
	
		IB
		Union Calendar No. 520
		112th CONGRESS
		 2d Session
		H. R. 3116
		[Report No. 112–717, Part
		  I]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			October 6, 2011
			Mr. King of New York
			 (for himself, Mr. Daniel E. Lungren of
			 California, Mr. Rogers of
			 Alabama, Mr. McCaul,
			 Mrs. Miller of Michigan,
			 Mr. Bilirakis,
			 Mr. Meehan,
			 Mr. Long, Mr. Marino, Mr.
			 Quayle, Mr. Rigell,
			 Mr. Walberg, and
			 Mr. Turner of New York) introduced the
			 following bill; which was referred to the
			 Committee on Homeland
			 Security
		
		
			December 20, 2012
			Reported with an amendment and referred to the Committees
			 on Energy and Commerce,
			 Science, Space, and
			 Technology, and Transportation and Infrastructure, for a
			 period ending not later than December 21, 2012, for consideration of such
			 provisions of the bill and amendment as fall within the jurisdiction of those
			 committees pursuant to clauses 1(f), 1(p) and 1(r) of Rule X,
			 respectively
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		
			
		
		
			December 21, 2012
			 The Committees on Energy and Commerce,
			 Science, Space, and
			 Technology, and Transportation and Infrastructure
			 discharged; committed to the Committee of the Whole House on the State of the
			 Union and ordered to be printed
			For text of introduced bill, see copy of bill as
			 introduced on October 6, 2011
		
		A BILL
		To authorize certain programs of the
		  Department of Homeland Security, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Department of Homeland Security
			 Authorization Act for Fiscal Year 2012.
		2.Table of
			 contentsThe table of contents
			 for this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Sec. 3. Definitions.
				Sec. 4. Amendment references.
				Title I—Policy, Management, and
				Efficiency
				Sec. 101. Under Secretary for
				Policy.
				Sec. 102. Countering homegrown radicalization
				and violent Islamist extremism.
				Sec. 103. Direct line authority for Chief
				Operating Officers.
				Sec. 104. Department of Homeland Security
				International Affairs Office.
				Sec. 105. Assistant Secretary for Health
				Affairs.
				Sec. 106. Department of Homeland Security
				reorganization authority.
				Sec. 107. Repeal of Office of Domestic
				Preparedness.
				Sec. 108. Quadrennial homeland security
				review.
				Sec. 109. Development of explosives detection
				canine standards.
				Sec. 110. Development of a balanced
				workforce.
				Sec. 111. Danger pay allowances for employees
				of the Department of Homeland Security.
				Sec. 112. FLETC reporting requirements on
				counter-violent extremism training.
				Sec. 113. Future-years homeland security
				program.
				Sec. 114. Cost of submissions to
				Congress.
				Sec. 115. Protection of name, initials,
				insignia, and seal.
				Sec. 116. Office of Policy.
				Sec. 117. Federal vacancy
				compliance.
				Sec. 118. Electronic submissions.
				Sec. 119. Chief information
				officer.
				Sec. 120. Cost savings and efficiency
				reviews.
				Title II—Department of Homeland Security
				Acquisition Policy
				Sec. 201. Department of Homeland Security
				acquisitions and procurement review.
				Sec. 202. Capabilities and Requirements
				Council.
				Sec. 203. Acquisition authorities for the Under
				Secretary for Management.
				Sec. 204. Acquisition Professional Career
				Program.
				Sec. 205. Strategic plan for acquisition
				workforce.
				Sec. 206. Notification to Congress of major
				awards.
				Sec. 207. Independent verification and
				validation.
				Sec. 208. Other transaction
				authority.
				Sec. 209. Report on competition.
				Sec. 210. Buy American requirement imposed on
				Department of Homeland Security; exceptions.
				Sec. 211. Strategic sourcing for marine and
				aviation assets.
				Sec. 212. Strategic sourcing for detection and
				screening technology.
				Sec. 213. Special emergency procurement
				authority for domestic emergency operations.
				Sec. 214. Software licensing.
				Sec. 215. Financial management.
				Title III—Information Sharing and Intelligence
				Analysis
				Sec. 301. Department of Homeland Security
				National Network of Fusion Centers Initiative.
				Sec. 302. Homeland security information sharing
				networks development.
				Sec. 303. Authority for flexible personnel
				management at the Department of Homeland Security Intelligence
				elements.
				Sec. 304. Support and oversight of fusion
				centers.
				Sec. 305. Audit on privacy and civil liberties
				and update on privacy and civil liberties impact assessments.
				Title IV—9/11 Review Commission
				Sec. 401. Short title.
				Sec. 402. Establishment.
				Sec. 403. Purposes of the 9/11 Review
				Commission.
				Sec. 404. Composition of the 9/11 Review
				Commission.
				Sec. 405. Authority of 9/11 Review
				Commission.
				Sec. 406. Compensation.
				Sec. 407. Appointment of staff.
				Sec. 408. Security clearances for Commission
				members and staff.
				Sec. 409. Nonapplicability of Federal Advisory
				Committee Act.
				Sec. 410. Reports of 9/11 Review
				Commission.
				Sec. 411. Funding.
				Title V—Preparedness and Response
				Subtitle A—WMD preparedness and
				response
				Sec. 501. Homeland Security Biodefense
				Strategy.
				Sec. 502. Weapons of mass destruction
				intelligence and information sharing.
				Sec. 503. Risk assessments.
				Sec. 504. Individual and community
				preparedness.
				Sec. 505. Detection of biological
				threats.
				Sec. 506. Rapid biological threat detection and
				identification at ports of entry.
				Sec. 507. Communications planning.
				Sec. 508. Response guidelines concerning
				weapons of mass destruction.
				Sec. 509. Plume modeling.
				Sec. 510. Disaster recovery.
				Subtitle B—Grants
				Sec. 521. Sense of Congress.
				Sec. 522. Use of grant funds for projects
				conducted in conjunction with a national laboratory or research
				facility.
				Sec. 523. Notification of homeland security
				grant awards.
				Sec. 524. Transparency in homeland security
				grant funding.
				Sec. 525. Metropolitan Medical Response
				System.
				Sec. 526. Transit security grant
				program.
				Sec. 527. Prioritization.
				Sec. 528. Transportation security grant program
				study.
				Sec. 529. Interagency grants working
				group.
				Subtitle C—Communications
				Sec. 541. Sense of Congress regarding
				interoperability.
				Sec. 542. Roles and responsibilities with
				respect to policy and guidance for communications-related expenditures with
				grant funds.
				Sec. 543. Integrated public alert and warning
				system modernization.
				Subtitle D—Broadband for First
				Responders
				Sec. 561. Allocation and assignment of public
				safety licenses.
				Sec. 562. Standards.
				Sec. 563. Rule of construction.
				Sec. 564. Funding.
				Sec. 565. Public safety interoperable broadband
				network construction.
				Sec. 566. Public safety interoperable broadband
				maintenance and operation.
				Sec. 567. Audits.
				Sec. 568. Auction of spectrum to fund the
				interoperable broadband network construction fund and the operation and
				maintenance fund.
				Sec. 569. Extension of auction authority and
				assurance of open auctions.
				Sec. 570. Definitions.
				Subtitle E—Miscellaneous provisions
				Sec. 581. Audit of the National Level
				Exercise.
				Sec. 582. FEMA report to Congress on sourcing
				and distribution of disaster response goods and services.
				Sec. 583. Rural resilience
				initiative.
				Sec. 584. National Domestic Preparedness
				Consortium.
				Sec. 585. Technical correction.
				Sec. 586. Certification that disaster fund
				recipients subject to recoupment receive a notice of debt and opportunity to
				appeal before debt is forwarded to Department of the Treasury.
				Sec. 587. Conforming amendment.
				Sec. 588. Delegation of authorities to the
				regional offices review.
				Sec. 589. Lessons learned for national level
				exercises.
				Sec. 590. System assessment and validation for
				emergency responders.
				Sec. 591. National Transportation Security
				Center of Excellence.
				Sec. 592. Mental health counseling for disaster
				victims.
				Sec. 593. Effectiveness of certain disaster
				preparation.
				Title VI—Border Security Provisions
				Sec. 601. Definitions.
				Sec. 602. Strategy to achieve operational
				control of the border.
				Sec. 603. Maintaining Border Patrol
				staffing.
				Sec. 604. Jaime Zapata Border Enforcement
				Security Task Force.
				Sec. 605. Cost-effective training for Border
				Patrol agents.
				Sec. 606. Prohibition on impeding certain
				activities of U.S. Customs and Border Protection related to border
				security.
				Sec. 607. Border security infrastructure and
				technology.
				Sec. 608. Northern border canine
				teams.
				Sec. 609. Unmanned vehicles pilot
				program.
				Sec. 610. Report on unmanned aerial
				vehicles.
				Sec. 611. Student visa security
				improvement.
				Sec. 612. Asia-Pacific Economic Cooperation
				Business Travel Cards.
				Sec. 613. Border crossing
				documentation.
				Sec. 614. Internal review of adequacy of U.S.
				Customs and Border Protection in busiest international airports.
				Sec. 615. Port security grant
				program.
				Sec. 616. Port security grant funding for
				mandated security personnel.
				Sec. 617. Securing the TWIC against use by
				unauthorized aliens.
				Sec. 618. Small vessel threat
				analysis.
				Sec. 619. Customs and Border Protection
				professionalism and transparency.
				Sec. 620. Sense of Congress regarding
				deployment of additional UAV.
				Sec. 621. Report on status of unobligated
				balances in U.S. Customs and Border Protection Customs User Fee
				Account.
				Sec. 622. Outbound inspections.
				Sec. 623. Deporting criminal
				aliens.
				Sec. 624. Establishment of Immigration and
				Customs Enforcement.
				Sec. 625. Report on drug cartels.
				Sec. 626. Increase in unmanned aerial
				vehicles.
				Sec. 627. Border Area Security
				Initiative.
				Sec. 628. Foreign terrorist
				organizations.
				Sec. 629. Border Condition Index.
				Sec. 630. Sense of Congress.
				Sec. 631. Issuance of visas at designated
				diplomatic and consular posts.
				Sec. 632. Private-public partnership for land
				port of entry project.
				Sec. 633. Report to Congress on Immigration
				Advisory Program.
				Sec. 634. Coast Guard deployable special forces
				assets.
				Sec. 635. Implementation of US-VISIT biometric
				exit.
				Sec. 636. Coordination with the Transportation
				Security Administration on Risk-Based Screening of Aviation
				Passengers.
				Sec. 637. Enhanced customer service standards
				and professionalism training.
				Title VII—Science and Technology
				Subtitle A—Directorate of Science and
				Technology
				Sec. 701. Directorate of Science and Technology
				strategic plan.
				Sec. 702. 5-year research and development
				plan.
				Sec. 703. Identification and prioritization of
				research and development requirements.
				Sec. 704. Research and development
				progress.
				Sec. 705. Acquisition and operations
				support.
				Sec. 706. Operational Test and
				Evaluation.
				Sec. 707. Availability of testing facilities
				and equipment.
				Sec. 708. Bioforensics
				capabilities.
				Sec. 709. Homeland Security Science and
				Technology Fellows Program.
				Sec. 710. Homeland Security Science and
				Technology Advisory Committee.
				Sec. 711. Federally funded research and
				development centers.
				Sec. 712. Criteria for designation as a
				university-based center for homeland security.
				Sec. 713. Authority for flexible personnel
				management at the Science and Technology Directorate.
				Sec. 714. Independent testing and evaluation of
				homeland security detection technologies.
				Sec. 715. Northern border unmanned aerial
				vehicle pilot project.
				Subtitle B—Domestic Nuclear Detection
				Office
				Sec. 721. Radiological and nuclear detection
				and countermeasures research, development, testing, and evaluation.
				Sec. 722. Domestic implementation of the global
				nuclear detection architecture.
				Sec. 723. Radiation portal monitor
				alternatives.
				Sec. 724. Contracting and grantmaking
				authorities.
				Sec. 725. Domestic nuclear detection
				implementation plan.
				Sec. 726. Science and technology fellows
				program outreach.
				Sec. 727. Buy American requirement for
				information technology.
				Sec. 728. University-based centers.
				Sec. 729. Review of university-based
				centers.
				Title VIII—Immunity for reports of suspected
				terrorist activity or suspicious behavior and response
				Sec. 801. Short title.
				Sec. 802. Amendment to the Homeland Security
				Act of 2002.
				Title IX—Miscellaneous
				Sec. 901. Redesignation and movement of
				miscellaneous provisions.
				Sec. 902. Guidance to and coordination with
				local educational and school districts.
				Sec. 903. Federal law enforcement training
				opportunities for local law enforcement personnel with responsibilities for
				securing ports.
				Sec. 904. Security gaps at drinking water and
				wastewater treatment facilities.
				Sec. 905. Guidance and coordination for
				outreach to people with disabilities during emergencies.
				Sec. 906. TWIC process reform.
				Sec. 907. Report on progress toward conducting
				security vulnerability assessments at airports in the United
				States.
				Sec. 908. Regulation of the sale and transfer
				of ammonium nitrate.
				Sec. 909. Sense of Congress on inclusion of the
				Western Hemisphere in the 2012 National Strategy for Counterterrorism’s
				Area of Focus.
			
		3.DefinitionsIn this Act:
			(1)Appropriate
			 congressional committeesThe
			 term appropriate congressional committees means the Committee on
			 Homeland Security of the House of Representatives and the Committee on Homeland
			 Security and Governmental Affairs of the Senate, and any committee of the House
			 of Representatives or the Senate having legislative or oversight jurisdiction
			 under the Rules of the House of Representatives or the Senate, respectively,
			 over the matter concerned.
			(2)DepartmentThe term Department means the
			 Department of Homeland Security.
			(3)functionThe
			 term function includes authorities, powers, rights, privileges,
			 immunities, programs, projects, activities, duties, and
			 responsibilities.
			(4)local
			 governmentThe term local government means—
				(A)a county, municipality,
			 city, town, township, local public authority, school district, special
			 district, intrastate district, council of governments (regardless of whether
			 the council of governments is incorporated as a nonprofit corporation under
			 State law), regional or interstate government entity, or agency or
			 instrumentality of a local government;
				(B)an Indian tribe or
			 authorized tribal organization, or in Alaska a Native village or Alaska
			 Regional Native Corporation; and
				(C)a rural community,
			 unincorporated town or village, or other public entity.
				(5)personnelThe
			 term personnel means officers and employees.
			(6)SecretaryThe term Secretary means the
			 Secretary of Homeland Security.
			(7)StateThe
			 term State means any State of the United States, the District of
			 Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands,
			 Guam, American Samoa, the Commonwealth of the Northern Mariana Islands, and any
			 possession of the United States.
			(8)TerrorismThe
			 term terrorism means any activity that—
				(A)involves an act
			 that—
					(i)is dangerous to human
			 life or potentially destructive of critical infrastructure or key resources;
			 and
					(ii)is a violation of the
			 criminal laws of the United States or of any State or other subdivision of the
			 United States; and
					(B)appears to be
			 intended—
					(i)to intimidate or coerce a
			 civilian population;
					(ii)to influence the policy
			 of a government by intimidation or coercion; or
					(iii)to affect the conduct
			 of a government by mass destruction, assassination, or kidnapping.
					(9)United States
				(A)In
			 generalThe term United States, when used in a
			 geographic sense, means any State of the United States, the District of
			 Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, American
			 Samoa, the Commonwealth of the Northern Mariana Islands, any possession of the
			 United States, and any waters within the jurisdiction of the United
			 States.
				(B)INA not
			 affectedNothing in this paragraph or any other provision of this
			 Act shall be construed to modify the definition of United States
			 for the purposes of the Immigration and Nationality Act or any other
			 immigration or nationality law.
				4.Amendment
			 referencesExcept as otherwise
			 specifically provided, whenever in this Act an amendment or repeal is expressed
			 in terms of an amendment to, or repeal of, a provision, the reference shall be
			 considered to be made to a provision of the Homeland Security Act of 2002 (6
			 U.S.C. 101 et seq.).
		IPolicy, Management, and
			 Efficiency
			101.Under Secretary for
			 Policy
				(a)In
			 generalThe Homeland Security Act of 2002 (6 U.S.C. 101 et seq.)
			 is amended by—
					(1)redesignating section 601
			 (6 U.S.C. 331) as section 890A and transferring that section to appear
			 immediately after section 890; and
					(2)striking the heading for
			 title VI and inserting the following:
						
							VIPolicy, Planning, And
				Operations Coordination
								601.Under Secretary for
				Policy
									(a)In
				generalThere shall be in the Department an Under Secretary for
				Policy, who shall be appointed by the President, by and with the advice and
				consent of the Senate.
									(b)ResponsibilitiesSubject
				to the direction and control of the Secretary, the Under Secretary for Policy
				shall—
										(1)serve as a principal
				policy advisor to the Secretary;
										(2)supervise policy
				development for the programs, offices, and activities of the Department;
										(3)establish and direct a
				formal policymaking process for the Department;
										(4)ensure that the budget of
				the Department can fulfill the Department’s statutory and regulatory
				responsibilities and implement strategic plans and policies established by the
				Secretary in a risk-based manner;
										(5)conduct long-range,
				risk-based, strategic planning for the Department, including overseeing each
				quadrennial homeland security review required under section 707;
										(6)coordinate policy
				development undertaken by the component agencies and offices of the Department;
				and
										(7)carry out such other
				functions as the Secretary determines are appropriate, consistent with this
				section.
										.
					(b)Clerical
			 amendmentsThe table of contents in section 1(b) of the Homeland
			 Security Act of 2002 (6 U.S.C. 101 et seq.) is amended by striking the items
			 relating to title VI and inserting the following:
					
						
							Title VI—Policy, Planning, And Operations
				Coordination
							Sec. 601. Under Secretary for
				Policy.
						
						.
				102.Countering homegrown
			 radicalization and violent Islamist extremism
				(a)In
			 generalNot later than 90 days after the date of enactment of
			 this Act, the Secretary shall designate an official of the Department to
			 coordinate efforts to counter homegrown violent Islamist extremism, including
			 the violent ideology of Al Qaeda and its affiliated groups, in the United
			 States.
				(b)NoticeNot
			 later than 15 days after the date on which the Secretary designates an official
			 under subsection (a), the Secretary shall submit to the appropriate
			 congressional committees a written notification of the designation.
				(c)ReportNot later than 90 days after the date on
			 which the Secretary designates an official under subsection (a), the official
			 designated shall submit to the appropriate congressional committees a report
			 detailing—
					(1)the strategy and
			 activities of the Department to counter homegrown violent Islamist
			 extremism;
					(2)the division of
			 responsibilities within the Department for countering homegrown violent
			 Islamist extremism, including the violent ideology of Al Qaeda and its
			 affiliated groups;
					(3)the strategy of the
			 Department to monitor open source messaging that incite violence, including
			 Internet websites that disseminate videos, graphics, text calling for violent
			 activities, and to provide counter-messaging to that messaging;
					(4)the number of employees
			 of the Department and the amount of funding dedicated by the Department to
			 countering homegrown violent Islamist extremism, including the violent ideology
			 of Al Qaeda and its affiliated groups;
					(5)the type of
			 Department-sponsored activities and training for States and local governments,
			 including products and activities associated with State and major urban area
			 fusion centers, for countering homegrown violent Islamist extremism; and
					(6)the metrics used to
			 measure the effectiveness of programs or activities of the Department aimed to
			 counter homegrown violent Islamist extremism, including the violent ideology of
			 Al Qaeda and its affiliated groups.
					103.Direct line
			 authority for Chief Operating Officers
				(a)In
			 generalTitle VI of the Homeland Security Act of 2002 (6 U.S.C.
			 201 et seq.) is further amended by adding at the end the following:
					
						602.Direct line authority
				for Chief Operating Officers
							(a)In
				generalThe Department’s Chief Operating Officers shall
				include—
								(1)the Chief Financial
				Officer;
								(2)the Chief Procurement
				Officer;
								(3)the Chief Information
				Officer;
								(4)the Chief Human Capital
				Officer;
								(5)the Chief Administrative
				Officer; and
								(6)the Chief Security
				Officer.
								(b)DelegationSubject to the direction and control of the
				Secretary, the Chief Operating Officers shall have direct authority over their
				respective counterparts in the components of the Department to ensure that the
				components comply with the laws, rules, regulations, and departmental policies
				the Chief Operating Officers are responsible for implementing. In coordination
				with the head of the relevant component, such authorities shall include, with
				respect to the Officer’s counterparts within components of the Department,
				direction of—
								(1)the activities of
				personnel;
								(2)planning, operations, and
				training; and
								(3)the budget and other
				financial resources.
								(c)Coordination with heads
				of agenciesThe chief operating officers of components of the
				Department shall coordinate with the heads of their respective agencies while
				fulfilling their responsibilities under subsection (b) to report directly to
				the Chief Operating
				Officers.
							.
				(b)Clerical
			 amendmentThe table of contents in section 1(b) of the Homeland
			 Security Act of 2002 (6 U.S.C. 101 et seq.) is further amended by inserting
			 after the item relating to section 601, as added by section 101 of this Act,
			 the following:
					
						
							Sec. 602. Direct line authority for Chief
				Operating
				Officers.
						
						.
				104.Department of
			 Homeland Security International Affairs OfficeSection 879 of the Homeland Security Act of
			 2002 (6 U.S.C. 459) is amended to read as follows:
				
					879.Office of
				International Affairs
						(a)EstablishmentThere is established within the Department
				an Office of International Affairs. The Office shall be headed by the Assistant
				Secretary for International Affairs, who shall be appointed by the President,
				by and with the advice and consent of the Senate.
						(b)Responsibilities of the
				Assistant SecretaryThe Assistant Secretary for International
				Affairs shall—
							(1)coordinate international
				functions within the Department, including functions carried out by the
				components of the Department, in consultation with other Federal officials with
				responsibility for counterterrorism and homeland security matters;
							(2)advise, inform, and
				assist the Secretary, in consultation with overseas Department personnel, on
				strategies, foreign policy matters, and Department international
				programs;
							(3)develop, in consultation
				with the Under Secretary for Management, for selecting, assigning, training,
				and monitoring overseas deployments of Department personnel, including minimum
				standards for predeployment training;
							(4)develop and update, in
				coordination with all components of the Department engaged in international
				activities, a strategic plan for the international activities of the Department
				and establish a process for managing its implementation and monitor the ability
				of Department’s components to comply with implementation;
							(5)develop and distribute
				guidance on Department policy priorities for overseas functions to personnel
				deployed overseas that, at a minimum, sets forth the regional and national
				priorities being advanced by their deployment;
							(6)maintain awareness
				regarding the international travel of senior officers of the Department, as
				well as their intent to pursue negotiations with foreign government officials
				and reviewing resulting draft agreements;
							(7)develop, in consultation
				with the components and, where appropriate, with the Science and Technology
				Directorate, programs to support the overseas programs conducted by the
				Department, including training, technical assistance, and equipment to ensure
				that Department personnel deployed abroad have proper resources and receive
				adequate and timely support;
							(8)conduct exchange of
				homeland security information and best practices relating to homeland security
				with foreign nations that, in the determination of the Secretary, reciprocate
				the sharing of such information in a substantially similar manner;
							(9)ensure that
				internationally deployed Department personnel have access to, as appropriate
				for the requirements of their duties, Department systems with the capability of
				sending and receiving cables or other messages; and
							(10)submit information to
				the Under Secretary of Policy for oversight and purposes, including preparation
				of the quadrennial homeland security review, on the status of overseas
				activities, including training and technical assistance and information
				exchange activities, and the Department’s resources dedicated to these
				activities.
							(c)Responsibilities of the
				components of the department
							(1)Notice of foreign
				negotiationsAll components of the Department shall coordinate
				with the Office of International Affairs of the intent of the component to
				pursue negotiations with foreign governments to ensure consistency with the
				Department’s policy priorities.
							(2)Notice of international
				travel by senior officersAll components of the Departments shall
				notify the Office of International Affairs about the international travel of
				senior officers of the Department.
							(d)Inventory of Assets
				deployed abroadThe Office of
				International Affairs shall provide to the appropriate congressional
				committees, with the annual budget request for the Department, an annual
				accounting of all assets of the Department, including personnel, deployed
				outside the United States on behalf of the Department.
						(e)ExclusionsThis
				section does not apply to international activities related to the protective
				mission of the United States Secret Service, or to the Coast Guard when
				operating under the direct authority of the Secretary of Defense or the
				Secretary of the
				Navy.
						.
			105.Assistant Secretary
			 for Health AffairsSection 516
			 of the Homeland Security Act of 2002 (6 U.S.C. 321e) is amended—
				(1)in subsection (a), by
			 striking the period at the end and inserting , and who shall also have
			 the title of Assistant Secretary for Health Affairs.; and
				(2)in subsection (c)—
					(A)in paragraph (6), by
			 striking and after the semicolon at the end;
					(B)by redesignating
			 paragraph (7) as paragraph (10); and
					(C)by inserting after
			 paragraph (6) the following:
						
							(7)ensuring that the
				workforce of the Department has science-based policy, standards, requirements,
				and metrics for occupational safety and health;
							(8)providing medical
				expertise for the components of the Department with respect to prevention,
				preparedness, protection, response, and recovery for medical and public health
				matters;
							(9)working in conjunction
				with appropriate entities of the Department and other appropriate Federal
				agencies to develop guidance for prevention, preparedness, protection,
				response, and recovery from catastrophic events with human, animal, and
				agricultural health consequences;
				and
							.
					106.Department of
			 Homeland Security reorganization authoritySection 872 of the Homeland Security Act of
			 2002 (6 U.S.C. 452) is amended—
				(1)in subsection (a), by
			 striking only and all that follows through (2)
			 after and inserting only after; and
				(2)by striking subsection
			 (b) and inserting the following:
					
						(b)Limitations on other
				reorganization authority
							(1)In
				generalAuthority under subsection (a) shall not extend to the
				discontinuance, abolition, substantial consolidation, alteration, or transfer
				of any agency, entity, organizational unit, program, or function established or
				required to be maintained by statute.
							(2)Exception
								(A)In
				generalNotwithstanding paragraph (1), if the President
				determines it to be necessary because of an imminent threat to homeland
				security, a function, power, or duty vested by law in the Department, or an
				officer, official, or agency thereof, may be transferred, reassigned, or
				consolidated within the Department.
								(B)NoticeNot
				later than 30 days after the date on which the President makes a transfer,
				reassignment, or consolidation under subparagraph (A), the President shall
				notify the appropriate congressional committees of the transfer, reassignment,
				or consolidation.
								(C)DurationA
				transfer, reassignment, or consolidation under subparagraph (A) shall remain in
				effect only until the President determines that the threat to homeland security
				has terminated or is no longer imminent.
								(c)PublicationNot
				later than 30 days after the date on which the President or the Secretary makes
				a transfer, allocation, assignment, consolidation, alteration, establishment,
				or discontinuance under this section, the President or the Secretary shall
				publish in the Federal Register—
							(1)the reasons for the
				action taken; and
							(2)a list of each statutory
				provision implicated by the action.
							(d)Submittal of
				Notification to CongressNo
				reorganization, realignment, consolidation, or other significant organizational
				change to a component, directorate, or agency of the Department, may take
				effect before the appropriate congressional committees receive information from
				the Secretary to support the determination that such reorganization,
				realignment, consolidation, or other significant organizational change will
				enhance the component, directorate, or office’s efficiency, operational
				capabilities, or capacity, balance the numbers of Federal workers in accordance
				with the balanced workforce strategy, and result in administrative cost
				saving.
						.
				107.Repeal of Office of
			 Domestic Preparedness
				(a)TerminationTitle
			 IV of the Homeland Security Act of 2002 is amended by striking section 430 (6
			 U.S.C. 238).
				(b)Clerical
			 AmendmentThe table of contents in section 1(b) of the Homeland
			 Security Act of 2002 (6 U.S.C. 101(b)) is amended by striking the item relating
			 to section 430.
				108.Quadrennial homeland
			 security review
				(a)In
			 generalSection 707 of the Homeland Security Act of 2002 (6
			 U.S.C. 347) is amended—
					(1)in subsection (a)—
						(A)in paragraph (1), by
			 striking fiscal year 2009 and inserting calendar year
			 2013; and
						(B)in paragraph (3), by
			 striking The Secretary shall conduct each quadrennial homeland security
			 review under this subsection and inserting In order to ensure
			 that each quadrennial homeland security review conducted under this section is
			 coordinated with the quadrennial defense review conducted by the Secretary of
			 Defense under section 118 of title 10, United States Code, and any other major
			 strategic review relating to diplomacy, intelligence, or other national
			 security issues, the Secretary shall conduct each quadrennial homeland security
			 review; and
						(2)by striking subsections
			 (b), (c), and (d) and inserting the following:
						
							(b)Scope of review and
				report
								(1)In
				generalIn each quadrennial homeland security review, the
				Secretary shall—
									(A)examine the homeland
				security aspects of the security environment of the Nation, including existing
				and potential homeland security threats and challenges, and the effect of laws,
				Presidential directives, national strategies, and other relevant guidance
				documents in meeting existing and potential homeland security threats and
				challenges;
									(B)review the capabilities
				and capacities across the homeland security enterprise, and the roles of
				executive agencies, States, local governments, Indian tribes, and private
				entities in providing those capabilities and capacities;
									(C)evaluate and prioritize
				the homeland security mission areas of the Nation and associated goals and
				objectives, and recommend any necessary revisions to the mission areas, goals,
				and objectives as appropriate;
									(D)examine whether the
				capabilities and capacities across the homeland security enterprise should be
				adjusted based on any proposed modifications to the mission areas, goals, or
				objectives;
									(E)identify additional
				capabilities and capacities that may be needed across the homeland security
				enterprise in response to potential homeland security threats and challenges,
				and the resources required to provide the capabilities and capacities;
									(F)identify redundant,
				wasteful, or unnecessary capabilities and capacities where resources can be
				redirected to support capabilities and capacities identified under subparagraph
				(E);
									(G)evaluate the
				organization, organizational structure, governance structure, and business
				processes (including acquisition processes) of the Department, as they relate
				to the ability of the Department to meet the responsibilities of the
				Department; and
									(H)review any other matter
				the Secretary considers appropriate.
									(2)ReportDuring
				the year following the year in which a quadrennial homeland security review is
				conducted, and not later than the date on which the budget of the President for
				the next fiscal year is submitted to Congress under section 1105(a) of title
				31, United States Code, the Secretary shall—
									(A)submit to the appropriate
				congressional committees a report—
										(i)describing the process
				used in conducting the quadrennial homeland security review and explaining any
				underlying assumptions used in conducting the quadrennial homeland security
				review;
										(ii)describing the findings
				and conclusions of the review, including findings and conclusions relating to
				each issue addressed under subparagraphs (A) through (H) of paragraph
				(1);
										(iii)detailing any proposed
				revisions to the national homeland security strategy, including any proposed
				revisions to the homeland security missions, capabilities and capacities,
				goals, or objectives of the Nation;
										(iv)detailing how the
				conclusions under the quadrennial homeland security review will inform efforts
				to develop capabilities and build capacity of States, local governments, Indian
				tribes, and private entities, and of individuals, families, and
				communities;
										(v)providing proposed
				changes to the authorities, organization, governance structure, or business
				processes (including acquisition processes) of the Department in order to
				better fulfill the responsibilities of the Department; and
										(vi)describing any other
				matter the Secretary considers appropriate; and
										(B)consistent with the
				protection of national security and other sensitive matters, make the report
				required under subparagraph (A) publicly available on the website of the
				Department; and
									(C)where appropriate, the
				Secretary may include as an annex to the report materials prepared pursuant to
				section 306 of title 5, relating to the preparation of an agency strategic
				plan, to satisfy, in whole or in part, the reporting requirements of this
				paragraph.
									.
					(b)Technical and
			 conforming amendmentThe table of contents in section 1(b) of the
			 Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is amended by striking the
			 item relating to section 707 and inserting the following:
					
						
							Sec. 707. Quadrennial homeland security
				review.
						
						.
				109.Development of
			 explosives detection canine standards
				(a)In
			 generalSection 1307(c) of
			 the Implementing Recommendations of the 9/11 Commission Act of 2007 (6 U.S.C.
			 1116(c)) is amended to read as follows:
					
						(c)Explosives detection
				canine accreditation and minimum certification standards
							(1)In
				generalTo assist in the Department’s counterterrorism mission,
				the Secretary shall—
								(A)issue mission-specific
				accreditation and minimum certification standards for all explosives detection
				canines, and their handlers, that are used or funded by the Department;
				and
								(B)ensure that all
				explosives detection canines used or funded by the Department, and their
				handlers, are trained by persons who have met those accreditation standards and
				utilize such minimum certification standards.
								(2)Included canines and
				handlersThe canines and
				handlers referred to in paragraph (1) include—
								(A)canines that are not bred by the
				Department;
								(B)canines and handlers that
				are not trained by the Department; and
								(C)canine and handlers that
				are obtained by the Department by contract, or funded by the Department by
				grant or otherwise.
								(3)Recommendations
								(A)PanelThe Secretary shall convene a panel that
				will develop recommendations for the accreditation and minimum certification
				standards under this subsection, which shall consist of canine training subject
				matter experts, including representatives from the private sector and academia,
				as designated by the Secretary.
								(B)RecommendationsThe
				recommendations shall consist of a multitier set of standards designed to
				provide minimum accreditation and certification standards, as well as a higher
				level of standards based on mission-critical objectives of the components that
				use explosives detection canines. The standards shall address both initial and
				recurrent training and certification.
								(C)Review and
				revisionAfter provision of the recommendations, the panel shall
				meet no less than biennially to review and revise the recommendations.
								(4)Authorization of
				appropriationsTo carry out this subsection there is authorized
				to be appropriated $300,000 for fiscal year
				2012.
							.
				(b)Deadline for
			 standardsThe Secretary of
			 Homeland Security shall issue accreditation and minimum certification standards
			 under the amendment made by subsection (a) by not later than 180 days after the
			 date of enactment of this Act.
				110.Development of a
			 balanced workforce
				(a)Component
			 strategiesEach component of the Department shall coordinate with
			 the Chief Human Capital Officer of the Department to develop its own 5-year
			 workforce strategy that will support the Department’s goals, objectives, and
			 performance measures for determining the proper balance of Federal employees
			 and private labor resources.
				(b)Strategy
			 requirementsThe Chief Human
			 Capital Officer shall ensure that in the development of the strategy required
			 by subsection (a) for a component the head of the component reports to the
			 Chief Human Capital Officer on the human resources considerations associated
			 with creating additional Federal full-time equivalent positions, converting
			 private contractors to Federal employees, or relying on the private sector for
			 goods and services, including—
					(1)hiring projections,
			 including occupation and grade level, as well as corresponding salaries,
			 benefits, and hiring or retention bonuses;
					(2)the identification of critical skills
			 requirements over the 5-year period, any current or anticipated deficiency in
			 critical skills required at the Department, and the training or other measures
			 required to address those deficiencies in skills;
					(3)recruitment of qualified
			 candidates and retention of qualified employees;
					(4)supervisory and
			 management requirements;
					(5)travel and related
			 personnel support costs;
					(6)the anticipated cost and
			 impact on mission performance associated with replacing Federal personnel due
			 to their retirement or other attrition; and
					(7)other appropriate
			 factors.
					(c)Annual
			 submissionThe Department
			 shall provide to the appropriate congressional committees, together with
			 submission of the annual budget justification, information on the progress
			 within the Department of fulfilling the workforce strategies required under
			 subsection (a).
				111.Danger pay allowances
			 for employees of the Department of Homeland SecuritySection 151 of the Foreign Relations
			 Authorization Act, Fiscal Years 1990 and 1991 (Public Law 101–246; 5 U.S.C.
			 5928 note) is amended by striking Drug Enforcement Administration or
			 Federal Bureau of Investigations and inserting Drug Enforcement
			 Administration, Federal Bureau of Investigation, or the Department of Homeland
			 Security.
			112.FLETC reporting
			 requirements on counter-violent extremism trainingPrior
			 to offering or implementing any program, including any pilot program, intended
			 to provide training on increasing awareness relating to and countering violent
			 Islamist extremism, the Director of the Federal Law Enforcement Training Center
			 (FLETC) shall submit to the appropriate congressional committees the
			 following:
				(1)The classified case study information that
			 the Department provided to the National Consortium for the Study of Terrorism
			 and Responses to Terrorism regarding the radicalization process for the goal of
			 violent extremism.
				(2)A detailed description of
			 the training that FLETC intends to implement as part of the program, including
			 all training materials that are being distributed as part of the
			 program.
				(3)An identification of the
			 executive agency or agencies that participated in the development of the
			 training.
				(4)A description of what
			 qualifications will be required for instructors to provide the training,
			 including—
					(A)whether the instructor
			 has counterterrorism or intelligence experience; and
					(B)the degree of the
			 instructor’s knowledge and expertise on Al Qaeda and radicalization.
					(5)An estimate of the amount
			 of funds the Department will expend for any such program, including a plan for
			 such expenditures and specification of the existing programs from which the
			 funds will be drawn.
				113.Future-years homeland
			 security program
				(a)In
			 generalSection 874 of the Homeland Security Act of 2002 (6
			 U.S.C. 454) is amended to read as follows:
					
						874.Future-years homeland
				security program
							(a)In
				generalNot later than the 30 days following the date of each
				fiscal year on which the budget of the President is submitted to Congress under
				section 1105(a) of title 31, United States Code, the Secretary shall submit to
				the appropriate congressional committees a future-years homeland security
				program that provides detailed estimates of the projected expenditures and
				corresponding requests for appropriations included in that budget. The
				future-years homeland security program shall cover the fiscal year for which
				the budget is submitted as well as the four succeeding fiscal years.
							(b)Consistency of budget
				request with estimates of necessary expenditures and
				appropriationsFor each fiscal year, the Secretary shall endeavor
				to ensure that the projected amounts specified in program and budget
				information submitted to Congress in support of the President’s budget request
				are consistent with the estimates for expenditures and proposed appropriations
				necessary to support the programs, projects, and activities of the Department
				included in the budget pursuant to section 1105(a) (5) of title 31, United
				States Code.
							(c)Explanation of
				alignment with strategies and plansTogether with the detailed
				estimates of the projected expenditures and corresponding requests for
				appropriations submitted for the future years homeland security program, the
				Secretary shall provide an explanation of how those estimates and requests
				align with the homeland security strategies and plans developed and updated as
				appropriate by the Secretary.
							(d)Projection of
				acquisition estimatesEach futures year homeland security funding
				program shall project acquisition estimates for a period of 5 fiscal years,
				with specified estimates for each fiscal year, for all technology acquisitions
				within the Department and each component therein, including refresh and
				sustainment expenses, as well as the annual deployment schedule of any
				acquisition with a total cost over the 5-fiscal-year period estimated to exceed
				$50,000,000.
							(e)Contingency
				amountsNothing in this section shall be construed as prohibiting
				the inclusion in the future-years homeland security program of amounts for
				management contingencies, subject to the requirements of subsection (b).
							(f)Availability of
				information to the publicThe
				Secretary shall make available to the public in electronic form the information
				required to be submitted to Congress under this section, except those portions
				that are deemed to be classified in nature under the parameters of section 537
				of the Department of Homeland Security Appropriations Act, 2006 (6 U.S.C.
				114).
							.
				(b)Clerical
			 amendmentThe table of contents in section 1(b) of such Act is
			 amended by striking the item relating to such section and inserting the
			 following:
					
						
							Sec. 874. Future-years homeland security
				program.
						
						.
				114.Cost of submissions to
			 CongressBeginning on the date
			 that is 90 days after the date of the enactment of this Act, the Secretary
			 shall include at the front of each plan, report, strategy, or other written
			 material provided to the appropriate congressional committees pursuant to a
			 congressional mandate, information on the costs and the number of full-time
			 equivalent (FTE) personnel required for complying with the mandate to the
			 greatest extent practical. If the Secretary deems that it is not practical, the
			 Secretary shall instead provide an explanatory statement delineating why the
			 information cannot be provided.
			115.Protection of name,
			 initials, insignia, and seal
				(a)In
			 generalSection 875 of the Homeland Security Act of 2002 (6
			 U.S.C. 455) is amended by adding at the end the following new
			 subsection:
					
						(d)Protection of name,
				initials, insignia, and seal
							(1)ProtectionExcept with the written permission of the
				Secretary, no person may knowingly use, in connection with any advertisement,
				commercial activity, audiovisual production (including, but not limited to,
				film or television production), impersonation, Internet domain name, Internet
				e-mail address, or Internet web site, merchandise, retail product, or
				solicitation in a manner reasonably calculated to convey the impression that
				the Department of Homeland Security or any organizational element of the
				Department has approved endorsed, or authorized such use, any of the following
				(or any colorable imitation thereof):
								(A)the words
				Department of Homeland Security, the initials
				DHS, or the insignia seal of the Department; or
								(B)any DHS visual
				identities meaning DHS or DHS Component name, initials, seal, insignia,
				trade or certification marks of DHS or any DHS Component or any combination,
				variation, or colorable imitation of indicia alone or in combination with other
				words to convey the impression of affiliation, connection, approval, or
				endorsement by DHS or any DHS component; or
								(C)the name, initials,
				insignia, or seal of any organizational element/component (including any former
				such element/component) of the Department.
								(2)Civil
				proceedingsWhenever it appears to the Attorney General that any
				person is engaged or is about to engage in an act or practice which constitutes
				or will constitute conduct prohibited by subsection (d)(1), the Attorney
				General may initiate a civil proceeding in a district court of the United State
				to enjoin such at or practice. Such court shall proceed as soon as practicable
				to the hearing and determination of such action and may, at any time before
				final determination, enter such retraining orders or prohibitions, or take such
				other actions as is warranted, to prevent injury to the United State or to any
				person or class of persons for whose protection the act is brought.
							(3)DefinitionFor
				the purpose of this subsection, the term audiovisual production
				means the production of a work that consists of a series of related images
				which are intrinsically intended to be shown by the use of machines or devices
				such as projectors, viewers, or electronic equipment, together with
				accompanying sounds, if any, regardless of the nature of the material objects,
				such as films or taps, in which the work is
				embodied.
							.
				(b)PenaltiesSection
			 709 of title 18, United States Code, is amended by inserting after
			 authorized by the Federal Bureau of Investigation; or the
			 following new paragraph:
					
						Whoever, except with the written permission
				of the Secretary of the Department of Homeland Security, knowingly uses the
				words “Department of Homeland Security,” the initials “DHS,” or any colorable
				imitation of such words or initials, or the words, initials, seals, or
				colorable imitations relating to any subcomponents thereof, in connection with
				any advertisement, circular, book, pamphlet or other publication, play, motion
				picture, broadcast, telecast, or other production, in a manner reasonably
				calculated to convey the impression that such advertisement, circular, book,
				pamphlet or other publication, play, motion picture, broadcast telecast, or
				other production, is approved, endorsed, or authorized by the Department of
				Homeland Security;
				or
						.
				116.Office of
			 Policy
				(a)In
			 generalTitle VI of the
			 Homeland Security Act of 2002 (6 U.S.C. 201 et seq.) is further amended by
			 inserting after section 602 the following:
					
						603.Office of
				Policy
							(a)EstablishmentThere
				is established in the Department the Office of Policy, to be headed by the
				Under Secretary for Policy as authorized under the Department of Homeland
				Security Authorization Act for Fiscal Year 2012.
							(b)Functions of the Office
				of PolicyThe Office of Policy shall—
								(1)develop Department
				policies, programs, and planning, consistent with the quadrennial homeland
				security review, to promote and ensure quality, consistency, and integration
				for the programs, offices, and activities of the Department across all homeland
				security missions;
								(2)develop and articulate
				the long-term strategic view of the Department and translate the Secretary’s
				strategic priorities into capstone planning products that drive increased
				operational effectiveness through integration, prioritization, and resource
				allocation;
								(3)lead Departmental
				international engagement and activities;
								(4)represent the Department
				position to other Federal Agencies and the President; and
								(5)coordinate with policy
				officials in Departmental components to ensure the effective and efficient
				implementation of
				policy.
								.
				(b)Clerical
			 amendmentThe table of contents in section 1(b) of the Homeland
			 Security Act of 2002 (6 U.S.C. 101 et seq.) is further amended by inserting
			 after the item relating to section 602 the following:
					
						
							Sec. 603. Office of
				Policy.
						
						.
				117.Federal vacancy
			 complianceFor a position at
			 the Department that is subject to sections 3345 through 3349d of title 5,
			 United States Code (referred to as the Vacancies Reform Act of
			 1998), the Secretary shall notify the appropriate congressional
			 committees of any position held by an individual on a temporary or acting basis
			 for 210 days. Such notification shall include—
				(1)the duration of the vacancy as of the date
			 of the notification;
				(2)information on whether a
			 nomination to fill the vacancy is pending before the Senate and, if so, the
			 status of that nomination within the Senate; and
				(3)what actions, if any, the
			 Secretary intends to take to bring the Department in compliance with such
			 sections.
				118.Electronic
			 submissionsBeginning on the
			 date that is 90 days after the date of the enactment of this Act, the Secretary
			 shall, to the greatest extent practicable, submit each plan, report, strategy,
			 or other written material provided to the appropriate congressional committees
			 pursuant to a congressional mandate in an electronic format.
			119.Chief information
			 officerSection 703 of the
			 Homeland Security Act of 2002 (6 U.S.C. 343) is amended—
				(1)by redesignating
			 subsection (b) as subsection (c); and
				(2)by inserting after
			 subsection (a) the following:
					
						(b)ResponsibilitiesThe
				Chief Information Officer shall—
							(1)advise and assist the
				Secretary, heads of the components of the Department, and other senior officers
				in carrying out the responsibilities of the Department for all activities
				relating to the programs and operations of the information technology functions
				of the Department;
							(2)establish the information
				technology priorities, policies, processes, standards, guidelines, and
				procedures of the Department;
							(3)coordinate and ensure
				implementation of information technology priorities, policies, processes,
				standards, guidelines, and procedures within the Department;
							(4)be responsible for
				information technology capital planning and investment management in accordance
				with sections 11312 and 11313 of title 40, United States Code;
							(5)in coordination with the
				Chief Procurement Officer of the Department, assume responsibility for
				information systems acquisition, development, and integration as required by
				section 11312 of title 40, United States Code;
							(6)in coordination with the
				Chief Procurement Officer of the Department, review and approve any information
				technology acquisition with a total value greater than a threshold level to be
				determined by the Secretary;
							(7)in coordination with
				relevant officials of the Department, ensure that information technology
				systems meet the standards established under the information sharing
				environment, as defined in section 1016 of the Intelligence Reform and
				Terrorism Prevention Act of 2004 (6 U.S.C. 485);
							(8)perform other
				responsibilities required under section 3506 of title 44, United States Code,
				and section 11315 of title 40, United States Code; and
							(9)perform such other
				responsibilities as the Secretary may
				prescribe.
							.
				120.Cost savings and
			 efficiency reviewsThe
			 Secretary, acting through the Under Secretary for Management of the Department,
			 shall submit to the appropriate congressional committees the following:
				(1)A report that provides a
			 detailed accounting of the management and administrative expenditures and
			 activities of the components of the Department and identifies potential cost
			 savings and efficiencies for those expenditures and activities of each
			 component of the Department.
				(2)The findings of a study
			 that examines the size, experience level, and geographic distribution of the
			 operational personnel of the Department, including U.S. Customs and Border
			 Protection officers, Border Patrol agents, U.S. Customs and Border Protection
			 Air and Marine agents, U.S. Customs and Border Protection Agriculture
			 Specialists, Federal Protective Service Law Enforcement Security Officers, U.S.
			 Immigration and Customs Enforcement agents, Transportation Security Officers,
			 Federal air marshals, and members of the Coast Guard, and recommendations for
			 adjustments that would reduce deficiencies in the Department’s capabilities,
			 reduce costs, and enhance efficiencies.
				IIDepartment of Homeland
			 Security Acquisition Policy
			201.Department of Homeland
			 Security acquisitions and procurement review
				(a)In
			 GeneralTitle VII of the Homeland Security Act of 2002 (6 U.S.C.
			 341 et seq.), is amended by adding at the end the following:
					
						708.Department
				acquisitions and procurement review
							(a)In
				generalThe Secretary shall review the proposed acquisitions and
				procurements by the Department.
							(b)PurposeThe
				review under subsection (a) shall inform the Department’s investment decisions,
				evaluate lifecycles of procurements, strengthen acquisition oversight, and
				improve resource management in a risk-based manner.
							(c)Acquisition review
				board
								(1)EstablishmentThe
				Secretary shall establish an Acquisition Review Board for the purpose of
				carrying out the review of proposed acquisitions and procurements required
				under subsection (a).
								(2)MembershipThe
				Secretary shall designate appropriate officers from throughout the Department
				to serve on the Acquisition Review Board, including an appointee to serve as
				chair of the Board.
								(3)Subordinate Boards And
				CouncilsThe Secretary may establish subordinate boards and
				councils to support the Acquisition Review Board.
								(d)Investment
				thresholdsThe Secretary may establish materiality thresholds for
				the review of investments by the Acquisition Review Board or any subordinate
				board or council.
							(e)SAFETY
				ActThe Acquisition Review
				Board shall identify proposed investments and acquisitions across the
				Department that should utilize the pre-qualification designation notice, the
				block designation, or the block certification processes available under
				subtitle G of title VIII, and provide its findings to the Under Secretary for
				Management, the Under Secretary for Science and Technology, and the relevant
				acquisition authority for implementation.
							(f)Reporting
				requirementThe Secretary
				shall submit to the appropriate congressional committees an annual report,
				broken down on a quarterly basis, on the activities of the Acquisition Review
				Board, including detailed descriptions of and statistics on programs and
				activities reviewed by the Acquisition Review
				Board.
							.
				
				(b)Initial
			 reportNot later than 90 days after the date of enactment of this
			 Act, the Secretary of Homeland Security shall submit a report to the
			 appropriate congressional committees on the processes and protocols implemented
			 to carry out the review required under the amendment made by subsection
			 (a).
				(c)Clerical
			 AmendmentThe table of contents in section 1(b) of the Homeland
			 Security Act of 2002 (6 U.S.C. 101 et seq.) is amended by adding at the end of
			 the items relating to title VII the following:
					
						
							Sec. 708. Department acquisitions and
				procurement
				review.
						
						.
				202.Capabilities and
			 Requirements Council
				(a)In
			 generalTitle VII of the
			 Homeland Security Act of 2002 (6 U.S.C. 181 et seq.) is further amended by
			 adding at the end the following new section:
					
						709.Capabilities and
				Requirements Council
							(a)EstablishmentThere
				is established a Capabilities and Requirements Council in the
				Department.
							(b)MissionThe
				Capabilities and Requirements Council shall provide recommendations and
				assistance to the Secretary for the following:
								(1)Identifying, assessing,
				and approving homeland security investments and acquisition requirements,
				including investments in and requirements for existing programs, systems, and
				equipment, to meet homeland security strategic goals and objectives.
								(2)Harmonizing common
				investments and requirements across Department organizational elements.
								(3)Reviewing the mission
				need associated with each proposed investment or acquisition requirement
				identified under paragraph (1).
								(4)Reviewing major
				investments across the Department to ensure consistency with homeland security
				strategic goals and objectives.
								(5)Ensuring the use of cost-benefit analyses,
				giving consideration to factors such as cost, schedule, performance, risk, and
				operational efficiency, in order to determine the most viable homeland security
				investments or acquisition requirements identified under paragraph (1).
								(6)Establishing and
				assigning priority levels for the homeland security investments and
				requirements identified under paragraph (1), in consultation with advisors to
				the Council engaged under subsection (d).
								(7)Reviewing the estimated
				level of resources required to fulfill the homeland security requirements
				identified under paragraph (1) and to ensure that such resource level is
				consistent with the level of priority assigned to such requirement.
								(8)Proposing schedules for
				delivery of the operational capability needed to meet each homeland security
				requirement identified under paragraph (1).
								(9)Identifying alternatives
				to any acquisition program that meet homeland security requirements identified
				under paragraph (1).
								(10)Providing
				recommendations to the Acquisition Review Board established under section
				708.
								(11)Performing any other
				duties established by the Secretary.
								(c)CompositionThe
				Capabilities and Requirements Council is composed of—
								(1)the Under Secretary for
				Management of the Department, who shall act as the Chairman of the Council;
				and
								(2)appropriate
				representatives from the components and organizational elements of the
				Department, as determined by the Secretary.
								(d)AdvisorsThe
				Council shall seek and consider input from members of Federal, State, local,
				and tribal governments, and the private sector, as appropriate, on matters
				within their authority and expertise in carrying out its mission under
				subsection
				(b).
							.
				(b)Clerical
			 amendmentThe table of
			 contents in section 1(b) of such Act is further amended by adding at the end of
			 the items relating to title VII the following:
					
						
							Sec. 709. Capabilities and Requirements
				Council.
						
						.
				203.Acquisition
			 authorities for the Under Secretary for Management
				(a)In
			 GeneralSection 701 of the Homeland Security Act of 2002 (6
			 U.S.C. 341) is amended—
					(1)in subsection (a)(2), by
			 striking Procurement and inserting Acquisition, as
			 provided in subsection (d); and
					(2)by adding at the end the
			 following:
						
							(d)Acquisition and Related
				Responsibilities
								(1)In
				generalThe Under Secretary for Management shall act as the
				senior acquisition officer for the Department and shall administer functions
				relating to acquisition, including—
									(A)supervising the
				management of Department acquisition activities and acquisition programs,
				evaluating the performance of those activities and programs, and advising the
				Secretary regarding the appropriate risk-based acquisition strategy to achieve
				the mission of the Department;
									(B)directing all of the
				Department’s components with regard to the Under Secretary’s responsibility
				under this subsection;
									(C)establishing policies for
				acquisition that implement a risk-based approach, as appropriate, including
				investment review, program management, procurement of goods and services,
				research and development, and contract administration, for all components of
				the Department;
									(D)establishing policies for
				logistics, maintenance, and sustainment support for all components of the
				Department;
									(E)ensuring the procurement activities of the
				Department’s components consider the applicability of the SAFETY Act in
				accordance with the procedures in the Federal Acquisition Regulations Subpart
				50.205; and
									(F)prescribing policies to
				ensure that audit and oversight of contractor activities are coordinated and
				carried out in a risk-based manner that prevents redundancies among the
				different components of the Department.
									(2)Under Secretary for
				Science and TechnologyNothing in this subsection shall diminish
				or otherwise affect the authority granted to the Under Secretary for Science
				and Technology under this Act. The Under Secretary for Management and the Under
				Secretary for Science and Technology shall cooperate in matters of mutual
				interest related to the subjects addressed by this
				subsection.
								.
					(b)Report to
			 CongressThe Under Secretary for Management shall report to
			 Congress within 180 days after the date of the enactment of this Act on a
			 comprehensive acquisition management plan for the Department, including
			 performance metrics, to—
					(1)improve collaboration,
			 coordination, and awareness of technologies and capabilities across components
			 of the Department, the Federal Government, universities, and the private sector
			 when developing program requirements for acquisitions by the Department;
					(2)evaluate the reasons for
			 modifying program requirements after an award of a contract and analyze the
			 need for modifications and whether modifications would lead to contract cost
			 overruns or time delays;
					(3)ensure regular
			 communication with and support from State and local entities when developing
			 program requirements and modifying program requirements;
					(4)provide increased
			 oversight and management on identified high-risk acquisitions;
					(5)evaluate the turnover
			 rate of program managers and contracting officers throughout a contract and its
			 impact on program requirement modifications, cost overruns, and time delays;
			 and
					(6)evaluate the time it
			 takes between first developing program requirements, through the acquisition
			 review process, up until a contract award is made.
					204.Acquisition
			 Professional Career Program
				(a)In
			 generalTitle VII of the Homeland Security Act of 2002 (6 U.S.C.
			 341 et seq.) is further amended by adding at the end the following new
			 section:
					
						710.Acquisition
				Professional Career Program
							(a)EstablishmentThe
				Secretary may establish at the Department an Acquisition Professional Career
				Program for the recruitment, training, and retention of acquisition
				professionals for the Department.
							(b)ProgramThe
				program established under subsection (a) shall rotate participants through
				various headquarters and component acquisition and program offices to assure
				that participants receive broad experience and developmental training
				throughout the Department.
							(c)Acquisition
				professionalAn acquisition professional shall include, but is
				not limited to, an individual employed by the Department as a contract
				specialist, program manager, or technical representative of a contracting
				office.
							(d)LimitSubject
				to appropriations, the Secretary may not hire more than 100 participants for
				the program established under subsection (a) in each fiscal year from 2012 to
				2015.
							.
				(b)Clerical
			 amendmentThe table of contents in section 1(b) of such Act is
			 further amended by adding at the end of the items relating to such title the
			 following new item:
					
						
							Sec. 710. Acquisition Professional Career
				Program.
						
						.
				205.Strategic plan for
			 acquisition workforce
				(a)Strategic
			 PlanNot later than 180 days after the date of enactment of this
			 Act, the Chief Procurement Officer and the Chief Human Capital Officer of the
			 Department of Homeland Security shall submit to the appropriate congressional
			 committees a 5-year strategic plan for the acquisition workforce of the
			 Department.
				(b)Elements of
			 planThe plan required under subsection (a) shall—
					(1)designate the acquisition
			 positions that will be necessary to support the Department acquisition
			 requirements, including in the fields of—
						(A)program
			 management;
						(B)systems planning,
			 research, development, engineering, and testing;
						(C)procurement, including
			 contracting;
						(D)industrial property
			 management;
						(E)logistics;
						(F)quality control and
			 assurance;
						(G)manufacturing and
			 production;
						(H)business, cost
			 estimating, financial management, and auditing;
						(I)education, training, and
			 career development;
						(J)construction; and
						(K)joint projects with other
			 Government agencies and foreign countries;
						(2)identify acquisition
			 workforce needs of each Department component performing acquisition functions
			 and develop a schedule for filling those needs;
					(3)include departmental
			 guidance and risk-based policies on the use of contractors to perform
			 acquisition functions;
					(4)summarize the
			 recruitment, hiring, training, and retention of the workforce identified in
			 paragraph (2); and
					(5)establish goals for
			 achieving integration and consistency with Governmentwide training and
			 accreditation standards, acquisition training tools, and training
			 facilities.
					(c)Other acquisition
			 positionsThe Chief Acquisition Officer of the Department may, as
			 appropriate, designate as acquisition positions those additional positions that
			 perform significant acquisition-related functions within that component of the
			 Department.
				206.Notification to
			 Congress of major awards
				(a)In
			 generalTitle VII of the Homeland Security Act of 2002 (6 U.S.C.
			 341 et seq.) is further amended by adding at the end the following new
			 section:
					
						711.Notification to
				Congress of major procurement awards
							(a)Reporting of
				significant contractsThe Secretary shall notify the appropriate
				congressional committees at least 3 business days prior to—
								(1)making a contract award,
				other transaction agreement, or task and delivery order exceeding $10,000,000;
				or
								(2)announcing the intention
				to make such an award.
								(b)ExceptionIf the Secretary determines that compliance
				with this section would pose a substantial risk to homeland security, an award
				may be made without the notification required by subsection (a) if the
				Secretary notifies the appropriate congressional committees by not later than 5
				business days after such award is
				made.
							.
				(b)Clerical
			 amendmentThe table of contents in section 1(b) of such Act is
			 further amended by adding at the end of the items relating to such title the
			 following new item:
					
						
							Sec. 711. Notification to Congress of major
				procurement
				awards.
						
						.
				207.Independent
			 verification and validation
				(a)In
			 generalTitle VII of the Homeland Security Act of 2002 (6 U.S.C.
			 341 et seq.) is further amended by adding at the end the following new
			 section:
					
						712.Independent
				verification and validation
							(a)In
				generalThe Under Secretary for Management shall establish a
				process to provide for the evaluation of the integrity and quality of major
				acquisitions, to be conducted independently by personnel with no involvement or
				interest in the underlying acquisitions.
							(b)Requirement for
				guidanceThe Under Secretary for Management shall create a
				transparent acquisition process by making available to the public written
				guidance that provides the following:
								(1)Criteria for applying and
				planning independent verification and validation, including appropriate
				thresholds above which acquisitions may not proceed without independent
				verification and validation unless authorized to do so by the Acquisition
				Review Board established under section 708.
								(2)Procedures for ensuring
				the managerial, financial, and technical independence of providers of
				independent verification and validation.
								(3)Methods for integrating
				independent verification and validation results into program management.
								(c)Reporting to
				CongressThe annual report required by section 708(e)
				shall—
								(1)identify any acquisition
				that is granted initial approval to proceed by the Acquisition Review Board
				without undergoing the process to establish independent verification and
				validation required under this section; and
								(2)provide an explanation of
				the decision not to employ independent verification and
				validation.
								.
				(b)DeadlineThe
			 Under Secretary for Management shall establish the process required by the
			 amendment made by subsection (a) not later than 180 days after the date of the
			 enactment of this Act.
				(c)Clerical
			 amendmentThe table of contents in section 1(b) of such Act is
			 further amended by adding at the end of the items relating to such title the
			 following new item:
					
						
							Sec. 712. Independent verification and
				validation.
						
						.
				208.Other transaction
			 authoritySection 831 of the
			 Homeland Security Act of 2002 (6 U.S.C. 391) is amended—
				(1)in subsection (a), by
			 striking Until September 30, 2011 and inserting Until
			 September 30, 2016;
				(2)in subsection (b), by
			 striking Not later than 2 years after the effective date of this Act,
			 and annually thereafter and inserting Not later than September
			 30, 2015; and
				(3)in subsection (d)(1), by
			 striking September 30, 2011 and inserting September 30,
			 2016.
				209.Report on
			 competitionNot later than 180
			 days after the date of the enactment of this Act, the Inspector General of the
			 Department of Homeland Security shall prepare a report analyzing the use of
			 competition in the award of contracts by the Department under the requirements
			 of the Competition in Contracting Act (41 U.S.C. 3301 et seq.), which shall
			 include—
				(1)for each component of the
			 Department—
					(A)the total number and
			 dollar value of new contracts for each of the last three full fiscal years for
			 which data is available; and
					(B)of that total number, the
			 number of contracts that were either—
						(i)entered into without full
			 and open competition; or
						(ii)awarded under
			 competition after receipt of only one offer;
						(2)a statistical analysis of
			 statutory exceptions used to enter contracts without full and open
			 competition;
				(3)a discussion of the
			 trends in competition in each component of the Department; and
				(4)a comparison of the
			 percentage of contracts awarded under full and open competition by the
			 Department and the percentage of contracts awarded under full and open
			 competition by other Federal departments and agencies.
				210.Buy American
			 requirement imposed on Department of Homeland Security; exceptions
				(a)In
			 GeneralSubtitle H of title VIII of the Homeland Security Act of
			 2002 (6 U.S.C. 451 et seq.) is amended by adding at the end the following new
			 section:
					
						890B.Buy American
				requirement; exceptions
							(a)RequirementExcept
				as provided in subsections (c) through (e), the Secretary may not procure an
				item described in subsection (b) if the item is not grown, reprocessed, reused,
				or produced in the United States.
							(b)Covered Items
								(1)In
				generalAn item referred to in subsection (a) is any item
				described in paragraph (2), if the item is directly related to the national
				security interests of the United States.
								(2)Items
				describedAn item described in this paragraph is any article or
				item of—
									(A)clothing and the
				materials and components thereof, other than sensors, electronics, or other
				items added to, and not normally associated with, clothing (and the materials
				and components thereof);
									(B)tents, tarpaulins, or
				covers;
									(C)cotton and other natural
				fiber products, woven silk or woven silk blends, spun silk yarn for cartridge
				cloth, synthetic fabric or coated synthetic fabric (including all textile
				fibers and yarns that are for use in such fabrics), canvas products, or wool
				(whether in the form of fiber or yarn or contained in fabrics, materials, or
				manufactured articles); or
									(D)any item of individual
				equipment manufactured from or containing such fibers, yarns, fabrics, or
				materials.
									(c)Availability
				ExceptionSubsection (a) does not apply to the extent that the
				Secretary determines that satisfactory quality and sufficient quantity of any
				such article or item described in subsection (b)(2) grown, reprocessed, reused,
				or produced in the United States cannot be procured as and when needed.
							(d)Exception for Certain
				Procurements Outside the United StatesSubsection (a) does not
				apply to the following:
								(1)Procurements by vessels
				in foreign waters.
								(2)Emergency
				procurements.
								(e)Exception for Small
				PurchasesSubsection (a) does not apply to purchases for amounts
				not greater than the simplified acquisition threshold referred to in section
				2304(g) of title 10, United States Code.
							(f)Applicability to
				Contracts and Subcontracts for Procurement of Commercial
				ItemsThis section is applicable to contracts and subcontracts
				for the procurement of commercial items notwithstanding section 34 of the
				Office of Federal Procurement Policy Act (41 U.S.C. 430).
							(g)Geographic
				CoverageIn this section, the term United States
				includes the possessions of the United States.
							(h)Notification Required
				Within 7 Days After Contract Award if Certain Exceptions
				AppliedIn the case of any contract for the procurement of an
				item described in subsection (b)(2), if the Secretary applies an exception set
				forth in subsection (c) with respect to that contract, the Secretary shall, not
				later than 7 days after the award of the contract, post a notification that the
				exception has been applied.
							(i)Training
								(1)In
				generalThe Secretary shall ensure that each member of the
				acquisition workforce who participates personally and substantially in the
				acquisition of textiles on a regular basis receives training on the
				requirements of this section and the regulations implementing this
				section.
								(2)Inclusion of
				information in new training programsThe Secretary shall ensure
				that any training program for the acquisition workforce developed or
				implemented after the date of the enactment of this section includes
				comprehensive information on the requirements described in paragraph
				(1).
								(j)Consistency With
				International AgreementsThis
				section shall be applied in a manner consistent with United States obligations
				under international
				agreements.
							.
				(b)Effective
			 DateSection 890B of the Homeland Security Act of 2002, as added
			 by subsection (a), shall apply with respect to contracts entered into by the
			 Department of Homeland Security on and after the date occurring 180 days after
			 the date of the enactment of this Act.
				(c)Clerical
			 amendmentThe table of contents in section 1(b) of such Act is
			 amended by adding at the end of the items relating to such subtitle the
			 following:
					
						
							Sec. 890B. Buy American requirement;
				exceptions.
						
						.
				211.Strategic sourcing for
			 marine and aviation assets
				(a)In
			 generalTitle VII of the
			 Homeland Security Act of 2002 (6 U.S.C. 341 et seq.) is further amended by
			 adding at the end the following new section:
					
						714.Strategic sourcing for
				marine and aviation assetsBefore the development and procurement by
				the Department of any marine or aviation asset or equipment, the Chief
				Procurement Officer for the Department shall coordinate with the chief
				procurement officers of the Department’s components, as appropriate—
							(1)to identify common
				mission requirements; and
							(2)to the extent
				practicable, to standardize equipment purchases, streamline the acquisition
				process, improve efficiencies, and conduct best practices for strategic
				sourcing that would unify purchasing, address procurement issues, and improve
				control and oversight of asset
				purchases.
							.
				(b)Clerical
			 amendmentThe table of
			 contents in section 1(b) of such Act is further amended by adding at the end of
			 the items relating to such title the following:
					
						
							Sec. 714. Strategic sourcing for marine and
				aviation
				assets.
						
						.
				212.Strategic sourcing for
			 detection and screening technology
				(a)In
			 generalTitle VII of the
			 Homeland Security Act of 2002 (6 U.S.C. 341 et seq.) is further amended by
			 adding at the end the following new section:
					
						715.Strategic sourcing for
				detection and screening technology
							(a)In
				generalBefore the
				development and procurement by the Department of any detection or screening
				technology, the Chief Procurement Officer for the Department shall coordinate
				with the chief procurement officers of the Department’s components, as
				appropriate—
								(1)to identify common
				mission requirements; and
								(2)to the extent
				practicable, to standardize equipment purchases, streamline the acquisition of
				security screening technologies, improve efficiencies, and conduct best
				practices for strategic sourcing that would unify purchasing, address
				procurement issues, and improve control and oversight of technology
				assets.
								(b)detection or screening
				technology definedIn this
				section the term detection or screening technology includes
				x-ray equipment, metal detectors, and radiation
				detectors.
							.
				(b)Clerical
			 amendmentThe table of
			 contents in section 1(b) of such Act is further amended by adding at the end of
			 the items relating to such title the following:
					
						
							Sec. 715. Strategic sourcing for detection and
				screening
				technology.
						
						.
				213.Special emergency
			 procurement authority for domestic emergency operations
				(a)In
			 generalTitle V of the
			 Homeland Security Act of 2002 is amended by adding at the end the following new
			 section:
					
						526.Special emergency
				procurement authority for domestic emergency operations
							(a)In
				generalNotwithstanding any
				other provision of law, the Secretary is authorized to permit a class deviation
				to the Federal Acquisition Regulation with respect to the micropurchase
				threshold and may do so in such official’s sole discretion to support domestic
				emergency operations and response activities related to acts of
				terrorism.
							(b)Delegation of
				authorityThe Secretary may carry out this section by acting
				through the Under Secretary for Management.
							(c)LimitationIn
				any class deviation under subsection (a), the micropurchase threshold may not
				exceed $15,000.
							(d)Domestic emergency
				operation definedIn this section, the term domestic
				emergency operation means assistance activities carried out in support
				of or in response to—
								(1)an emergency or major disaster, as those
				terms are defined in section 102 of the Robert T. Stafford Disaster Relief and
				Emergency Assistance Act (42 U.S.C. 5122);
								(2)any occasion or instance for which the
				Secretary determines Federal assistance is needed to supplement State and local
				efforts and capabilities to save lives and to protect property and public
				health and safety, or to lessen or avert the threat of a catastrophe in any
				part of the United States;
								(3)any natural catastrophe
				(including any hurricane, tornado, storm, high water, wind-driven water, tidal
				wave, tsunami, earthquake, volcanic eruption, landslide, mudslide, snowstorm,
				or drought), or, regardless of cause, any fire, flood, or explosion, in any
				part of the United States, that in the determination of the Secretary causes
				damage of sufficient severity and magnitude to warrant major disaster
				assistance to supplement the efforts and available resources of States, local
				governments, and disaster relief organizations in alleviating the damage, loss,
				hardship, or suffering caused thereby; or
								(4)any act of terrorism, in any part of the
				United States, that in the determination of the Secretary causes damage of
				sufficient severity and magnitude to warrant major disaster assistance to
				supplement the efforts and available resources of States, local governments,
				and disaster relief organizations in alleviating the damage, loss, hardship, or
				suffering caused
				thereby.
								.
				(b)Clerical
			 amendmentThe table of contents in section 1(b) of such Act is
			 amended by adding at the end of the items relating to title V the following new
			 item:
					
						
							Sec. 526. Special emergency procurement
				authority for domestic emergency
				operations.
						
						.
				214.Software
			 licensing
				(a)In
			 generalNot later than 180 days after the enactment of this Act,
			 and every 2 years thereafter, the Chief Information Officer of the Department,
			 in consultation with Department component chief information officers,
			 shall—
					(1)conduct a Department-wide
			 inventory of all existing software licenses including utilized and unutilized
			 licenses;
					(2)assess the needs of the
			 Department and the components of the Department for software licenses for the
			 upcoming 2 fiscal years; and
					(3)examine how the
			 Department can achieve the greatest possible economies of scale and
			 cost-savings in the procurement of software licenses.
					(b)Excess software
			 licenses
					(1)Plan to reduce software
			 licensesIf the Chief Information Officer determines through the
			 inventory conducted under subsection (a) that the number of existing software
			 licenses of the Department and the components of the Department exceeds the
			 needs of the Department as assessed under subsection (a), the Secretary, not
			 later than 90 days after the date on which the inventory is completed under
			 subsection (a), shall establish a plan for bringing the number of software
			 licenses into balance with such needs of the Department.
					(2)Prohibition on
			 procurement of new software licenses
						(A)In
			 generalExcept as provided in subparagraph (A), upon completion
			 of a plan established under paragraph (1), no additional resources may be
			 obligated for the procurement of new software licenses until such time as the
			 need of the Department exceeds the number of existing and unused
			 licenses.
						(B)ExceptionThe
			 Chief Information Officer of the Department may allow the purchase of
			 additional licenses and amend the number of needed licenses as
			 necessary.
						(c)GAO
			 reviewThe Comptroller General of the United States shall review
			 the inventory conducted under subsection (a) and the plan established under
			 subsection (b).
				(d)Submission to
			 CongressA copy of each inventory conducted under subsection (a)
			 and each plan established under subsection (b) shall be submitted to the
			 Committee on Homeland Security and Governmental Affairs of the Senate and the
			 Committee on Homeland Security of the House of Representatives.
				215.Financial
			 management
				(a)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the Secretary shall submit to the appropriate congressional
			 committees a Departmentwide financial management strategy.
				(b)ContentsThe
			 plan developed and submitted under subsection (a) shall—
					(1)clearly define and
			 document a Departmentwide financial management strategy which shall integrate
			 the financial operations of all Department components;
					(2)leverage existing best
			 practices from component legacy systems that meet expected performance and
			 functionality targets;
					(3)include a detailed plan
			 for consolidating and migrating various Department components to the new
			 system;
					(4)implement specific
			 processes to minimize project risk, including requirements management, testing,
			 data conversion and system interfaces, risk management, configuration
			 management, project management, quality assurance and internal controls;
					(5)consider key human
			 capital practices to ensure that financial management transformation efforts
			 are properly staffed with appropriately skilled employees;
					(6)clearly define the
			 Department’s strategy for obtaining reliable auditable financial reporting and
			 compliance with Federal financial laws and regulations; and
					(7)develop an approach for
			 obtaining reliable information on the costs of its financial management systems
			 investments.
					(c)Government
			 accountability officeNot later than 270 days after the date of
			 the enactment of this Act, the Comptroller General of the United States shall
			 submit to Congress a report that contains—
					(1)the review and comments
			 of the Comptroller General on the plan under subsection (a);
					(2)an evaluation of whether
			 the plan under subsection (a) complies with and includes the implementation of
			 prior Government Accountability Office recommendations regarding Department
			 financial management; and
					(3)recommendations regarding
			 any additional actions necessary to address existing financial internal control
			 weaknesses and achieve financial management integration.
					IIIInformation Sharing and
			 Intelligence Analysis
			301.Department of Homeland
			 Security National Network of Fusion Centers Initiative
				(a)Amendments to establish
			 network
					(1)AmendmentsSection
			 210A of the Homeland Security Act of 2002 (6 U.S.C. 124h) is amended—
						(A)by striking the section
			 heading and inserting the following:
							
								210A.Department of
				Homeland Security National Network of Fusion Centers
				Initiative
								;
						(B)in subsection (a), by
			 striking a Department of Homeland Security State, Local, and Regional
			 Fusion Center Initiative to establish partnerships with State, local, and
			 regional fusion centers and inserting a Department of Homeland
			 Security National Network of Fusion Centers Initiative to establish
			 partnerships with State and major urban area fusion centers;
						(C)by amending subsection
			 (b) to read as follows:
							
								(b)Interagency support and
				coordinationThrough the Department of Homeland Security National
				Network of Fusion Centers Initiative, principal officials of participating
				State and major urban area fusion centers, and the officers designated as the
				Homeland Security Advisors of the States, the Secretary shall—
									(1)coordinate with other
				Federal departments and agencies to provide operational and intelligence advice
				and assistance to the National Network of Fusion Centers;
									(2)support the integration of State and major
				urban area fusion centers into the information sharing environment and the
				National Prevention Framework as required by Presidential Policy Directive 8;
									(3)oversee the maturation
				and sustainment of the National Network of Fusion Centers, including the
				development of a fusion center performance management program and exercises to
				assess the capability of individual fusion centers, the statewide fusion
				process, and the national network;
									(4)reduce inefficiencies and
				maximize the effectiveness of Federal resource support;
									(5)develop criteria for
				designating fusion centers that enables the most effective allocation of
				Federal resources and aligns with priorities of the Department as determined by
				the Secretary;
									(6)coordinate with the
				Nationwide Suspicious Activity Reporting Initiative to ensure information
				within the scope of the information sharing environment created under section
				1016 of the Intelligence Reform and Terrorism Prevention Act of 2004 (6 U.S.C.
				485) gathered by the National Network of Fusion Centers is incorporated into
				the Department’s information resources;
									(7)provide management
				guidance and assistance to the National Network of Fusion Centers;
									(8)serve as a point of
				contact for and effective dissemination of information within the scope of such
				information sharing environment to the National Network of Fusion
				Centers;
									(9)serve as the single point
				of contact to ensure the close communication and coordination between the
				National Network of Fusion Centers and the Department;
									(10)provide the National
				Network of Fusion Centers with expertise on Department resources and
				operations;
									(11)coordinate the provision
				of training and technical assistance to the National Network of Fusion Centers
				and encourage fusion centers in such Network to participate in terrorism
				threat-related exercises conducted by the Department;
									(12)ensure, to the greatest
				extent practicable, that support to fusion centers in such network is reflected
				as a national priority in all applicable grant guidance;
									(13)ensure that each fusion
				center in such network has a privacy policy approved by the Chief Privacy
				Officer of the Department; and
									(14)carry out such other
				duties as the Secretary determines are
				appropriate.
									;
						(D)in subsection (c), by
			 striking so much as precedes paragraph (3)(B) and inserting the
			 following:
							
								(c)Resource
				allocation
									(1)Responsibilities of
				under secretary
										(A)In
				generalThe Under Secretary for Intelligence and Analysis
				shall—
											(i)lead Department efforts
				to ensure fusion centers in the Network are the primary focal points for the
				sharing of terrorism-related information with State and local entities;
				and
											(ii)ensure that, as
				appropriate, operational, programmatic, and administrative resources, including
				intelligence officers, intelligence analysts, reporting officers, and other
				liaisons from components of the Department are provided to qualifying State and
				major urban area fusion centers.
											(B)Grant
				guidanceThe Under Secretary
				for Intelligence and Analysis shall provide guidance on fusion centers to the
				Administrator of the Federal Emergency Management Agency in accordance with the
				memorandum of understanding required under section 210F.
										(2)Sources of
				support
										(A)In
				generalResources allocated under this subsection to fusion
				centers in the Network shall be provided by the following Department components
				and offices, in coordination with the respective component head and in
				consultation with the principal officials of fusion centers in the Network:
											(i)The Office of
				Intelligence and Analysis.
											(ii)The Office of
				Infrastructure Protection.
											(iii)The Transportation
				Security Administration.
											(iv)U.S. Customs and Border
				Protection.
											(v)U.S. Immigration and
				Customs Enforcement.
											(vi)The Coast Guard.
											(vii)The Privacy Office of
				the Department.
											(viii)The Office for Civil
				Rights and Civil Liberties of the Department.
											(ix)Other components or
				offices of the Department, as determined by the Secretary.
											(B)Coordination with other
				Federal agenciesThe Under Secretary for Intelligence and
				Analysis shall coordinate with appropriate officials throughout the Federal
				government to ensure the relevant deployment of representatives of other
				Federal departments and agencies.
										(3)Resource allocation
				criteria
										(A)In
				generalThe Secretary shall make available criteria for
				allocating resources referred to in paragraph (1)(A)(ii) to any fusion center
				in the
				Network.
										;
						(E)in subsection (c)(3)(B), by striking
			 and after the semicolon at the end of clause (iv), by striking
			 the period at the end of clause (v) and inserting ; and, and by
			 adding at the end the following:
							
								(vi)whether the fusion
				center has privacy protections in place that are determined to be at least as
				comprehensive as the Federal information sharing environment privacy guidelines
				in effect on the date of the enactment.
								;
						(F)in subsection (e)—
							(i)by amending paragraph (1)
			 to read as follows:
								
									(1)In
				generalThe Secretary shall make it a priority to allocate
				resources, including deployed personnel, under this section from U.S. Customs
				and Border Protection, U.S. Immigration and Customs Enforcement, and the Coast
				Guard to participating State and major urban area fusion centers located in
				jurisdictions along land or maritime borders of the United States in order to
				enhance the integrity of and security at such borders by helping Federal,
				State, local, and tribal law enforcement authorities to identify, investigate,
				and otherwise interdict persons, weapons, and related contraband that pose a
				threat to homeland security.
									;
				and
							(ii)in paragraph (2), by
			 striking participating State, local, and regional fusion centers
			 and inserting participating State and major urban area fusion
			 centers;
							(G)by redesignating subsections (f), (g), (h),
			 (i), (j), and (k) as subsections (g), (h), (i), (j), (k), and (l),
			 respectively, and inserting after subsection (e) the following new
			 subsection:
							
								(f)Mass transit
				intelligence priority
									(1)In
				generalTo the greatest
				extent practicable, the Secretary shall, under this section, assign personnel
				with expertise in security of mass transit systems to participating State and
				major urban area fusion centers located in high-risk jurisdictions with mass
				transit systems.
									(2)Mass transit
				intelligence productsIn
				performing the responsibilities under subsection (d), officers and intelligence
				analysts assigned to fusion centers in the Network shall, as a primary
				responsibility, create mass transit intelligence products that—
										(A)assist State, local, and tribal law
				enforcement agencies in detecting and interdicting terrorists, weapons of mass
				destruction, and related contraband traveling on mass transit systems or
				targeting mass transit systems;
										(B)promote consistent and
				timely sharing of mass transit security-relevant information among
				jurisdictions with mass transit systems; and
										(C)enhance the Department's
				situational awareness of the threat of acts of terrorism at or involving mass
				transit systems.
										(3)DeconflictionIn performing the responsibilities under
				subsection (d), officers and intelligence analysts assigned to fusion centers
				in the Network shall assist Federal, State, local, and tribal law enforcement
				authorities overseeing the security of mass transit systems with resolving
				conflicting threat information provided by Federal Government
				sources.
									;
						(H)by amending subsection
			 (j), as so redesignated, to read as follows:
							
								(j)GuidelinesThe
				Secretary, in consultation with the Attorney General, shall—
									(1)ensure the consistent
				application of guidance for identifying baseline capabilities and operational
				standards that must be achieved by a fusion center to participate in the
				Network; and
									(2)ensure that such guidance
				aligns with and is mutually supportive of the role of fusion centers in the
				National Prevention Framework.
									;
				and
						(I)in subsection (l), as so
			 redesignated, by striking subsection (i) and inserting
			 subsection (j).
						(2)Clerical
			 amendmentThe table of contents in section 1(b) of such Act is
			 amended by striking the item relating to such section and inserting the
			 following:
						
							
								Sec. 210A. Department of Homeland Security
				National Network of Fusion Centers
				Initiative.
							
							.
					(b)Memorandum of
			 understanding on fusion centers
					(1)In
			 generalSubtitle A of title II of the Homeland Security Act of
			 2002 (6 U.S.C. 121 et seq.) is amended by adding at the end the
			 following:
						
							210G.Memorandum of
				understanding on fusion centersThe Administrator of the Federal Emergency
				Management Agency shall enter into a memorandum of understanding with the Under
				Secretary for Intelligence and Analysis that delineates the roles and
				responsibilities of their respective organizations with respect to policy and
				guidance for fusion center-related expenditures with grant
				funds.
							.
					(2)Clerical
			 amendmentThe table of contents in section 1(b) of such Act is
			 amended by adding at the end of the items relating to such subtitle the
			 following:
						
							
								Sec. 210G. Memorandum of understanding on
				fusion
				centers.
							
							.
					302.Homeland security
			 information sharing networks development
				(a)StrategyWithin 180 days after the date of the
			 enactment of this Act, the Secretary of Homeland Security shall develop a
			 comprehensive strategy for the coordinated development and deployment of
			 unclassified, sensitive but unclassified, and classified information sharing
			 computer networks of the Department of Homeland Security.
				(b)Plan
					(1)In
			 generalThe strategy under
			 subsection (a) shall include a comprehensive plan for the further development,
			 acquisition, and deployment, and continual operations of—
						(A)the Homeland Security Information
			 Network;
						(B)the Homeland Secure Data
			 Network; and
						(C)the Homeland Top Secret
			 Network.
						(2)ContentsThe plan shall include the
			 following:
						(A)cost estimates for the further development
			 of the networks identified in paragraph (1);
						(B)development and
			 acquisition schedules;
						(C)a schedule for the
			 decommissioning the legacy C–LAN system and transition to the Homeland Top
			 Secret Network;
						(D)a comprehensive list of
			 systems requirements that meet strategic goals and Department-wide operational
			 and analytical mission requirements;
						(E)a plan for standardizing
			 and properly disseminating the networks across the Department;
						(F)consideration for any
			 homeland security computer system or database not listed in paragraph (1) that
			 is currently in development or in operation in any component or office of the
			 Department and that should be merged with or incorporated into one of the
			 networks listed in paragraph (1) to eliminate redundancy, and a schedule for
			 such merger or incorporation; and
						(G)a comprehensive plan for
			 the coordinated deployment of the systems listed in paragraph (1), as
			 considered appropriate by the Secretary, to—
							(i)the Department of Homeland Security
			 Headquarters offices;
							(ii)the Department of
			 Homeland Security component headquarters;
							(iii)the field elements of
			 Department of Homeland Security components;
							(iv)the National Network of
			 Fusion Centers;
							(v)State and local
			 government entities; and
							(vi)other Federal
			 departments and agencies.
							(c)Reporting
			 requirementThe Secretary
			 shall report the strategy required by subsection (a) to the congressional
			 homeland security committees within 30 days after it is completed.
				303.Authority for flexible
			 personnel management at the Department of Homeland Security Intelligence
			 elements
				(a)In
			 generalThe Homeland Security Act of 2002 (6 U.S.C. 101 et seq.)
			 is amended by inserting after section 845 the following:
					
						846.Authority to establish
				excepted service positions within the intelligence components of the Department
				of Homeland Security
							(a)AuthorityThe
				Secretary of Homeland Security may convert both unencumbered and encumbered
				competitive service positions, and the incumbents of any such positions, within
				the elements of the intelligence community within the Department of Homeland
				Security, to excepted service positions as the Secretary determines necessary
				to carry out the intelligence functions of the Department.
							(b)IncumbentsAny
				incumbent currently occupying a position selected to be converted to the
				excepted service under this section shall have the right to refuse such
				conversion. Once such individual no longer occupies the position, the position
				may be converted to the excepted
				service.
							.
				(b)ReportingThe Secretary shall include information,
			 together with submission of the annual budget justification, on the
			 following:
					(1)the challenge with
			 filling vacancies of the positions referenced in subsection (a);
					(2)the extent to which the
			 authority provided under subsection (a) was utilized to fill those positions;
			 and
					(3)any impact that the
			 exercise of that authority had on diversity within the Department.
					(c)Clerical
			 amendmentThe table of contents in section 1(b) of the Homeland
			 Security Act of 2002 (6 U.S.C. 101(b)) is amended by inserting after the item
			 relating to section 845 the following:
					
						
							Sec. 846. Authority to establish excepted
				service positions within the intelligence components of the Department of
				Homeland
				Security.
						
						.
				304.Support and oversight
			 of fusion centersTo ensure
			 that the Department, as the lead Federal agency with responsibility for
			 supporting fusion centers, is maximizing the utility of Federal funding awarded
			 to fusion centers through the Homeland Security Grant Program, as a means of
			 justifying support to fusion centers in subsequent fiscal years, the Inspector
			 General shall, within 180 days of the date of the enactment of this Act, submit
			 to Congress a report. The report shall include each of the following:
				(1)An audit of Federal homeland security grant
			 funding awarded to fusion centers, to measure the extent to which the funding
			 is used to achieve measurable homeland security outcomes, including filling
			 gaps in critical baseline capabilities.
				(2)An assessment of the processes in place at
			 the Department designed to track and measure the effectiveness of grant funding
			 to fusion centers, including an evaluation of the extent to which the Office of
			 Intelligence and Analysis and the Federal Emergency Management Agency
			 coordinate to design and implement effective grant guidance and conduct proper
			 oversight of the grant funding to fusion centers.
				(3)An assessment of the processes in place at
			 the Department designed to track and measure the effectiveness of grant funding
			 to fusion centers, including an evaluation of the extent to which the fusion
			 center considers privacy, civil rights, and civil liberties in the selection of
			 contractors, trainers, and other personnel that provide advice and guidance to
			 the fusion centers.
				(4)An assessment to determine whether each
			 fusion center has privacy protections in place that are determined to be at
			 least as comprehensive as the Federal information sharing environment privacy
			 guidelines in effect on the date of enactment.
				(5)Recommendations on the development and
			 implementation of a metrics program for the Federal Emergency Management Agency
			 to measure the efficacy of grant funding to fusion centers.
				305.Audit on privacy and
			 civil liberties and update on privacy and civil liberties impact
			 assessments
				(a)Inspector general
			 auditNot later than 1 year after the date of the enactment of
			 this Act, the Inspector General of the Department shall—
					(1)conduct an audit on the
			 activities of the Department to ensure that State and local fusion centers take
			 appropriate measures to protect privacy and civil liberties, including through
			 the implementation of training programs and support for the development of
			 fusion center privacy policies; and
					(2)submit a report on the results of that
			 audit to the Homeland Security and Governmental Affairs Committee of the Senate
			 and the Committee on Homeland Security of the House of Representatives.
					(b)Privacy impact
			 assessmentNot later than 180 days after the date of the
			 enactment of this Act, the Privacy Officer of the Department shall—
					(1)update the Privacy Impact
			 Assessment for the State, Local, and Regional Fusion Center Initiative
			 completed in 2008 in accordance with the requirements of section 511(d)(2) of
			 the Implementing Recommendations of the 9/11 Commission Act of 2007 in order to
			 reflect the evolution of State and local fusion centers since that date;
			 and
					(2)submit the updated assessment to the
			 Homeland Security and Governmental Affairs Committee of the Senate and the
			 Committee on Homeland Security of the House of Representatives.
					(c)Civil liberties impact
			 assessmentNot later than 180 days after the date of the
			 enactment of this Act, the Officer for Civil Liberties and Civil Rights of the
			 Department shall—
					(1)update the Civil
			 Liberties Impact Assessment for the State, Local and Regional Fusion Center
			 Initiative completed in 2008 in accordance with the requirements of section
			 511(d)(2) of the Implementing Recommendations of the 9/11 Commission Act of
			 2007 in order to reflect the evolution of State and local fusion centers since
			 that date; and
					(2)submit the updated assessment to the
			 Homeland Security and Governmental Affairs Committee of the Senate and the
			 Committee on Homeland Security of the House of Representatives.
					IV9/11 Review
			 Commission
			401.Short
			 titleThis title may be cited
			 as the 9/11 Review Commission
			 Act.
			402.EstablishmentThere is established in the legislative
			 branch a National Commission to Review the National Response Since the
			 Terrorist Attacks of September 11, 2001 (referred to as the 9/11 Review
			 Commission).
			403.Purposes of the 9/11
			 Review CommissionThe 9/11
			 Review Commission shall conduct a comprehensive review of the implementation of
			 the recommendations proposed in the report issued by the National Commission on
			 Terrorist Attacks Upon the United States (commonly known as the 9/11
			 Commission), as established pursuant to section 601 of the Intelligence
			 Authorization Act for Fiscal Year 2003 (Public Law 107–306). The review of the
			 9/11 Review Commission shall—
				(1)assess the progress and
			 challenges in carrying out the recommendations of the 9/11 Commission,
			 including any relevant legislation, executive order, regulation, plan, policy,
			 practice, or procedure implemented since the attacks of September 11,
			 2001;
				(2)analyze the trends of
			 domestic terror attacks since the attacks of September 11, 2001, including the
			 growing influence of domestic radicalization and its causes, and
			 recommendations on how Federal, State, and local agencies can deter and
			 mitigate such radicalization;
				(3)investigate whether there
			 exists evidence that was not considered by the 9/11 Commission of any conduct,
			 relationships, or other factors which served in any manner to contribute to,
			 facilitate, support, or assist the hijackers who carried out the terrorist
			 attacks of September 11, 2001; and
				(4)provide additional
			 recommendations with regard to protecting United States homeland security,
			 ensuring interagency intelligence sharing, and other matters relating to
			 counterterrorism policy.
				404.Composition of the
			 9/11 Review CommissionThe
			 9/11 Review Commission shall be composed of a chairman, to be appointed by the
			 Speaker of the House of Representatives, and a vice chairman, to be appointed
			 by the Majority Leader of the Senate.
			405.Authority of 9/11
			 Review Commission
				(a)Hearings and
			 evidenceThe 9/11 Review Commission, or any panel acting on the
			 authority of the 9/11 Review Commission, may—
					(1)hold hearings, take
			 testimony, receive evidence, and administer oaths; and
					(2)subject to subsection
			 (b)(1), require, by subpoena or otherwise, the attendance and testimony of such
			 witnesses and the production of such books, records, correspondence, memoranda,
			 electronic communications, papers, and documents, as the 9/11 Review Commission
			 or such designated panel may determine advisable.
					(b)Subpoena
			 authority
					(1)IssuanceUpon
			 the agreement of the chairman and the vice chairman, the chairman may issue a
			 subpoena to compel the production of documents or sworn testimony.
					(2)ProcessSubpoenas
			 issued pursuant to this subsection shall be signed by the chairman or any
			 person designated by the chairman, and may be served by any person designated
			 by the chairman.
					(3)Enforcement
						(A)In
			 generalIn the event that any person fails to obey a subpoena
			 issued pursuant to paragraph (1), the United States district court for the
			 judicial district in which the subpoenaed person resides, is served, or may be
			 found, or where the subpoena is returnable, may issue an order requiring such
			 person to appear at any designated place to testify or to produce documentary
			 or other evidence. Any person failing to obey the order of the court may be
			 held in contempt of the court.
						(B)Additional
			 enforcementIn the case of any failure of any witness to comply
			 with any subpoena or to testify when summoned under authority of this section,
			 the chairman may certify a statement of fact constituting such failure to the
			 appropriate United States attorney, who may bring the matter before the grand
			 jury for its action, under the same statutory authority and procedures as if
			 the United States attorney had received a certification under sections 102
			 through 104 of the Revised Statutes of the United States (2 U.S.C.
			 192–194).
						(c)Information from
			 Federal agencies
					(1)In
			 generalThe 9/11 Review Commission is authorized to secure
			 directly from any executive department, bureau, agency, board, commission,
			 office, independent establishment, or instrumentality of the Government,
			 information, suggestions, estimates, and statistics for the purposes of this
			 title. Each such department, bureau, agency, board, commission, office,
			 independent establishment, or instrumentality shall, to the extent authorized
			 by law, furnish such information, suggestions, estimates, and statistics
			 directly to the 9/11 Review Commission, upon request made by the chairman or
			 the vice chairman.
					(2)Receipt, handling,
			 storage, and disseminationInformation shall only be received,
			 handled, stored, and disseminated by the 9/11 Review Commission, including its
			 staff, in accordance with all applicable statutes, regulations, and Executive
			 orders.
					(d)Advisory
			 panelsThe chairman may establish advisory panels composed of
			 individuals, including such experts as the chairman determines appropriate, who
			 may undertake investigations, evaluate evidence, make findings, and provide
			 recommendations to the 9/11 Review Commission.
				(e)ContractingThe
			 9/11 Review Commission may, to such extent and in such amounts as are provided
			 by appropriations, enter into contracts to enable the Commission to discharge
			 its duties under this title.
				(f)Assistance from Federal
			 agencies
					(1)General Services
			 AdministrationThe Administrator of General Services shall
			 provide to the 9/11 Review Commission, on a reimbursable basis, administrative
			 support and other services for the performance of the 9/11 Review Commission’s
			 functions.
					(2)Other departments and
			 agenciesIn addition to the assistance prescribed in paragraph
			 (1), the heads of Federal departments and agencies may provide to the 9/11
			 Review Commission such services, funds, facilities, staff, and other support
			 services as such heads determine advisable and as may be authorized by
			 law.
					(g)Postal
			 servicesThe 9/11 Review Commission may use the United States
			 mails in the same manner and under the same conditions as Federal departments
			 and agencies.
				406.CompensationThe chairman and vice chairman of the 9/11
			 Review Commission may receive compensation in an amount not to exceed the daily
			 equivalent of the annual rate of basic pay in effect for a position at level IV
			 of the Executive Schedule under section 5315 of title 5, United States Code,
			 for each day during which the chairman or vice chairman, as the case may be, is
			 engaged in the actual performance of the duties of the 9/11 Review
			 Commission.
			407.Appointment of
			 staff
				(a)In
			 generalThe chairman, in consultation with the vice chairman and
			 in accord with any rule agreed upon by the 9/11 Review Commission, may appoint
			 and fix the compensation of a staff director and such other personnel as may be
			 necessary to enable the 9/11 Review Commission to carry out its functions,
			 without regard to the provisions of title 5, United States Code, governing
			 appointments in the competitive service, and without regard to the provisions
			 of chapter 51 and subchapter III of chapter 53 of such title relating to
			 classification and General Schedule pay rates, except that no rate of pay fixed
			 under this subsection may exceed the equivalent of that payable for a position
			 at level V of the Executive Schedule under section 5316 of title 5, United
			 States Code.
				(b)Travel
			 expensesWhile away from their homes or regular places of
			 business in the performance of services for the 9/11 Review Commission, members
			 and staff of the Commission shall be allowed travel expenses, including per
			 diem in lieu of subsistence, in the same manner as persons employed
			 intermittently in the Government service are allowed expenses under section
			 5703(b) of title 5, United States Code.
				(c)Staff as Federal
			 employees
					(1)In
			 generalAny staff receiving compensation under this section shall
			 be employees under section 2105 of title 5, United States Code, for purposes of
			 chapters 63, 81, 83, 84, 85, 87, 89, and 90 of such title.
					(2)Members of
			 commissionParagraph (1) shall not be construed to apply to the
			 chairman or vice chairman.
					(d)DetaileesAny
			 Federal Government employee may be detailed to the 9/11 Review Commission
			 without reimbursement from the 9/11 Review Commission, and such detailee shall
			 retain the rights, status, and privileges of his or her regular employment
			 without interruption.
				(e)Consultant
			 servicesThe 9/11 Review Commission is authorized to procure the
			 services of experts and consultants in accordance with section 3109 of title 5,
			 United States Code, but at rates not to exceed the daily rate paid to a person
			 occupying a position at level IV of the Executive Schedule under section 5315
			 of title 5, United States Code.
				408.Security clearances
			 for Commission members and staffThe appropriate Federal agencies or
			 departments shall provide to the 9/11 Review Commission, to the extent
			 possible, personnel with appropriate security clearances. No person shall be
			 provided with access to classified information under this title without the
			 appropriate security clearances.
			409.Nonapplicability of
			 Federal Advisory Committee Act
				(a)In
			 generalThe Federal Advisory Committee Act (5 U.S.C. App.) shall
			 not apply to the 9/11 Review Commission.
				(b)Public meetings and
			 release of public versions of reportsThe 9/11 Review Commission
			 shall—
					(1)hold public hearings and
			 meetings to the extent appropriate; and
					(2)release public versions
			 of the reports required under this title.
					(c)Public
			 hearingsAny public hearings of the 9/11 Review Commission shall
			 be conducted in a manner consistent with the protection of information provided
			 to or developed for or by the 9/11 Review Commission as required by any
			 applicable statute, regulation, or Executive order.
				410.Reports of 9/11 Review
			 Commission
				(a)Interim
			 reportsThe 9/11 Review Commission may submit to the President
			 and provide to Congress interim reports containing its findings, conclusions,
			 and recommendations, and may submit with such reports any classified
			 annexes.
				(b)Final
			 reportNot later than 12 months after the date of the enactment
			 of this Act, the 9/11 Review Commission shall submit to the President and
			 appropriate congressional committees (as such term is defined in section 101 of
			 the Homeland Security Act of 2002 (6 U.S.C. 101)) a final report, together with
			 a classified annex if such is determined appropriate, containing such findings,
			 conclusions, and recommendations for corrective measures as have been agreed to
			 by the chairman and vice chairman.
				(c)Termination
					(1)In
			 generalThe 9/11 Review Commission, and all the authorities of
			 this title, shall terminate 30 days after the date on which the final report is
			 submitted under subsection (b).
					(2)Administrative
			 activities before terminationThe 9/11 Review Commission may use
			 the 30-day period referred to in paragraph (1) for the purpose of concluding
			 its activities, including providing testimony to Congress concerning its
			 reports and disseminating the final report.
					411.Funding
				(a)Authorization of
			 appropriationsThere is authorized to be appropriated $1,000,000
			 to carry out this title.
				(b)Duration of
			 availabilityAmounts made available to the 9/11 Review Commission
			 under this section shall remain available until the termination of the 9/11
			 Review Commission.
				VPreparedness and
			 Response
			AWMD preparedness and
			 response
				501.Homeland Security
			 Biodefense Strategy
					(a)Biodefense review and
			 strategy
						(1)In
			 generalThe Homeland Security Act of 2002 (6 U.S.C. 101 et seq.)
			 is amended by adding at the end the following new title:
							
								XXIWeapons of Mass
				Destruction
									2101.Biodefense
				strategy
										(a)In
				generalThe Secretary shall issue, at least once every four
				years, a biodefense strategy that establishes detailed strategic biodefense
				objectives for the Department’s mission areas.
										(b)ComponentsThe
				strategy shall—
											(1)delineate those areas of
				biodefense for which the Department is explicitly responsible;
											(2)include an inventory of
				the Department’s biodefense capabilities and assets;
											(3)be sufficiently detailed
				to guide prioritization of Department investments in and strategic approach to
				biodefense-related research, development, planning, and preparedness;
				and
											(4)include an implementation
				plan to enable the Department to carry out the objectives contained in the
				strategy.
											(c)Annual review
											(1)In
				generalThe Secretary shall annually review the most recent
				biodefense strategy under this section to determine any necessary major
				adjustments to the strategy.
											(2)Consideration of
				biodefense policyEach review shall—
												(A)identify continuing gaps
				or vulnerabilities in the Department’s biodefense posture;
												(B)make recommendations for
				refining the Department’s biodefense investments; and
												(C)include a detailed
				analysis of how well the implementation plan included in the most recent
				biodefense strategy is allowing the Department to meet the objectives of the
				biodefense strategy, with special emphasis on unmet objectives and proposed
				mechanisms to eliminate shortfalls in meeting those objectives, through
				budgetary, management, or other refinements.
												2102.Submissions to
				CongressThe Secretary shall
				submit each biodefense strategy and annual biodefense strategy review under
				this title to the appropriate congressional
				committees.
									.
						(2)Clerical
			 amendmentThe table of contents in section 1(b) of such Act is
			 amended by adding at the end the following:
							
								
									Title XXI—Weapons of Mass
				Destruction
									Sec. 2101. Biodefense strategy.
									Sec. 2102. Submissions to
				Congress.
								
								.
						(b)Deadline for first
			 strategyThe Secretary of Homeland Security shall complete the
			 first biodefense strategy under section 2101 of the Homeland Security Act of
			 2002, as amended by this section, by not later than one year after the date of
			 enactment of this Act.
					502.Weapons of mass
			 destruction intelligence and information sharing
					(a)In
			 generalTitle XXI of the Homeland Security Act of 2002, as added
			 by section 501 of this Act, is amended by adding at the end the
			 following:
						
							2103.Weapons of mass
				destruction intelligence and information sharing
								(a)In
				generalThe Office of Intelligence and Analysis of the Department
				shall—
									(1)support homeland security-focused
				intelligence analysis of terrorist actors, their claims, and their plans to
				conduct attacks involving chemical, biological, radiological, and nuclear
				materials against the Nation;
									(2)support homeland
				security-focused intelligence analysis of global infectious disease, public
				health, food, agricultural, and veterinary issues;
									(3)support homeland-security
				focused risk analysis and risk assessments of the homeland security hazards
				described in paragraphs (1) and (2) by providing relevant quantitative and
				nonquantitative threat information;
									(4)leverage existing and
				emerging homeland security capabilities and structures to enhance prevention,
				protection, response, and recovery efforts with respect to a chemical,
				biological, radiological, or nuclear attack;
									(5)share information and
				provide tailored analytical support on these threats to State, local, and
				tribal authorities; and
									(6)perform other
				responsibilities, as assigned by the Secretary.
									(b)CoordinationWhere appropriate, the Office of
				Intelligence and Analysis shall—
									(1)coordinate with other
				relevant Department components;
									(2)consult with others in
				the Intelligence Community, including State, local, and tribal authorities, in
				particular officials from high-threat areas; and
									(3)enable such entities to
				provide recommendations on optimal information sharing mechanisms, including
				expeditious sharing of classified information, and on how they can provide
				information to the Department.
									(c)Report
									(1)In
				generalNot later than one
				year after the date of the enactment of this section and annually thereafter,
				the Secretary shall report to the appropriate congressional committees
				on—
										(A)the intelligence and
				information sharing activities under subsection (a) and of all relevant
				entities within the Department to counter the threat from weapons of mass
				destruction; and
										(B)the Department’s
				activities in accordance with relevant intelligence strategies.
										(2)Assessment of
				implementationThe report shall include—
										(A)a description of methods
				established to assess progress of the Office of Intelligence and Analysis in
				implementing this section; and
										(B)such
				assessment.
										.
					(b)Clerical
			 amendmentThe table of contents in section 1(b) of such Act is
			 further amended by adding at the end of the items relating to such title the
			 following:
						
							
								Sec. 2103. Weapons of mass destruction
				intelligence and information
				sharing.
							
							.
					503.Risk
			 assessments
					(a)In
			 generalTitle XXI of the Homeland Security Act of 2002, as added
			 by section 501 of this Act, is amended by adding at the end the
			 following:
						
							2104.Risk
				assessments
								(a)In
				generalThe Secretary, acting
				through the Under Secretary for Science and Technology and in coordination with
				relevant Department components and other appropriate Federal departments and
				agencies, shall—
									(1)produce and update
				periodically a terrorism risk assessment of chemical, biological, radiological,
				and nuclear threats; and
									(2)produce and update
				periodically an integrated terrorism risk assessment that assesses all of those
				threats and compares them against one another according to their relative
				risk.
									(b)Methodology
									(1)In
				generalThe Secretary
				shall—
										(A)convene an interagency
				task force of relevant subject matter experts to assess the proposed
				methodology to be used for assessments required under subsection (a), and to
				provide recommendations to the Secretary as to the adequacy of such
				methodology;
										(B)conduct sensitivity
				analysis on each assessment to identify and prioritize research activities to
				close knowledge gaps; and
										(C)consider the evolving
				threat from an intelligent adversary.
										(2)Inclusion in
				assessmentEach assessment under subsection (a) shall include a
				description of the methodology used for the assessment.
									(c)UsageThe
				assessments required under subsection (a) shall be used to inform and guide
				risk management decisions, including—
									(1)the threat assessments
				and determinations by the Secretary regarding agents and toxins pursuant to
				section 319F–2 of the Public Health Service Act;
									(2)allocation of resources
				for research and development for prevention of, protection against, response
				to, and recovery from a chemical, biological, radiological, or nuclear
				attack;
									(3)prioritization of medical
				countermeasure research, development, acquisition, and distribution activities
				and other national strategic biodefense research;
									(4)tailored risk assessments
				and risk mitigation studies, as appropriate, on topics such as radiological
				materials security or the economic risks of a biological attack; and
									(5)other homeland security
				activities as determined appropriate by the Secretary and the heads of other
				agencies.
									(d)Input and
				sharingThe Secretary shall, for each assessment required under
				subsection (a)—
									(1)seek input from Federal,
				State, local, and tribal officials involved in efforts to prevent, protect
				against, respond to, and recover from chemical, biological, radiological, and
				nuclear threats;
									(2)ensure that written
				procedures are in place to guide the development and review of risk assessments
				through coordinated efforts of relevant Federal agencies;
									(3)share the risk
				assessments with Federal, State, local and tribal officials with appropriate
				security clearances and a need for the information in the classified version;
				and
									(4)to the extent
				practicable, make available an unclassified version for Federal, State, local,
				and tribal officials involved in prevention and preparedness for chemical,
				biological, radiological, and nuclear
				events.
									.
					(b)Clerical
			 amendmentThe table of contents in section 1(b) of such Act is
			 further amended by adding at the end of the items relating to such title the
			 following:
						
							
								Sec. 2104. Risk
				assessments.
							
							.
					504.Individual and
			 community preparedness
					(a)Individual and
			 community preparednessTitle V of the Homeland Security Act of
			 2002 (6 U.S.C. 311 et seq.) is further amended by adding at the end the
			 following:
						
							527.Individual and
				community preparedness
								(a)In
				generalThe Administrator shall assist State, local, and tribal
				authorities in improving and promoting individual and community preparedness
				and collective response to weapons of mass destruction and terrorist attacks
				involving chemical, biological, radiological, and nuclear materials, including
				those that cause mass fatalities, against the United States, by—
									(1)developing guidance and
				checklists of recommended actions for individual and community prevention and
				preparedness efforts and disseminating such guidance and checklists to
				communities and individuals;
									(2)updating new and existing
				guidance and checklists as appropriate;
									(3)disseminating the
				guidance developed under section 510 to communities and individuals, as
				appropriate;
									(4)providing information and
				training materials in support of individual and community preparedness
				efforts;
									(5)conducting individual and
				community preparedness outreach efforts; and
									(6)such other actions as the
				Secretary determines appropriate.
									(b)CoordinationWhere
				appropriate, the Secretary shall coordinate with private sector and
				nongovernmental organizations to promote individual and community preparedness
				and collective response to weapons of mass destruction and terrorist attacks
				involving chemical, biological, radiological, and nuclear materials against the
				United States.
								(c)Best
				practicesIn compiling guidance for individual and community
				preparedness in order to carry out subsection (a)(4), the Secretary shall give
				due regard to best practices based on the experience of other agencies and
				countries and the expertise of academic institutions and nongovernmental
				organizations.
								.
					(b)Clerical
			 amendmentThe table of contents in section 1(b) of the Homeland
			 Security Act of 2002 (6 U.S.C. 101 et seq.) is further amended by adding at the
			 end of the items relating to such title the following:
						
							
								Sec. 527. Individual and community
				preparedness.
							
							.
					505.Detection of
			 biological threats
					(a)In
			 generalTitle XXI of the Homeland Security Act of 2002, as added
			 by section 501 of this Act, is further amended by adding at the end the
			 following:
						
							2105.Detection of
				biological attacks
								(a)ProgramThe
				Secretary shall carry out a program to detect a biological attack or event that
				poses a high risk to homeland security. Through such program, the Secretary
				shall—
									(1)deploy detection
				capabilities to areas, based on risks identified by Department assessments, to
				indicate the presence of biological agents;
									(2)consider multiple
				deployment strategies including surge capability;
									(3)provide information to
				participating laboratories and programs for their use in monitoring public
				health, and biological material or other data from those detectors to
				participating laboratories and programs for testing and evaluation;
									(4)regularly communicate
				with, and provide information about the presence of biological agents to,
				appropriate Federal, State, and local agencies responsible for public health,
				law enforcement, and emergency services, in a manner that ensures transparency
				with the governments served by such personnel;
									(5)provide advanced planning tools, concepts
				of operations (including alarm resolution protocols and response guidance), and
				training exercises (including in collaboration with relevant national level
				exercises) for collective response to and recovery from biological attacks;
				and
									(6)provide technical
				assistance to jurisdictions hosting the program to improve their ability to
				respond to a detected pathogen.
									(b)Program
				requirementsUnder the program required under subsection (a), the
				Secretary shall—
									(1)enter into memoranda of
				agreement or interagency agreements under the Economy Act of 1933 (31 U.S.C.
				1535 et seq.) with the Director of the Centers of Disease Control and
				Prevention and the Administrator of the Environmental Protection Agency, and
				the heads of other Federal departments and agencies, setting forth roles and
				responsibilities, including with respect to validating performance and
				developing testing protocols for participating laboratories and coordination
				with appropriate State, local, and tribal agencies;
									(2)establish criteria for
				determining whether plans for biological detector capabilities and coverage
				sufficiently protect the United States population, and make such determinations
				on an annual basis;
									(3)acting through the Under Secretary for
				Science and Technology, and in consultation with the heads of other relevant
				departments and agencies, implement a process for establishing assay
				performance standards and evaluation for equivalency for biological threat
				assays, that—
										(A)evaluates biological
				threat detection assays, their protocols for use, and their associated response
				algorithms for confirmation of biological threat agents, taking performance
				measures and concepts of operation into consideration;
										(B)develops peer-reviewed
				assay performance and equivalency standards based on the findings of the
				evaluation under subparagraph (A);
										(C)requires implementation
				of the standards developed under subparagraph (B) for all Department biological
				detection programs;
										(D)makes such standards
				available and promotes their use to support all other Federal biological
				detection programs; and
										(E)is updated as
				necessary;
										(4)prior to obligating funds
				to acquire biodetection systems for purposes of operational testing and
				evaluation, require—
										(A)a determination of the
				sensitivity and specificity of the currently deployed biodetection
				system;
										(B)an assessment of the
				sensitivity and specificity of the next generation biodetection system or
				systems under consideration for acquisition and whether it meets established
				operational requirements;
										(C)provision of all raw data
				to the Science and Technology Directorate to enable the Under Secretary
				to—
											(i)conduct a trade-off study
				comparing the results of subparagraphs (A) and (B); and
											(ii)perform a technical
				readiness assessment in accordance with section 308(b); and
											(D)that the findings under
				subparagraph (C) inform the cost-benefit analysis under paragraph (5)(A) and
				any acquisition decision made by the Acquisition Review Board under section
				708(c) of the biodetection system or systems under consideration; and
										(5)prior to acquiring and
				deploying biodetection technology, require—
										(A)a cost-benefit analysis,
				including an analysis of alternatives, that shall be informed by the terrorism
				risk assessments under section 503;
										(B)operational testing and
				evaluation;
										(C)operational assessment by
				the end users of the technology; and
										(D)the Department, other
				relevant executive agencies, and local jurisdictions intended to host the
				systems to agree on concepts of operations for resolving alarms.
										(c)Contract
				authorityThe Secretary may enter into contracts with
				participating laboratories and programs for—
									(1)the provision of
				laboratory services or other biosurveillance activities as appropriate for
				purposes of this section on a fee-for-service basis or on a prepayment or other
				similar basis; and
									(2)administrative and other
				costs related to hosting program personnel and equipment in these laboratories
				or programs.
									(d)DefinitionsIn
				this section:
									(1)The term
				participating laboratory means a laboratory that has been accepted
				as a member of the Laboratory Response Network for Bioterrorism that—
										(A)is fully equipped to
				detect and respond quickly to acts of biological terrorism;
										(B)provides biocontainment and microbiological
				analysis in support of the Department and relevant law enforcement agencies
				with responsibilities for investigating biological incidents; and
										(C)supports threat agent
				characterization studies and assay evaluation, research and development.
										(2)The term
				assay means any scientific test that is designed to detect the
				presence of a biological threat agent that is of a type selected under criteria
				established by the
				Secretary.
									.
					(b)Clerical
			 amendmentThe table of contents in section 1(b) of such Act is
			 further amended by adding at the end of the items relating to such title the
			 following:
						
							
								Sec. 2105. Detection of biological
				attacks.
							
							.
					506.Rapid biological
			 threat detection and identification at ports of entry
					(a)In
			 generalTitle XXI of the Homeland Security Act of 2002, as added
			 by section 501 of this Act, is further amended by adding at the end the
			 following:
						
							2106.Rapid biological
				threat detection and identification at ports of entry
								(a)In
				generalThe Secretary of Homeland Security shall require the
				Under Secretary for Science and Technology, in consultation with the heads of
				other relevant operational components of the Department of Homeland Security,
				to assess whether the development of technological screening capabilities for
				biological agents, pandemic influenza, and other infectious diseases should be
				undertaken by the Science and Technology Directorate to support entry and exit
				screening at ports of entry and for other homeland security purposes.
								(b)Development of
				methodsIf the Under Secretary determines that the development of
				such screening capabilities should be undertaken, the Secretary shall, to the
				extent possible, initiate development of safe and effective methods to—
									(1)rapidly screen incoming
				persons at ports of entry for biological agents, pandemic influenza, and other
				infectious diseases; and
									(2)obtain results of such
				screening near the point of
				entry.
									.
					(b)Clerical
			 amendmentThe table of contents in section 1(b) of such Act is
			 further amended by adding at the end of the items relating to such title the
			 following:
						
							
								Sec. 2106. Rapid biological threat detection
				and identification at ports of
				entry.
							
							.
					507.Communications
			 planning
					(a)In
			 generalTitle V of the Homeland Security Act of 2002 (6 U.S.C.
			 311 et seq.) is further amended by adding at the end the following:
						
							528.Communications
				planning
								(a)Communications
				plan
									(1)In
				generalThe Administrator shall develop a communications plan
				designed to provide information to the public related to preventing, protecting
				against, responding to, and recovering from chemical, biological, radiological,
				and nuclear attacks;
									(2)Pre-scripted messages
				and message templates
										(A)In
				generalThe Administrator shall develop and disseminate, through
				the Federal Emergency Management Agency, a public alerts and warnings system,
				and prescripted messages and message templates to be provided to State, local,
				and tribal authorities so that those authorities can quickly and rapidly
				disseminate critical information to the public in anticipation of, during, or
				in the immediate aftermath of a chemical, biological, radiological, or nuclear
				attack, and to be included in the Department of Homeland Security’s lessons
				learned information sharing system.
										(B)Development and
				designThe pre-scripted messages or message templates
				shall—
											(i)be developed in
				consultation with State, local, and tribal authorities and in coordination with
				other appropriate Federal departments and agencies;
											(ii)be designed to provide
				accurate, essential, and appropriate information and instructions to the
				population directly affected by an incident, including information regarding an
				evacuation, sheltering in place, hospital surge operations, health, and safety;
											(iii)be designed to provide
				accurate, essential, and appropriate information and instructions to emergency
				response providers and medical personnel responding to an incident; and
											(iv)include direction for
				the coordination of Federal, State, local, and tribal communications
				teams.
											(C)Communications
				formatsThe Administrator shall develop pre-scripted messages or
				message templates under this paragraph in multiple formats to ensure
				delivery—
											(i)in cases where the usual
				communications infrastructure is unusable; and
											(ii)to individuals with
				disabilities or other special needs and individuals with limited English
				proficiency.
											(D)Dissemination and
				technical assistanceThe Administrator shall ensure that all
				pre-scripted messages and message templates developed under this paragraph are
				made available to State, local, and tribal authorities so that those
				authorities may incorporate them, as appropriate, into their emergency plans.
				The Administrator shall also make available relevant technical assistance to
				those authorities to support communications planning.
										(E)ExercisesTo
				ensure that the pre-scripted messages or message templates developed under this
				paragraph can be effectively utilized in a disaster or incident, the
				Administrator shall incorporate Federal, State, local, and tribal
				communications teams that deliver such pre-scripted messages or message
				templates into exercises, including those conducted under the National Exercise
				Program.
										(b)Terrorism threat
				awareness
									(1)Terrorism threat
				awarenessThe Secretary, in consultation with the heads of
				appropriate Federal departments and agencies, shall for purposes of
				preparedness and collective response to terrorism and for other
				purposes—
										(A)ensure that homeland
				security information concerning terrorist threats is provided to State, local,
				and tribal authorities and the public within the United States, as appropriate;
				and
										(B)establish a process to
				optimize opportunities for qualified heads of State, local, and tribal
				government entities to obtain appropriate security clearances so that they may
				receive classified threat information when appropriate.
										(2)Threat
				bulletins
										(A)In
				generalConsistent with the requirements of paragraph (1), the
				Secretary shall, on a timely basis, prepare unclassified threat bulletins on
				chemical, biological, radiological, and nuclear threats.
										(B)RequirementsEach
				assessment required under subparagraph (A) shall—
											(i)include guidance to the
				public for preventing and responding to acts of terrorism arising from such
				threats; and
											(ii)be made available on the
				Internet Web site of the Department and other publicly accessible Internet Web
				sites, communication systems, and information networks.
											(3)Guidance to State,
				local, and tribal authoritiesThe Secretary, using information provided
				by the terrorism risk assessments required under section 2104 and other threat
				assessments available to the Department—
										(A)shall provide to State, local, and tribal
				authorities written guidance on communicating terrorism-related threats and
				risks to the public within their jurisdictions; and
										(B)shall identify the
				governmental rationale for identifying particular communities as being at
				heightened risk of
				exploitation.
										.
					(b)ReportNot
			 later than one year after the date of the enactment of this Act, the
			 Administrator shall submit to the appropriate congressional committees the
			 communications plans required to be developed under the amendments made by
			 subsection (a), including pre-scripted messages or message templates developed
			 in conjunction with the plans and a description of the means that will be used
			 to deliver these messages during such incidents.
					(c)Clerical
			 amendmentThe table of contents in section 1(b) of such Act is
			 further amended by adding at the end of the items relating to such title the
			 following new item:
						
							
								Sec. 528. Communications
				planning.
							
							.
					508.Response guidelines
			 concerning weapons of mass destruction
					(a)Establishment of
			 voluntary guidanceNot later than one year after the date of the
			 enactment of this Act, the Secretary of Homeland Security, in consultation with
			 the heads of other relevant Federal departments and agencies, shall—
						(1)develop for police, fire,
			 emergency medical services, emergency management, and medical and public health
			 personnel, voluntary guidance for responding to chemical, biological,
			 radiological, or nuclear attacks;
						(2)make such guidance
			 available to State, local, and tribal authorities, educational institutions,
			 nongovernmental organizations, the private sector, and the public; and
						(3)in developing the
			 guidance under paragraph (1)—
							(A)review the experiences of
			 other countries and the expertise of academic institutions and nongovernmental
			 organizations; and
							(B)consider the unique needs
			 of children and other vulnerable populations.
							(b)ContentsThe
			 guidance developed under subsection (a)(1) shall be voluntary, risk-based
			 guidance that shall include—
						(1)protective action
			 guidance for ensuring the security, health, and safety of emergency response
			 providers and their families and household contacts;
						(2)specific information
			 regarding the effects of the chemical, biological, radiological, or nuclear
			 material on those exposed to the agent; and
						(3)best practices for
			 emergency response providers to effectively diagnose, handle, and otherwise
			 manage individuals affected by an incident involving chemical, biological,
			 radiological, or nuclear material.
						(c)Review and revision of
			 guidanceThe Secretary shall—
						(1)review the guidance
			 developed under subsection (a)(1) at least once every 2 years;
						(2)make revisions to the
			 guidance as appropriate; and
						(3)make any revised guidance
			 available to State, local, and tribal authorities, nongovernmental
			 organizations, the private sector, and the public.
						(d)Procedures for
			 developing and revising guidanceIn carrying out the requirements
			 of this section, the Secretary shall establish procedures to—
						(1)enable members of the
			 first responder and first provider community to submit recommendations of areas
			 in which guidance is needed and could be developed under subsection
			 (a)(1);
						(2)determine which entities
			 should be consulted in developing or revising the guidance;
						(3)prioritize, on a regular
			 basis, guidance that should be developed or revised; and
						(4)develop and disseminate
			 the guidance in accordance with the prioritization under paragraph (3).
						509.Plume
			 modeling
					(a)In
			 generalTitle XXI of the Homeland Security Act of 2002, as added
			 by section 501 of this Act, is further amended by adding at the end the
			 following:
						
							2107.Plume
				modeling
								(a)Development
									(1)In
				generalThe Secretary shall acquire, use, and disseminate the
				best available integrated plume models to enable rapid response activities
				following a chemical, biological, nuclear, or radiological attack or
				event.
									(2)ScopeThe
				Secretary shall—
										(A)identify Federal, State,
				and local needs regarding plume models and ensure the rapid development and
				distribution of integrated plume models that meet those needs to appropriate
				officials of the Federal Government and State, local, and tribal authorities to
				enable immediate response to a chemical, biological, or radiological attack or
				event;
										(B)establish mechanisms for
				dissemination by appropriate emergency response officials of the integrated
				plume models described in paragraph (1) to nongovernmental organizations and
				the public to enable appropriate collective response activities;
										(C)ensure that guidance and
				training in how to appropriately use such models are provided; and
										(D)ensure that lessons
				learned from assessing the development and dissemination of integrated plume
				models during exercises administered by the Department are put into the lessons
				learned information sharing system maintained by the Department.
										(b)DefinitionsFor
				purposes of this section:
									(1)Plume
				modelThe term plume model means the assessment of
				the location and prediction of the spread of agents following a chemical,
				biological, radiological, or nuclear attack or event.
									(2)Integrated plume
				modelThe term integrated plume model means a plume
				model that integrates protective action guidance and other information as the
				Secretary determines
				appropriate.
									.
					(b)Clerical
			 amendmentThe table of contents in section 1(b) of such Act is
			 further amended by adding at the end of the items relating to such title the
			 following:
						
							
								Sec. 2107. Plume
				modeling.
							
							.
					510.Disaster
			 recovery
					(a)In
			 generalTitle XXI of the Homeland Security Act of 2002, as added
			 by section 501 of this Act, is further amended by adding at the end the
			 following:
						
							2108.Identifying and
				addressing gaps in recovery capabilities
								(a)Risk
				assessment
									(1)Tailored risk
				assessmentThe Secretary, acting through the Under Secretary for
				Science and Technology, shall conduct tailored risk assessments to inform
				prioritization of national recovery activities for chemical, biological,
				radiological, and nuclear incidents, to be updated as necessary.
									(2)ConsiderationsIn
				conducting the risk assessments under paragraph (1), the Secretary
				shall—
										(A)consult with the heads of
				other relevant Federal departments and agencies;
										(B)consider recovery of both
				indoor areas and outdoor environments; and
										(C)consider relevant studies
				previously prepared by other Federal agencies, or other appropriate
				stakeholders.
										(3)CollaborationUpon
				completion of the risk assessments required by this section, the Secretary
				shall provide the findings to the heads of relevant Federal agencies in order
				to inform ongoing and future work, including research and guidance development,
				undertaken by those agencies in recovery and remediation from chemical,
				biological, radiological, or nuclear incidents.
									(b)ResearchThe
				results of the risk assessment under this section shall inform appropriate
				Federal research to address the high-risk capability gaps uncovered by each
				assessment.
								2109.Recovery from
				chemical, biological, radiological, and nuclear attacks or incidents
								(a)Establishment of
				guidanceWithin 24 months from the date of enactment of this Act,
				the Secretary, in consultation with the heads of other appropriate Federal
				departments and agencies, shall develop and issue guidance for clean-up and
				restoration of indoor and outdoor areas, including subways and other mass
				transportation facilities, that have been exposed to chemical, biological,
				radiological, or nuclear materials.
								(b)ContentsThe
				guidance developed under subsection (a) shall clarify Federal roles and
				responsibilities for assisting State, local, and tribal authorities and include
				risk-based recommendations for—
									(1)standards for effective
				decontamination of affected sites;
									(2)standards for safe
				post-event occupancy of affected sites, including for vulnerable populations
				such as children and individuals with health concerns;
									(3)requirements to ensure
				that the decontamination procedures for responding organizations do not
				conflict;
									(4)requirements that each
				responding organization uses a uniform system for tracking costs and
				performance of clean-up contractors;
									(5)maintenance of negative
				air pressure in buildings;
									(6)standards for proper selection and use of
				personal protective equipment;
									(7)air sampling procedures;
									(8)development of
				occupational health and safety plans that are appropriate for the specific risk
				to responder health; and
									(9)waste disposal.
									(c)Review and revision of
				guidanceThe Secretary shall—
									(1)not less frequently than
				once every two years, review the guidance developed under subsection
				(a);
									(2)make revisions to the
				guidance as appropriate; and
									(3)make the revised guidance
				available to the Federal Government, State, local, and tribal authorities,
				nongovernmental organizations, the private sector, and the public.
									(d)Procedures for
				developing and revising guidanceIn carrying out the requirements
				of this section, the Secretary shall establish procedures to—
									(1)prioritize issuance of
				guidance based on the results of the risk assessment conducted pursuant to
				section 2108;
									(2)inventory existing
				relevant guidance;
									(3)enable the public to
				submit recommendations of areas in which guidance is needed;
									(4)determine which entities
				should be consulted in developing or revising the guidance;
									(5)prioritize, on a regular
				basis, guidance that should be developed or revised; and
									(6)develop and disseminate
				the guidance in accordance with the prioritization under paragraph (5).
									(e)ConsultationsThe
				Secretary shall develop and revise the guidance developed under subsection (a),
				and the procedures required under subsection (d), in consultation with—
									(1)the heads of other
				Federal departments and agencies, as appropriate;
									(2)State, local, and tribal
				authorities; and
									(3)nongovernmental
				organizations and private industry.
									2110.ExercisesTo facilitate environmental recovery from a
				chemical, biological, radiological, or nuclear attack or other incident
				involving chemical, biological, radiological, or nuclear materials and to
				foster collective response to terrorism, the Secretary shall develop exercises
				in consultation with State, local, and tribal authorities and other appropriate
				Federal agencies, and, as appropriate, in collaboration with national level
				exercises, including exercises that address, to the best knowledge available at
				the time, analysis, indoor environmental cleanup methods, and decontamination
				standards, including those published in the guidance documents required by
				section
				2109.
							.
					(b)Clerical
			 amendmentsThe table of
			 contents in section 1(b) of such Act is amended by adding at the end of the
			 items relating to such title the following:
						
							
								Sec. 2108. Identifying and addressing gaps in
				recovery capabilities.
								Sec. 2109. Recovery from chemical, biological,
				radiological, and nuclear attacks or incidents.
								Sec. 2110. Exercises.
							
							.
					BGrants
				521.Sense of
			 Congress
					(a)FindingsCongress
			 finds the following:
						(1)Terrorism preparedness
			 grant programs administered by the Department of Homeland Security since the
			 attacks of September 11, 2001, including the State Homeland Security Grant
			 Program, Urban Area Security Initiative, Transit Security Grant Program, and
			 Port Security Grant Program, have contributed to increased preparedness,
			 resilience, and response capabilities at the State and local levels.
						(2)State and local
			 governments have utilized grant funding to, among other things, conduct
			 planning, training, and exercises, improve information sharing, and enhance
			 communications.
						(3)More than a decade after
			 the terrorist attacks of September 11, 2001, the United States remains the top
			 target of Al Qaeda and its affiliates, and faces increasing threats of domestic
			 radicalization and from lone wolf extremists.
						(4)Continued Federal
			 assistance to States and localities is necessary to maintain the increased
			 preparedness and response capabilities developed over the past decade in order
			 to address this continuing threat.
						(b)Sense of
			 congressIt is the sense of Congress that grant programs such as
			 the State Homeland Security Grant Program, Urban Area Security Initiative,
			 Transit Security Grant Program, and Port Security Grant Program, should be
			 funded consistent with their previously authorized levels to ensure that States
			 and localities build and sustain the necessary capabilities to prevent, prepare
			 for, and respond to terrorist attacks or other emergencies.
					522.Use of grant funds
			 for projects conducted in conjunction with a national laboratory or research
			 facilitySection 2008(a)(2) of
			 the Homeland Security Act of 2002 (6 U.S.C. 609(a)(2)) is amended by inserting
			 training conducted in conjunction with a national laboratory or research
			 facility and after including.
				523.Notification of
			 homeland security grant awardsSection 2002 of the Homeland Security Act of
			 2002 is amended by adding at the end the following new subsection:
					
						(d)NotificationThe
				Administrator of the Federal Emergency Management Agency shall report to the
				Committee on Homeland Security of the House of Representatives and the
				Committee on Homeland Security and Governmental Affairs of the Senate not less
				than three business days in advance of announcing publicly an allocation or
				award made pursuant to section 2003 or
				2004.
						.
				524.Transparency in
			 homeland security grant funding
					(a)In
			 generalSubtitle B of title
			 XX of the Homeland Security Act of 2002 is amended by adding at the end the
			 following new section:
						
							2024.Transparency in
				homeland security grant funding
								(a)In
				generalThe Assistant Administrator of the Grant Programs
				Directorate, or an official otherwise designated by the Administrator, shall
				serve as the Authorization Liaison Officer within the Federal Emergency
				Management Agency.
								(b)Reporting to
				CongressThe Authorization Liaison Officer shall provide timely
				information on all grants administered by the Federal Emergency Management
				Agency upon request to the appropriate congressional committees.
								(c)Semiannual
				reporting
									(1)In
				generalThe Administrator of
				the Federal Emergency Management Agency shall submit a written report to the
				appropriate congressional committees, on not less than a semiannual basis, that
				provides a full accounting of funds awarded by the Department under all
				homeland security grant programs administered by the Federal Emergency
				Management Agency for the previous five fiscal years, ending with the year in
				which the report is provided.
									(2)Scope of
				reportsThe Authorization
				Liaison Officer shall ensure, to the greatest extent practicable, that each
				report under this subsection includes a full accounting of funds awarded by the
				Department under all homeland security grant programs administered by the
				Federal Emergency Management Agency for the previous five fiscal years, ending
				with the year in which the report is provided, including—
										(A)the number and type of
				projects approved, by grantee;
										(B)the amount of funds
				awarded for each project;
										(C)the amount of funds
				available for each project;
										(D)the date on which those
				funds were made available;
										(E)the amount of funds not
				yet released by the Department, by project; and
										(F)the reasons funds have
				not been released, by project.
										(d)Measures and
				metrics
									(1)Quarterly provision of
				information to CongressThe Assistant Administrator of the Grant
				Programs Directorate shall provide information quarterly to the appropriate
				congressional committees on its efforts to develop performance measures and
				metrics for the Homeland Security Grant Program pursuant to section 2023 of the
				Homeland Security Act of 2002 (6 U.S.C. 613), until the development and
				implementation of such performance measures and metrics.
									(2)Biannual
				briefingsAfter the
				development and implementation of such performance measures and metrics, the
				Assistant Administrator shall provide biannual briefings to the appropriate
				congressional committees on the expenditure of grant funds and the Assistant
				Administrator’s findings based on the metrics, including an assessment of the
				extent which funding under the Homeland Security Grant Program has contributed
				to building and sustaining State and local preparedness and response
				capabilities to address terrorism threats and other
				emergencies.
									.
					(b)Clerical
			 amendmentThe table of
			 contents in section 1(b) of such Act is further amended by adding at the end of
			 the items relating to such subtitle the following new item:
						
							
								Sec. 2024. Transparency in homeland security
				grant
				funding.
							
							.
					525.Metropolitan Medical
			 Response System
					(a)In
			 generalTitle V of the Homeland Security Act of 2002 (6 U.S.C.
			 311 et seq.) is further amended by adding at the end the following new
			 section:
						
							529.Metropolitan Medical
				Response System Program
								(a)In
				generalThe Secretary shall conduct a Metropolitan Medical
				Response System Program, that shall assist State and local governments in
				preparing for and responding to public health and mass casualty incidents
				resulting from acts of terrorism and natural disasters.
								(b)Financial
				assistance
									(1)Authorization of
				grants
										(A)In
				GeneralThe Secretary, through the Administrator, may make grants
				under this section to State and local governments to assist in preparing for
				and responding to mass casualty incidents resulting from acts of terrorism and
				natural disasters.
										(B)ConsultationIn
				developing guidance for grants authorized under this section, the Administrator
				shall consult with the Assistant Secretary for Health Affairs of the
				Department.
										(2)Use of
				FundsA grant made under this section may be used to support the
				integration of emergency management, health, and medical systems into a
				coordinated response to mass casualty incidents caused by any hazard,
				including—
										(A)to strengthen medical
				surge capacity;
										(B)to strengthen mass
				prophylaxis capabilities including development and maintenance of an initial
				pharmaceutical stockpile sufficient to protect first responders, their
				families, and immediate victims from a chemical or biological event;
										(C)to strengthen chemical,
				biological, radiological, nuclear, and explosive detection, response, and
				decontamination capabilities;
										(D)to develop and maintain
				mass triage and pre-hospital treatment plans and capabilities;
										(E)for planning;
										(F)to support efforts to
				strengthen information sharing and collaboration capabilities of regional,
				State, and urban areas in support of public health and medical
				preparedness;
										(G)for medical supplies
				management and distribution;
										(H)for training and
				exercises;
										(I)for integration and
				coordination of the activities and capabilities of public health personnel and
				medical care providers with those of other emergency response providers as well
				as other Federal agencies, the private sector, and nonprofit organizations, for
				the forward movement of patients; and
										(J)for such other activities
				as the Administrator provides.
										(3)Eligibility
										(A)In
				generalExcept as provided in subparagraph (B), any jurisdiction
				that received funds through the Metropolitan Medical Response System Program in
				fiscal year 2010 shall be eligible to receive a grant under this
				section.
										(B)Performance requirement
				after fiscal year 2012A jurisdiction shall not be eligible for a
				grant under this subsection from funds available after fiscal year 2012 unless
				the Secretary determines that the jurisdiction maintains a sufficient measured
				degree of capability in accordance with the performance measures issued under
				subsection (c).
										(4)Distribution of
				funds
										(A)In
				generalThe Administrator shall distribute grant funds under this
				section to the State in which the jurisdiction receiving a grant under this
				section is located.
										(B)Pass
				throughSubject to subparagraph (C), not later than 45 days after
				the date on which a State receives grant funds under subparagraph (A), the
				State shall provide the jurisdiction receiving the grant 100 percent of the
				grant funds, and not later than 45 days after the State releases the funds, all
				fiscal agents shall make the grant funds available for expenditure.
										(C)ExceptionThe
				Administrator may permit a State to provide to a jurisdiction receiving a grant
				under this section 97 percent of the grant funds awarded if doing so would not
				result in any jurisdiction eligible for a grant under paragraph (3)(A)
				receiving less funding than such jurisdiction received in fiscal year
				2009.
										(5)Regional
				coordinationThe Administrator shall ensure that each
				jurisdiction that receives a grant under this section, as a condition of
				receiving such grant, is actively coordinating its preparedness efforts with
				surrounding jurisdictions, with the official with primary responsibility for
				homeland security (other than the Governor) of the government of the State in
				which the jurisdiction is located, and with emergency response providers from
				all relevant disciplines, as determined by the Administrator, to effectively
				enhance regional preparedness.
									(c)Performance
				measuresThe Administrator, in coordination with the Assistant
				Secretary for Health Affairs, and the National Metropolitan Medical Response
				System Working Group, shall issue performance measures within one year after
				the date of enactment of this section that enable objective evaluation of the
				performance and effective use of funds provided under this section in any
				jurisdiction.
								(d)Metropolitan medical
				response system working group definedIn this section, the term
				National Metropolitan Medical Response System Working Group
				means—
									(1)10 Metropolitan Medical
				Response System Program grant managers, who shall—
										(A)include one such grant
				manager from each region of the Agency;
										(B)comprise a
				population-based cross section of jurisdictions that are receiving grant funds
				under the Metropolitan Medical Response System Program; and
										(C)include—
											(i)3 selected by the
				Administrator; and
											(ii)3 selected by the Chief
				Medical Officer of the Department; and
											(2)3 State officials who are
				responsible for administration of State programs that are carried out with
				grants under this section, who shall be selected by the Administrator.
									(e)Authorization of
				appropriationsFrom the total amount authorized to be
				appropriated under this Act, $42,000,000 shall be authorized for appropriations
				to carry out the program for each of fiscal years 2012 through
				2016.
								.
					(b)Clerical
			 amendmentThe table of contents in section 1(b) of such Act is
			 further amended by adding at the end of the items relating to such title the
			 following new item:
						
							
								Sec. 529. Metropolitan Medical Response System
				Program.
							
							.
					(c)Metropolitan Medical
			 Response Program review
						(1)In
			 GeneralThe Administrator of the Federal Emergency Management
			 Agency, the Assistant Secretary for Health Affairs of the Department, and the
			 National Metropolitan Medical Response System Working Group shall conduct a
			 review of the Metropolitan Medical Response System Program authorized under
			 this section, including an examination of—
							(A)the extent to which the
			 goals and objectives are being met;
							(B)the performance metrics
			 that can best help assess whether the Metropolitan Medical Response System
			 Program is succeeding;
							(C)how the Metropolitan
			 Medical Response System Program can be improved;
							(D)how the Metropolitan
			 Medical Response System Program complements and enhances other preparedness
			 programs supported by the Department of Homeland Security and the Department of
			 Health and Human Services;
							(E)the degree to which the
			 strategic goals, objectives, and capabilities of the Metropolitan Medical
			 Response System Program are incorporated in State and local homeland security
			 plans;
							(F)how eligibility for
			 financial assistance, and the allocation of financial assistance, under the
			 Metropolitan Medical Response System Program should be determined, including
			 how allocation of assistance could be based on risk;
							(G)implications for the
			 Metropolitan Medical Response System Program if it were managed as a
			 contractual agreement; and
							(H)the resource requirements
			 of the Metropolitan Medical Response System Program.
							(2)ReportNot
			 later than one year after the date of enactment of this Act, the Administrator
			 and the Assistant Secretary for Health Affairs shall submit to the appropriate
			 congressional committees a report on the results of the review under this
			 section.
						(3)ConsultationThe
			 Administrator of the Federal Emergency Management Agency shall consult with the
			 heads of other relevant departments and agencies in the implementation of
			 subsection (a)(5).
						(4)DefinitionIn
			 this subsection the term National Metropolitan Medical Response System
			 Working Group has the meaning that term has in section 529 of the
			 Homeland Security Act of 2002, as added by subsection (a) of this
			 section.
						(c)Conforming
			 amendmentSection 635 of the Post-Katrina Management Reform Act
			 of 2006 (6 U.S.C. 723) is repealed.
					526.Transit security grant
			 program
					(a)Security assistance
			 programSection 1406(a) of
			 the Implementing Recommendations of the 9/11 Commission Act of 2007 (6 U.S.C.
			 1135(a)) is amended—
						(1)in paragraph (1) by
			 inserting and law enforcement after public
			 transportation; and
						(2)by adding at the end the
			 following:
							
								(3)Law enforcement agency
				eligibilityA law enforcement
				agency is eligible for a grant under this section if the agency enters into a
				memorandum of agreement or other arrangement with a public transportation
				agency that is eligible for a grant under paragraph (2) to oversee, direct, and
				command the security operations of that public transportation
				agency.
								.
						(b)Uses of
			 fundsSection 1406(b)(1) of
			 the Implementing Recommendations of the 9/11 Commission Act of 2007 (6 U.S.C.
			 1135(b)(1)) is amended—
						(1)in subparagraph (J), by
			 striking evacuation improvements and inserting
			 consequence management investments, including investments with respect
			 to evacuation improvements, route designation and signage, and public
			 assistance materials;
						(2)in subparagraph (N), by
			 striking and at the end;
						(3)by redesignating
			 subparagraph (O) as subparagraph (P); and
						(4)by inserting after
			 subparagraph (N) the following new subparagraph (O):
							
								(O)systems for identity verification for
				access control, including biometrics;
				and
								.
						(c)Operational
			 allowancesSection 1406(m)(1)
			 of the Implementing Recommendations of the 9/11 Commission Act of 2007 (6
			 U.S.C. 1135(m)(1)) is amended—
						(1)in subparagraph (D) by
			 striking and at the end;
						(2)in subparagraph
			 (E)—
							(A)by striking 10
			 percent and inserting 50 percent; and
							(B)by striking
			 subsection (b)(2). and inserting subsection (b)(2);
			 and; and
							(3)by adding at the end the following:
							
								(F)$400,000,000 for fiscal year 2012, except
				that not more than 50 percent of such funds may be used for operational costs
				under subsection
				(b)(2).
								.
						527.Prioritization
					(a)Cruise ship passengers
			 and border crossingsSection
			 2007(a)(1) of the Homeland Security Act of 2002 (6 U.S.C. 608(a)(1)) is
			 amended—
						(1)in subparagraph (A), by
			 inserting (including cruise ship passengers) after
			 tourist; and
						(2)by redesignating
			 subparagraphs (H) through (K) as subparagraphs (I) through (L) and inserting
			 after subparagraph (G) the following:
							
								(H)the number of border
				crossings at land, air, and maritime ports of
				entry;
								.
						(b)Conforming
			 amendmentSection
			 2003(b)(2)(A)(i) of such Act (6 U.S.C. 604(a)(2)(A)(i)) is amended by striking
			 (H) and (K) and inserting (I) and (L).
					528.Transportation
			 security grant program study
					(a)In
			 generalThe Comptroller
			 General of the United States shall conduct a study evaluating the homeland
			 security impacts of transportation security grant program funding levels in
			 States located on the west coast of the United States. In carrying out the
			 study, the Comptroller General shall review—
						(1)how funding under the
			 grant program has been distributed in correlation to locations near critical
			 infrastructure sectors, eligible metropolitan areas, and high risk urban areas
			 in such States; and
						(2)the level of coordination
			 in the disbursements of such funds with the risk determinations based on State
			 and local entities.
						(b)ReportNot later than 180 days after the date of
			 the enactment of this Act, the Comptroller General shall submit to the
			 appropriate congressional committees a report on the results of the study
			 required under this section.
					529.Interagency grants
			 working group
					(a)In
			 generalThe Secretary shall, in coordination with relevant
			 Department components and other appropriate Federal departments and agencies,
			 establish an interagency working group to better coordinate Federal
			 preparedness grants.
					(b)MembershipThe
			 working group shall be chaired by the Secretary and be composed of the
			 Secretary and representatives from the Department of Health and Human Services,
			 Department of Transportation, Department of Justice, and other Federal agencies
			 as determined appropriate by the Secretary.
					(c)ResponsibilitiesThe
			 working group shall—
						(1)meet regularly to
			 coordinate, as appropriate, development of grant guidance, application and
			 award timelines, monitoring, and assessments;
						(2)seek input from State,
			 local, and tribal officials involved in grant management in order to inform
			 grant processes, allocations, and awards;
						(3)promote coordinated grant
			 timelines; and
						(4)ensure all preparedness
			 grant programs employ a common Internet Web portal.
						(d)ReportNot
			 later than 1 year after the date of enactment of this section, the Secretary
			 shall submit to the appropriate congressional committees a report on the
			 activities of the working group.
					CCommunications
				541.Sense of Congress
			 regarding interoperability
					(a)FindingsCongress
			 finds the following:
						(1)The National Commission
			 on Terrorist Attacks Upon the United States (in this section referred to as the
			 9/11 Commission) determined that the inability of first
			 responders to communicate effectively on September 11, 2001 was a critical
			 obstacle to an effective multijurisdictional response.
						(2)More than 10 years have
			 passed since the terrorist attacks of September 11, 2001, and many
			 jurisdictions across the country still experience difficulties communicating
			 that may contribute to confusion, delays, or added risks when responding to a
			 terrorist attack or natural disaster.
						(3)In the years since
			 September 11, 2001, the need for a national wireless first responder
			 interoperable communications network has remained, but the Nation has not yet
			 completed building this vital resource for public safety.
						(4)The earthquake that
			 originated in Virginia on August 23, 2011, and affected areas throughout the
			 East Coast jammed commercial communications and data networks, making them
			 incapable of handling the mission critical communications needs of first
			 responders even if provided with priority access.
						(b)Sense of
			 CongressIt is the sense of
			 Congress that Federal resources should be allocated to improve first responder
			 interoperable communications and the D Block spectrum should be reallocated for
			 the construction of a national interoperable public safety wireless broadband
			 network as expeditiously as possible.
					542.Roles and
			 responsibilities with respect to policy and guidance for communications-related
			 expenditures with grant funds
					(a)Responsibilities of the
			 Director of the Office of Emergency CommunicationsSection
			 1801(c) of the Homeland Security Act of 2002 (6 U.S.C. 571(c)) is amended by
			 striking and after the semicolon at the end of paragraph (14),
			 striking the period at the end of paragraph (15) and inserting ;
			 and, and adding at the end the following:
						
							(16)provide guidance on
				interoperable emergency communications to the Administrator of the Federal
				Emergency Management Agency in accordance with the memorandum of understanding
				required under section
				1811.
							.
					(b)Authorization for
			 memorandum of understanding on emergency communications
						(1)In
			 generalTitle XVIII of the
			 Homeland Security Act of 2002 is amended by adding at the end the following new
			 section:
							
								1811.Memorandum of
				understanding on emergency communicationsThe Administrator of the Federal Emergency
				Management Agency shall execute a memorandum of understanding with the Director
				of the Office of Emergency Communications delineating the roles and
				responsibilities of each office with respect to policy and guidance for
				communications-related expenditures with grant
				funds.
								.
						(2)Clerical
			 amendmentThe table of contents in section 1(b) of such Act is
			 amended by adding at the end of the items relating to such title the
			 following:
							
								
									Sec. 1811. Memorandum of understanding on
				emergency
				communications.
								
								.
						543.Integrated public
			 alert and warning system modernization
					(a)In
			 generalTitle V of the Homeland Security Act of 2002 (6 U.S.C.
			 311 et seq.) is further amended by adding at the end of the following new
			 section:
						
							530.National integrated
				public alert and warning system modernization
								(a)In
				generalIn order to provide timely and effective warnings and
				disseminate homeland security and other information, the Secretary
				shall—
									(1)establish a national
				integrated public alert and warning system (in this section referred to as
				the system) not later than one year after the date of the
				enactment of this section; and
									(2)designate an agency
				within the Department to receive, aggregate, validate, and authenticate
				homeland security and other information originated by authorized Federal,
				State, local, and tribal governments to facilitate the transmission of the
				Personalized Localized Alerting Network.
									(b)Implementation
				requirementsIn carrying out subsection (a), the Secretary
				shall—
									(1)establish, as
				appropriate, common alerting and warning protocols, standards of performance,
				and terminology for the system established under subsection (a)(1) by adopting,
				where appropriate, mechanisms that integrate various approaches developed by
				key stakeholders;
									(2)include in the system the
				capability to adapt the dissemination of homeland security and other
				information and the content of communications on the basis of geographic
				location, risks, or user preferences, as appropriate;
									(3)include in the system the
				capability to alert and warn individuals with disabilities and access and
				functional needs;
									(4)ensure that the system is
				incorporated into the training and exercise programs of the Department;
				and
									(5)coordinate, to the extent
				practicable, with other Federal agencies and departments and with State, local,
				and tribal governments, and other key stakeholders to leverage existing alert
				and warning capabilities.
									(c)System
				requirementsThe Secretary shall ensure that the system—
									(1)incorporates redundant
				and diverse modes to disseminate homeland security and other information in
				warning messages to the public so as to reach the greatest number of
				individuals;
									(2)can be adapted to
				incorporate future technologies;
									(3)is resilient, secure, and
				can withstand acts of terrorism and other external attacks;
									(4)delivers alerts to
				populations in remote areas; and
									(5)promotes State, local,
				tribal, and regional partnerships to enhance coordination.
									(d)ReportNot later than one year after the date on
				which the system established under subsection (a) is fully functional and every
				six months thereafter, the Secretary shall report to the Committee on Homeland
				Security of the House of Representatives and the Homeland Security and
				Governmental Affairs Committee of the Senate on the functionality and
				performance of the integrated public alert and warning system,
				including—
									(1)an assessment of the
				accomplishments and deficiencies of the system;
									(2)recommendations for
				improvements to the system; and
									(3)information on the
				feasibility and effectiveness of disseminating homeland security and other
				information, notices, and alerts prior to and following an incident requiring
				use of the
				system.
									.
					(b)Clerical
			 amendmentThe table of contents in section 1(b) of such Act is
			 amended by adding at the end of the items relating to such title the
			 following:
						
							
								Sec. 530. National integrated public alert and
				warning system
				modernization.
							
							.
					(c)Limitation on statutory
			 constructionNothing in this Act (including the amendment made by
			 this Act) shall be construed to affect the authority of the Department of
			 Commerce, the Federal Communications Commission, or the Robert T. Stafford
			 Disaster Relief and Emergency Assistance Act.
					(d)Homeland security
			 grantsSection 2008(a) of the Homeland Security Act of 2002 (6
			 U.S.C. 609(a)) is amended—
						(1)in paragraph (12), by
			 striking and at the end;
						(2)by redesignating
			 paragraph (13) as paragraph (14); and
						(3)by inserting after
			 paragraph (12) the following new paragraph:
							
								(13)improving public alert
				and warning capabilities;
				and
								.
						DBroadband for First
			 Responders
				561.Allocation and
			 assignment of public safety licenses
					(a)Spectrum
			 AllocationSection 337(a) of the Communications Act of 1934 (47
			 U.S.C. 337(a)) is amended—
						(1)in paragraph (1), by
			 striking 24 and inserting 34; and
						(2)in paragraph (2), by
			 striking 36 and inserting 26.
						(b)AssignmentSection
			 337(b) of the Communications Act of 1934 (47 U.S.C. 337(b)) is amended to read
			 as follows:
						
							(b)Assignment
								(1)In
				generalNot later than 60
				days after the date of enactment of the Department of Homeland Security
				Authorization Act for Fiscal Year 2012, the Commission shall allocate the
				paired electromagnetic spectrum bands of 758–763 megahertz and 788–793
				megahertz for public safety broadband communications and shall license such
				paired bands to the public safety broadband licensee.
								(2)Establishment of
				rules
									(A)In
				generalThe Commission shall establish rules to permit the public
				safety broadband licensee to authorize providers of public safety services to
				construct and operate a wireless public safety broadband network in the
				spectrum licensed to the public safety broadband licensee if the public safety
				broadband licensee determines that such authorization would expedite the
				deployment of public safety broadband communications.
									(B)Network
				requirementsThe Commission shall require that any such wireless
				public safety broadband network shall—
										(i)be fully interoperable
				and remain interoperable with, and in conformance with the same broadband
				technology standards as, all other public safety broadband systems deployed or
				authorized;
										(ii)provide for roaming by
				local, State, tribal, and Federal governments and other authorized users of the
				spectrum licensed to the public safety broadband licensee;
										(iii)provide priority access
				to public safety agencies;
										(iv)be built to survive most
				large-scale disasters;
										(v)ensure that networks of
				such systems have the appropriate level of cyber security;
										(vi)ensure that authorized
				users have control over all local network uses consistent with rules
				established by the Commission; and
										(vii)be consistent with the
				Statewide Interoperable Communications Plans adopted by each State and the
				National Emergency Communications Plan, as adopted by the Department of
				Homeland Security.
										(C)Deadlines
										(i)RulesThe Commission shall establish rules under
				this paragraph not later than 9 months after the date of enactment of the
				Department of Homeland Security Authorization Act for Fiscal Year 2012.
										(ii)Report
											(I)In
				generalNot later than 60
				days after the date of enactment of the Department of Homeland Security
				Authorization Act for Fiscal Year 2012, the public safety broadband licensee
				shall submit a report to the appropriate committees of Congress on the phased
				network deployment plan of such spectrum bands.
											(II)DefinitionsFor purposes of subclause (I), the term
				appropriate committees of Congress means the Committee on
				Homeland Security of the House of Representatives and any other committee of
				the House of Representatives or the Senate having legislative jurisdiction
				under the Rules of the House of Representatives or the Senate, respectively,
				over the matter
				concerned.
											.
					(c)Network-Sharing
			 AgreementsSection 337 of the Communications Act of 1934 (47
			 U.S.C. 337) is amended—
						(1)by redesignating
			 subsection (f) as subsection (g); and
						(2)by inserting after
			 subsection (e) the following:
							
								(f)Rulemaking
				RequiredThe Commission shall establish regulations to—
									(1)authorize the shared use
				of the public safety broadband spectrum and network infrastructure by entities
				that are not defined as public safety services in subsection (g)(1), subject to
				the requirement that public safety services retain priority access to the
				spectrum, pursuant to procedures adopted by the Commission, so long as the
				needs of other governmental entities needs are considered before commercial
				entities; and
									(2)allow use of the public
				safety broadband spectrum by emergency response providers, as defined in
				section 2 of the Homeland Security Act of 2002 (6 U.S.C.
				101).
									.
						(d)DefinitionSection
			 337(g) of the Communications Act of 1934 (as so redesignated) is
			 amended—
						(1)by redesignating
			 paragraphs (1) and (2) as paragraphs (3) and (4), respectively; and
						(2)by inserting before
			 paragraph (3), as so redesignated, the following:
							
								(1)Public safety broadband
				licenseeThe term public safety broadband licensee
				means a licensee as defined by the Commission in its Second Report and Order
				adopted July 31, 2007 (FCC 07–132), and selected in the Commission’s Order
				adopted November 19, 2007 (FCC 07–199), by the Commission to be the licensee
				for spectrum between 763–768 and 793–798 megahertz.
								(2)Public safety broadband
				spectrumThe term public safety broadband spectrum
				means the electromagnetic spectrum between 758 megahertz and 768 megahertz,
				inclusive, and 788 megahertz and 798 megahertz, inclusive, and any additional
				electromagnetic frequencies allocated by the Commission for public safety
				broadband
				use.
								.
						562.Standards
					(a)Interoperability
			 RequirementsTo enhance
			 domestic preparedness for and collective response to a catastrophic incident,
			 not later than 180 days after the date of enactment of this Act, the Chairman
			 of the Federal Communications Commission, in coordination with the Secretary
			 and in consultation with the Director of the National Institute of Standards
			 and Technology, the Attorney General, and local, State, tribal, and Federal
			 public safety agencies, shall develop a public safety agency statement of
			 requirements that enables nationwide interoperability and roaming across any
			 communications system using public safety broadband spectrum, as defined in
			 section 337(g) of the Communications Act of 1934.
					(b)SpecificationsThe Secretary, in coordination with the
			 Director of the National Institute of Standards and Technology, shall establish
			 an appropriate standard, or set of standards, for enhancing domestic
			 preparedness for and collective response to a catastrophic incident and meeting
			 the public safety agency statement requirements developed under subsection (a),
			 taking into consideration—
						(1)the extent to which
			 particular technologies and user equipment are, or are likely to be, available
			 in the commercial marketplace;
						(2)the availability of
			 necessary technologies and equipment on reasonable and nondiscriminatory
			 licensing terms;
						(3)the ability to evolve
			 with technological developments in the commercial marketplace;
						(4)the ability to
			 accommodate prioritization for public safety transmissions;
						(5)the ability to
			 accommodate appropriate security measures for public safety transmissions;
			 and
						(6)any other considerations
			 the Federal Communications Commission deems appropriate.
						563.Rule of
			 constructionNothing in this
			 Act, or the amendments made by this Act, shall be construed to overturn,
			 supersede, or otherwise preempt the Federal Communication Commission’s Order
			 adopted on November 19, 2007 (FCC 07–199), setting forth the roles and
			 responsibilities of the public safety broadband licensee (as such term is
			 defined in section 337(g) of the Communications Act of 1934) and the Federal
			 Communications Commission, except that the following may, by rule or order, be
			 modified by the Commission:
					(1)Any organization seeking
			 membership to the board of directors of the public safety broadband licensee
			 may be voted in by a simple majority of the then serving members of the board
			 of directors.
					(2)The board of directors of
			 the public safety broadband licensee shall include the following
			 organizations:
						(A)International Association
			 of Chiefs of Police.
						(B)International Association
			 of Fire Chiefs.
						(C)National Sheriffs’
			 Association.
						(D)International Association
			 of Fire Fighters.
						(E)National Volunteer Fire
			 Council.
						(F)Fraternal Order of
			 Police.
						(G)Major Cities Chiefs
			 Association.
						(H)Metropolitan Fire Chiefs
			 Association.
						(I)Major County Sheriffs’
			 Association.
						(J)Association of
			 Public-Safety Communications Officials, International.
						(K)National Emergency
			 Management Association.
						(L)International Association
			 of Emergency Managers.
						(M)Police Executive Research
			 Forum.
						(N)National Criminal Justice
			 Association.
						(O)National Association of
			 Police Organizations.
						(P)National Organization of
			 Black Law Enforcement Executives.
						(Q)Association of Air
			 Medical Services.
						(R)Advocates for Emergency
			 Medical Services.
						(S)Emergency Nurses
			 Association.
						(T)National Association of
			 Emergency Medical Services Physicians.
						(U)National Association of
			 Emergency Medical Technicians.
						(V)National Association of
			 State Emergency Medical Service Officials.
						(W)National Emergency
			 Medical Services Management Association.
						(X)International Municipal
			 Signal Association.
						(Y)American Probation and
			 Parole Association.
						(Z)National Governors
			 Association.
						(AA)National Association of
			 Counties.
						(BB)National League of
			 Cities.
						(CC)United States Conference
			 of Mayors.
						(DD)Council of State
			 Governments.
						(EE)International
			 City/County Managers Association.
						(FF)National Conference of
			 State Legislatures.
						(GG)National Association of
			 Regional Councils.
						(HH)Utilities Telecom
			 Council.
						(II)American Association of
			 State Highway Transportation Officials.
						(JJ)American Hospital
			 Association.
						(KK)Forestry Conservation
			 Communications Association.
						(LL)National Association of
			 State 911 Administrators.
						(MM)National Troopers
			 Coalition.
						(NN)National Emergency
			 Numbers Association.
						564.Funding
					(a)Establishment of
			 Funds
						(1)Construction
			 fund
							(A)EstablishmentThere
			 is established in the Treasury of the United States a fund to be known as the
			 Public Safety Interoperable Broadband Network Construction Fund.
							(B)PurposeThe
			 Secretary shall establish and administer the grant program under section 565
			 using the funds deposited in the Construction Fund.
							(C)Credit
								(i)Borrowing
			 authorityThe Secretary may borrow from the general fund of the
			 Treasury beginning on October 1, 2011, such sums as may be necessary, but not
			 to exceed $2,000,000,000, to implement section 565.
								(ii)ReimbursementThe
			 Secretary of the Treasury shall reimburse the general fund of the Treasury,
			 without interest, for any amounts borrowed under clause (i) as funds are
			 deposited into the Construction Fund, but in no case later than December 31,
			 2014.
								(2)Maintenance and
			 operation fund
							(A)EstablishmentThere
			 is established in the Treasury of the United States a fund to be known as the
			 Public Safety Interoperable Broadband Network Maintenance and Operation
			 Fund.
							(B)PurposeThe
			 Secretary shall use the funds deposited in the Maintenance and Operation Fund
			 to carry out section 566 and section 569(c).
							(b)Initial Distribution of
			 Auction Proceeds in FundsNotwithstanding subparagraphs (A) and
			 (D) of section 309(j)(8) of the Communications Act of 1934 (47 U.S.C.
			 309(j)(8)), the Secretary of the Treasury shall deposit the proceeds (including
			 deposits and upfront payments from successful bidders) from the auction of the
			 spectrum described in section 568 in the following manner:
						(1)All proceeds less than or
			 equal to $5,500,000,000 shall be deposited in the Construction Fund and shall
			 be made available to the Secretary without further appropriations.
						(2)Any proceeds exceeding
			 $5,500,000,000 shall be deposited in the Maintenance and Operation Fund and
			 shall be made available to the Secretary without further appropriations.
						(c)Transfer of Funds at
			 Completion of ConstructionThe Secretary of the Treasury shall
			 transfer to the Maintenance and Operation Fund any funds remaining in the
			 Construction Fund after the date of the completion of the construction phase,
			 as determined by the Secretary.
					(d)Transfer of Funds to
			 TreasuryThe Secretary of the
			 Treasury shall transfer to the general fund of the Treasury any funds remaining
			 in the Maintenance and Operation Fund after the end of the 10-year period
			 following receipt of notice by the Secretary that construction of the
			 nationwide public safety interoperable broadband network has been
			 completed.
					(e)Authorization of
			 Appropriations
						(1)Construction
			 fundThere are authorized to be appropriated to the Secretary for
			 deposit in the Construction Fund in and after fiscal year 2012 an amount not to
			 exceed the amount set forth in paragraph (3).
						(2)Maintenance and
			 operation fundThere are authorized to be appropriated to the
			 Secretary for deposit in the Maintenance and Operation Fund in and after fiscal
			 year 2012 an amount not to exceed the amount set forth in paragraph (3).
						(3)LimitationThe
			 authorization of appropriations under paragraphs (1) and (2) may not exceed a
			 total of $5,500,000,000.
						565.Public safety
			 interoperable broadband network construction
					(a)Construction Grant
			 Program EstablishmentTo
			 enhance domestic preparedness for and collective response to a catastrophic
			 incident, the Secretary shall take such action as is necessary to establish a
			 grant program to assist public safety entities to establish a nationwide public
			 safety interoperable broadband network in the 700 megahertz band.
					(b)ProjectsThe
			 projects for which construction grants may be made under this section are the
			 following:
						(1)Construction of a new
			 public safety interoperable broadband network using public safety
			 infrastructure or commercial infrastructure, or both, in the 700 megahertz
			 band.
						(2)Improvement of the
			 existing public safety and commercial networks and construction of new
			 infrastructure to meet public safety requirements.
						(c)Matching
			 Requirements
						(1)Federal
			 shareThe Federal share of the cost of carrying out a project
			 under this section may not exceed 80 percent of the eligible costs of carrying
			 out a project, as determined by the Secretary in consultation with the Chairman
			 of the Federal Communications Commission.
						(2)Non-federal
			 shareThe non-Federal share of the cost of carrying out a project
			 under this section may be provided through an in-kind contribution.
						(d)RequirementsNot
			 later than 6 months after the date of enactment of this Act, the Secretary
			 shall establish grant program requirements including the following:
						(1)Defining entities that
			 are eligible to receive a grant under this section.
						(2)Defining eligible costs
			 for purposes of subsection (c)(1).
						(3)Determining the scope of
			 network infrastructure eligible for grant funding under this section.
						(4)Conditioning grant
			 funding on compliance with the Federal Communications Commission’s license
			 terms.
						(5)Ensuring that all grant
			 funds are in compliance with and support the goals of the National Emergency
			 Communications Plan and the Statewide Communication Interoperability Plans for
			 each State and territory.
						(e)Technical
			 AssistanceThe Secretary shall enhance the Office of Emergency
			 Communications Technical Assistance Program to assist grantees with best
			 practices and guidance in implementing these projects.
					566.Public safety
			 interoperable broadband maintenance and operation
					(a)Maintenance and
			 Operation Reimbursement ProgramThe Secretary shall administer a
			 program through which not more than 50 percent of maintenance and operational
			 expenses associated with the public safety interoperable broadband network may
			 be reimbursed from the Maintenance and Operation Fund for those expenses that
			 are attributable to the maintenance, operation, and improvement of the public
			 safety interoperable broadband network.
					(b)ReportNot
			 later than 7 years after the commencement of the reimbursement program
			 established under subsection (a), the Secretary shall submit to Congress a
			 report on whether to continue to provide funding for the Maintenance and
			 Operation Fund following completion of the period provided for under section
			 564(d).
					567.Audits
					(a)In
			 GeneralNot later than 3 years after the date of enactment of
			 this Act, and every 3 years thereafter, the Comptroller General of the United
			 States shall perform an audit of the financial statements, records, and
			 accounts of the—
						(1)Public Safety
			 Interoperable Broadband Network Construction Fund established under section
			 564(a)(1);
						(2)Public Safety
			 Interoperable Broadband Network Maintenance and Operation Fund established
			 under section 564(a)(2);
						(3)construction grant
			 program established under section 565; and
						(4)maintenance and operation
			 grant program established under section 566.
						(b)GAAPEach
			 audit required under subsection (a) shall be conducted in accordance with
			 generally accepted accounting procedures.
					(c)Report to
			 CongressA copy of each audit required under subsection (a) shall
			 be submitted to the appropriate committees of Congress.
					568.Auction of spectrum to
			 fund the interoperable broadband network construction fund and the operation
			 and maintenance fund
					(a)Reallocation of
			 spectrumNot later than 1 year after the date of enactment of
			 this Act, the Assistant Secretary shall reallocate for commercial use
			 electromagnetic spectrum at 1755–1780 megahertz.
					(b)AuctionNot
			 later than 18 months after the date of enactment of this Act, the Federal
			 Communications Commission shall establish rules for pairing electromagnetic
			 spectrum bands at 1755–1780 megahertz and 2155–2180 megahertz, inclusive, and
			 auction the licenses for such paired spectrum in accordance with section 309(j)
			 of the Communications Act of 1934.
					569.Extension of auction
			 authority and assurance of open auctions
					(a)Extension of auction
			 authoritySection 309(j)(11) of the Communications Act of 1934
			 (47 U.S.C. 309(j)(11)) is amended by striking 2012 and inserting
			 2020.
					(b)EligibilityThe
			 Federal Communications Commission shall ensure that no bidder is deemed
			 ineligible for or otherwise excluded from an auction specified in this Act, or
			 any other competitive bidding process under section 309(j) of the
			 Communications Act of 1934, on account of its size or the amount of its other
			 spectrum holdings.
					570.DefinitionsIn this subtitle:
					(1)The term Assistant
			 Secretary means the Assistant Secretary of Commerce for Communications
			 and Information.
					(2)The term
			 appropriate committees of Congress means the Committee on
			 Homeland Security of the House of Representatives and any other committee of
			 the House of Representatives or the Senate having legislative jurisdiction
			 under the Rules of the House of Representatives or the Senate, respectively,
			 over the matter concerned.
					(3)The term catastrophic
			 incident has the meaning given such term in section 501(3) of the
			 Homeland Security Act of 2002 (6 U.S.C. 311(3)).
					(4)The term
			 Construction Fund means the Public Safety Interoperable
			 Broadband Network Construction Fund established under section 564(a)(1).
					(5)The term
			 Maintenance and Operation Fund means the Public Safety
			 Interoperable Broadband Network Maintenance and Operation Fund established
			 under section 564(a)(2).
					(6)The term
			 Secretary means the Secretary of Homeland Security unless
			 otherwise indicated.
					EMiscellaneous
			 provisions
				581.Audit of the National
			 Level Exercise
					(a)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the Inspector General of the Department of Homeland Security shall
			 conduct—
						(1)an audit of expenses
			 associated with the 2010 and 2011 National Level Exercises, including costs of
			 planning and executing the exercise scenario; and
						(2)a review of whether the
			 Federal Emergency Management Agency is incorporating lessons learned from
			 national exercises into training, planning, and other operations.
						(b)ReportThe
			 Inspector General shall submit a report on the findings of the audit and review
			 to the appropriate congressional committees.
					582.FEMA report to
			 Congress on sourcing and distribution of disaster response goods and
			 servicesNot later than 90
			 days after the date of enactment of this Act, the Administrator of the Federal
			 Emergency Management Agency shall submit to the appropriate congressional
			 committees a report on the Agency’s progress in improving sourcing for disaster
			 response goods and services, including on—
					(1)the adoption of a
			 single-point ordering concept as recommended by the Department of Homeland
			 Security Inspector General;
					(2)investment in information
			 technology systems to support single-point ordering and make sourcing and
			 supply movement transparent as recommended by the Department of Homeland
			 Security Inspector General;
					(3)development of an
			 overarching strategy for the sourcing of disaster response goods and services;
			 and
					(4)other steps taken by the
			 Agency to promote efficiency in sourcing and distribution, and to eliminate
			 duplication and waste of essential goods and services during response to a
			 disaster.
					583.Rural resilience
			 initiative
					(a)In
			 generalTitle XXI of the Homeland Security Act of 2002, as added
			 by section 501 of this Act, is further amended by adding at the end the
			 following:
						
							2111.Rural resilience
				initiative
								(a)In
				generalThe Under Secretary for Science and Technology of the
				Department of Homeland Security shall conduct research intended to assist
				State, local, and tribal leaders and the private sector in developing the tools
				and methods to enhance rural preparation for, and response and resilience to,
				terrorist attacks and other incidents.
								(b)Included
				activitiesActivities under this section may include—
									(1)research and
				implementation through outreach activities with rural communities;
									(2)an examination of how
				communities employ resilience capabilities and response assets;
									(3)development and use of a
				community resilience baseline template for determining the resilience capacity
				of a rural community;
									(4)a plan to address
				community needs for resilience;
									(5)an education program for
				community leaders and first responders about their resilience capacity and
				mechanisms for mitigation, including via distance learning; and
									(6)a mechanism by which this
				research can serve as a model for adoption by communities across the
				Nation.
									.
					(b)Clerical
			 amendmentThe table of contents in section 1(b) of such Act is
			 further amended by adding at the end of the items relating to such title the
			 following:
						
							
								Sec. 2111. Rural resilience
				initiative.
							
							.
					584.National Domestic
			 Preparedness ConsortiumSection 1204 of the Implementing
			 Recommendations of the 9/11 Commission Act of 2007 (6 U.S.C. 1102) is
			 amended—
					(1)in subsection (b)(6), by
			 striking the Transportation Technology Center, Incorporated, in Pueblo,
			 Colorado and inserting the Railroad Research
			 Foundation;
					(2)in subsection (c), by
			 inserting (including medical readiness training) after
			 deliver training;
					(3)in subsection
			 (d)(1)—
						(A)in subparagraph (C), by
			 striking and at the end; and
						(B)by inserting after
			 subparagraph (D) the following new subparagraph:
							
								(E)$62,500,000 for fiscal year 2012;
				and
								;
				and
						(4)in subsection
			 (d)(2)—
						(A)in subparagraph (C), by
			 striking and at the end;
						(B)in subparagraph (D), by
			 striking the period at the end and inserting ; and; and
						(C)by adding at the end the
			 following new subparagraph:
							
								(E)$22,000,000 for fiscal year
				2012.
								.
						585.Technical
			 correctionSection 525(a) of
			 the Homeland Security Act of 2002 (6 U.S.C. 321n(a)) is amended by inserting
			 , acting through the Administrator, after
			 Secretary.
				586.Certification that
			 disaster fund recipients subject to recoupment receive a notice of debt and
			 opportunity to appeal before debt is forwarded to Department of the
			 TreasuryThe Administrator of
			 the Federal Emergency Management Agency, or the Administrator’s duly appointed
			 representative, shall certify to the Department of the Treasury that any
			 recipient of disaster funds subject to recoupment received a notice of debt and
			 opportunity to appeal prior to the Federal Emergency Management Agency
			 forwarding the debt to the Department of the Treasury.
				587.Conforming
			 amendmentSection 316 of the
			 Homeland Security Act of 2002 (6 U.S.C. 195b), and the item relating to such
			 section in section 1(b) of such Act, are repealed.
				588.Delegation of
			 authorities to the regional offices review
					(a)In
			 generalThe Inspector General of the Department shall audit how
			 all regional offices within the Federal Emergency Management Agency are
			 carrying out delegated authorities pursuant to the Post-Katrina Emergency
			 Management and Reform Act of 2006 and a memorandum executed in July 2009 by the
			 Administrator.
					(b)ContentsThe
			 audit shall assess, at a minimum, the following:
						(1)The ability of each
			 regional office to—
							(A)coordinate, on an ongoing
			 basis, with State, local, and tribal governments, emergency response providers,
			 and other appropriate entities to identify and address regional
			 priorities;
							(B)foster better regional
			 operable and interoperable emergency communications capabilities;
							(C)support coordinated and
			 integrated Federal preparedness, protection, response, recovery, and mitigation
			 capabilities to respond to natural disasters, acts of terrorism, and other
			 manmade disasters within that region;
							(D)identify critical gaps in
			 regional capabilities to respond to populations with special needs;
							(E)conduct all procurements
			 in a timely and secure manner that prevents waste and fraud and is consistent
			 with Federal Emergency Management Agency procurement policies and
			 programs;
							(F)engage in employment
			 practices that are consistent with Federal requirements and are transparent,
			 efficient, and ethical; and
							(G)effectively conduct
			 ongoing oversight of the use of homeland security grants and funding within the
			 region to promote greater preparedness and response capabilities and prevent
			 waste and fraud.
							(2)The impact of the
			 delegation of authorities on the Administrator’s ability to achieve consistency
			 throughout the regions.
						(3)The adequacy of oversight
			 by the Administrator of how the regions are executing the delegated authorities
			 and carrying out assigned responsibilities.
						(4)The impact of the
			 delegation of authorities on the Federal Emergency Management Agency and
			 specific regions to address the recommendations of the Office of Inspector
			 General and the Comptroller General of the United States in a timely
			 manner.
						589.Lessons learned for
			 national level exercisesThe
			 Administrator of the Federal Emergency Management Agency shall provide
			 electronically, to the maximum extent practicable, lessons learned reports to
			 each designated representative of participating State, local, and tribal
			 jurisdictions and private sector entities that participate in National Level
			 Exercises of the Department. At the time the Administrator provides such
			 reports to participating jurisdictions, the Administrator shall also provide
			 the reports electronically to the Committee on Homeland Security of the House
			 of Representatives and the Committee on Homeland Security and Governmental
			 Affairs of the Senate. Each lessons learned report shall be tailored to convey
			 information on that exercise that could be leveraged to enhance preparedness
			 and response.
				590.System assessment and
			 validation for emergency respondersThe Under Secretary for Science and
			 Technology of the Department shall establish and maintain a program for system
			 assessment and validation of emergency responder equipment, which shall be
			 known as the SAVER Program. The Under Secretary shall ensure
			 that such program—
					(1)conducts objective,
			 impartial, practitioner-relevant, and operationally oriented assessments and
			 validations of commercial emergency responder equipment and systems;
					(2)is supported by a network
			 of technical entities that coordinate emergency responder participation to
			 perform the assessment and validation activities using robust scientific and
			 testing protocols;
					(3)in coordination with the
			 Administrator of the Federal Emergency Management Agency, identifies emergency
			 responder equipment information needs and prioritizes equipment to be
			 assessed;
					(4)provides quantitative
			 results along with other relevant equipment information to the emergency
			 response provider community in an operationally useful form;
					(5)provides information on
			 equipment that falls within the categories listed in the Department’s
			 authorized equipment list;
					(6)provides information that
			 enables decision-makers and responders to better select, procure, use, and
			 maintain emergency responder equipment; and
					(7)shares such information
			 nationally with the emergency response provider community at the Federal,
			 State, and local levels.
					591.National
			 Transportation Security Center of ExcellenceSection 1205(d) of the Implementing
			 Recommendations of the 9/11 Commission Act of 2007 (6 U.S.C. 1103(d)) is
			 amended—
					(1)in paragraph (3), by
			 striking and at the end;
					(2)in paragraph (4), by
			 striking the period at the end and inserting a semicolon; and
					(3)by adding at the end the
			 following new paragraphs:
						
							(5)$18,000,000 for fiscal year 2012;
							(6)$18,000,000 for fiscal
				year 2013; and
							(7)$18,000,000 for fiscal
				year
				2014.
							.
					592.Mental health
			 counseling for disaster victimsThe Secretary shall conduct a review on the
			 activities associated with mental health counseling for disaster victims to
			 ensure that policies, procedures, and coordination efforts of the Department
			 are adequate and serve the interests of disaster victims.
				593.Effectiveness of
			 certain disaster preparationThe Comptroller General of the United States
			 shall conduct a study evaluating the effectiveness of the Robert T. Stafford
			 Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) relating
			 to disaster housing programs and collaboration and coordination between the
			 Federal Emergency Management Agency and the Department of Housing and Urban
			 Development.
				VIBorder Security
			 Provisions
			601.DefinitionsIn this title:
				(1)CommissionerThe
			 term Commissioner means the Commissioner of U.S. Customs and
			 Border Protection of the Department of Homeland Security.
				(2)Major
			 violatorThe term major violator means a person or
			 entity that is or has engaged in serious criminal activities at any land, air,
			 or sea port of entry, including possession of narcotics, smuggling of
			 prohibited products, human smuggling, weapons possession, use of fraudulent
			 United States documents, and other offenses serious enough to result in
			 arrest.
				(3)Northern
			 borderThe term northern border means the
			 international border between the United States and Canada.
				(4)Operational
			 controlThe term operational control has the meaning
			 given such term in section 2(b) of the Secure Fence Act of 2006 (8 U.S.C. 1701
			 note; Public Law 109–367).
				(5)Southern
			 borderThe term southern border means the
			 international border between the United States and Mexico.
				602.Strategy to achieve
			 operational control of the border
				(a)Strategy to secure the
			 border between the ports of entryNot later than 180 days after
			 the date of the enactment of this Act, the Secretary shall submit to the
			 appropriate congressional committees a comprehensive strategy for gaining,
			 within five years, operational control of the international borders between the
			 ports of entry of the United States. The strategy shall include an analysis of
			 the following:
					(1)Staffing requirements for
			 all border security functions.
					(2)Investment in
			 infrastructure, including pedestrian fencing, vehicle barriers, and
			 roads.
					(3)The use of unmanned
			 aerial vehicles, camera technology, sensors, and other innovative technology as
			 the Secretary may determine.
					(4)Cooperative agreements
			 with international, State, local, tribal, and other Federal law enforcement
			 agencies that have jurisdiction on the northern border and southern
			 border.
					(5)Other means designed to
			 detect, respond to, and interdict unlawful cross-border activity and to reduce
			 the level of violence.
					(6)A schedule for
			 implementing security measures, including a prioritization for future
			 investments.
					(7)A comprehensive
			 technology plan for major surveillance and detection technology programs,
			 including a justification and rationale for technology choices and deployment
			 locations.
					(8)The feasibility of using existing Tethered
			 Aerostat Radar Systems for use along the southwest border.
					(b)Securing the border at
			 ports of entryNot later than
			 180 days after the date of the enactment of this Act, the Secretary shall
			 develop metrics to measure the effectiveness of security at ports of entry,
			 which shall consider, at minimum, the following:
					(1)The number of infractions related to
			 personnel and cargo committed by major violators who are apprehended by U.S.
			 Customs and Border Protection at such ports of entry.
					(2)The estimated number of
			 such infractions committed by major violators who are not so
			 apprehended.
					(3)The required number of
			 U.S. Customs and Border Protection Officers, Agricultural Specialists, and
			 Canine Enforcement Officers necessary to achieve operational control at such
			 ports of entry.
					(4)Infrastructure
			 improvements required to achieve operational control at such ports of entry,
			 including the installation of nonintrusive detection equipment, radiation
			 portal monitors, biometrics, and other sensors and technology that the
			 Secretary determines necessary.
					(5)The deployment of
			 resources based on the overall commercial and passenger traffic, cargo volume,
			 and threat environment at such ports of entry.
					(c)Evaluation by national
			 laboratoryThe Secretary
			 shall submit a request to a Department of Energy national laboratory with
			 appropriate expertise in border security to evaluate the suitability and
			 statistical validity of the measurement system required under subsection (b)
			 for analyzing progress in the interdiction of unlawful crossings and contraband
			 at ports of entry.
				(d)Consideration of
			 alternative border security standardsIf in developing the
			 strategic plan required under subsection (a) the Secretary determines to
			 measure security between ports of entry by a standard other than operational
			 control, the Secretary shall submit a request to a Department of Energy
			 national laboratory with appropriate expertise in border security to evaluate
			 the suitability and statistical validity of the measurement system required
			 under subsection (b) for analyzing progress in the interdiction of unlawful
			 crossings and contraband at ports of entry.
				(e)ReportsNot
			 later than 90 days after the date of the enactment of this Act and annually
			 thereafter, the Secretary shall submit to the appropriate congressional
			 committees a report on the following:
					(1)A resource allocation
			 model for current and future year staffing requirements that includes optimal
			 staffing levels at all land, air, and sea ports of entry and an explanation of
			 U.S. Customs and Border Protection methodology for aligning staffing levels and
			 workload to threats and vulnerabilities across all mission areas.
					(2)Detailed information on
			 the level of manpower data available at all land, air, and sea ports of entry,
			 including the number of canine and agricultural officers assigned to each such
			 port of entry.
					(f)PriorityIn making infrastructure improvements at
			 ports of entry in accordance with subsection (b)(4), the Commissioner of U.S.
			 Customs and Border Protection, in coordination with the heads of relevant
			 Federal departments and agencies, shall give priority to those ports of entry
			 determined to be in most need of repair in order to improve border security and
			 for other purposes in accordance with port of entry infrastructure assessment
			 studies required in section 603 of the Border Infrastructure and Technology
			 Modernization Act of 2007 (enacted as title VI of division E of the
			 Consolidated Appropriations Act, 2008 (Public Law 110–161)).
				603.Maintaining Border
			 Patrol staffing
				(a)In
			 generalSubject to the
			 availability of appropriations, for each of fiscal years 2012 and 2013, the
			 Secretary shall maintain a force of not fewer than 21,300 Border Patrol agents
			 and sufficient support staff for such agents, including mechanics,
			 administrative support, and surveillance personnel.
				(b)Northern
			 borderOf the Border Patrol agents referred to in subsection (a),
			 not fewer than 2,200 of such agents shall be assigned to the northern
			 border.
				(c)DeploymentThe Commissioner of U.S. Customs and Border
			 Protection shall take into account apprehension rates, unlawful border
			 crossings, and the number of apprehensions of aliens unlawfully present in the
			 United States per Border Patrol agent when determining the deployment locations
			 of the Border Patrol agents referred to in subsection (a).
				604.Jaime Zapata Border
			 Enforcement Security Task Force
				(a)EstablishmentThere
			 is established in United States Immigration and Customs Enforcement (ICE) a
			 program known as a Border Enforcement Security Task Force (referred to as
			 BEST).
				(b)PurposeThe
			 purpose of the BEST program is to establish units to enhance border security by
			 addressing and reducing border security threats and violence by—
					(1)facilitating
			 collaboration among Federal, State, local, tribal, and foreign law enforcement
			 agencies to execute coordinated activities in furtherance of border security,
			 and homeland security; and
					(2)enhancing
			 information-sharing, including the dissemination of homeland security
			 information among such agencies.
					(c)Composition and
			 designation
					(1)CompositionBEST
			 units may be comprised of personnel from—
						(A)United States Immigration
			 and Customs Enforcement;
						(B)United States Customs and
			 Border Protection;
						(C)the Coast Guard;
						(D)other Federal agencies,
			 as appropriate;
						(E)appropriate State law
			 enforcement agencies;
						(F)foreign law enforcement
			 agencies, as appropriate;
						(G)local law enforcement
			 agencies from affected border cities and communities; and
						(H)appropriate tribal law
			 enforcement agencies.
						(2)DesignationThe
			 Secretary is authorized to establish BEST units in jurisdictions where such
			 units can contribute to the BEST program’s missions. Prior to establishing a
			 BEST unit, the Assistant Secretary shall consider the following factors:
						(A)Whether the area where
			 the BEST unit would be established is significantly impacted by cross-border
			 threats.
						(B)The availability of
			 Federal, State, local, tribal, and foreign law enforcement resources to
			 participate in the BEST unit.
						(C)The extent to which
			 border security threats are having a significant harmful impact in the
			 jurisdiction in which the BEST unit is to be established, and other
			 jurisdictions of the country.
						(D)Whether or not an Integrated Border
			 Enforcement Team already exists in the area where the BEST unit would be
			 established.
						(d)OperationAfter
			 making a designation under subsection (d)(2), and in order to provide Federal
			 assistance to the area so designated, the Secretary may—
					(1)obligate such sums as are
			 appropriated for the BEST program;
					(2)direct the assignment of
			 Federal personnel to the BEST program, subject to the approval of the head of
			 the department or agency that employs such personnel; and
					(3)take other actions to
			 assist State, local, tribal, and foreign jurisdictions to participate in the
			 BEST program.
					(e)ReportNot
			 later than 180 days after the date of the establishment of the BEST program
			 under subsection (b) and annually thereafter, the Secretary shall submit to
			 Congress a report on the effectiveness of the BEST program in enhancing border
			 security and reducing the drug trafficking, arms smuggling, illegal alien
			 trafficking and smuggling, violence, and kidnapping along and across the
			 international borders of the United States as measured by crime statistics,
			 including violent deaths, incidents of violence, and drug-related
			 arrests.
				(f)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Secretary to carry out this section
			 $15,400,000 for fiscal year 2012 over amounts that are otherwise authorized to
			 be appropriated for this purpose. The $15,400,000 in funds utilized to fund
			 U.S. Immigration and Customs Enforcement’s border enforcement security task
			 force, better known as BEST Teams, will be taken from the
			 cancellation of the Department’s Advanced Spectroscopic Portal Program, or ASP.
				605.Cost-effective
			 training for Border Patrol agents
				(a)Government
			 Accountability Office reviewNot later than 90 days after the
			 date of the enactment of this Act, the Comptroller General of the United States
			 shall conduct a review of the basic training provided by United States Customs
			 and Border Protection to Border Patrol agents to ensure that such training is
			 being conducted as efficiently and cost-effectively as possible.
				(b)Contents of
			 ReviewThe review shall include the following:
					(1)An evaluation of the
			 appropriateness of the length and content of the basic training curriculum
			 provided by the Federal Law Enforcement Training Center to new Border Patrol
			 agents.
					(2)An evaluation of the
			 appropriateness and a detailed breakdown of the costs incurred by United States
			 Customs and Border Protection and the Federal Law Enforcement Training Center
			 to train one new Border Patrol agent.
					(3)A cost and effectiveness
			 of training comparison with other similar law enforcement training programs
			 provided by State and local agencies, non-profit organizations, universities,
			 and the private sector.
					(4)Recommendations to
			 increase the number of Border Patrol agents trained per year, and to reduce the
			 per-agent costs of basic training—
						(A)through utilization of
			 comparable training programs sponsored by State and local agencies, non-profit
			 organizations, universities, and the private sector;
						(B)by allowing Border Patrol
			 agents to take proficiency tests, enroll in long distance learning programs,
			 and waive such courses as Spanish language instruction or physical fitness;
			 or
						(C)by any other means the
			 Comptroller General considers appropriate.
						606.Prohibition on
			 impeding certain activities of U.S. Customs and Border Protection related to
			 border security
				(a)Prohibition on
			 Secretaries of the Interior and AgricultureThe Secretary of the Interior or the
			 Secretary of Agriculture shall not impede, prohibit, or restrict activities of
			 U.S. Customs and Border Protection on land that is located within 100 miles of
			 the international land borders of the United States that would otherwise be
			 under the jurisdiction of the Secretary of the Interior or the Secretary of
			 Agriculture in order to achieve operational control over the international land
			 borders of the United States.
				(b)Authorized activities
			 of U.S. Customs and Border ProtectionNotwithstanding any other provision of law,
			 U.S. Customs and Border Protection shall have access to land under the
			 jurisdiction of the Secretary of the Interior or the Secretary of Agriculture
			 that is located within 100 miles of the international land borders of the
			 United States for purposes of conducting the following activities on such land
			 that assist in securing the international land borders of the United
			 States:
					(1)Construction and
			 maintenance of roads.
					(2)Construction and
			 maintenance of fences.
					(3)Use vehicles to
			 patrol.
					(4)Installation,
			 maintenance, and operation of surveillance equipment and sensors.
					(5)Use of aircraft.
					(6)Deployment of temporary tactical
			 infrastructure, including forward operating bases.
					(c)Protection of natural
			 and cultural resourcesThe
			 activities described in subsection (b) shall be conducted, to the maximum
			 extent practicable, in a manner that the Commissioner of U.S. Customs and
			 Border Protection determines will best protect the natural and cultural
			 resources on Federal lands.
				(d)Protection of legal
			 usesThis section shall not
			 be construed to provide—
					(1)authority to restrict
			 legal uses, such as grazing, hunting, or mining, on land under the jurisdiction
			 of the Secretary of the Interior or the Secretary of Agriculture; or
					(2)any additional authority
			 to restrict legal access to such land.
					(e)Limitation regarding
			 intermingled private and State landThis section shall not apply
			 to any private or State-owned land within the boundaries of Federal
			 lands.
				607.Border security
			 infrastructure and technology
				(a)In
			 generalThe Commissioner, in
			 collaboration with the Under Secretary for Science and Technology, shall
			 identify equipment and technology described in subsection (b) that would
			 enhance the security of the northern and southern borders.
				(b)Equipment and
			 technology describedThe equipment and technology referred to in
			 subsection (a) shall include equipment and technology designed to—
					(1)detect anomalies such as
			 tunnels and breaches in perimeter security;
					(2)detect the use of
			 unauthorized vehicles;
					(3)detect low-flying
			 aircraft;
					(4)employ unmanned vehicles;
			 or
					(5)otherwise strengthen the
			 ability to detect and deter unlawful entries at and between ports of
			 entry.
					(c)ConsultationIn
			 carrying out this section, the Commissioner shall consult with the Assistant
			 Secretary of Defense for Research and Engineering to leverage existing research
			 and development of relevant equipment and technologies.
				(d)Off-the-Shelf
			 TechnologyIn identifying
			 equipment and technology under subsection (a), the Secretary shall endeavor to
			 integrate equipment technology that has already been acquired and deployed on
			 the northern and southern border, including cameras, sensors, unmanned aerial
			 vehicles, radar, and other technologies, along with the emerging technology,
			 using commercial off-the-shelf software products in order to establish a common
			 operating picture that can autonomously process data, identify threats, and
			 initiate an appropriate response.
				608.Northern border canine
			 teams
				(a)Deployment of
			 caninesNot later than one year after the date of the enactment
			 of this Act, the Secretary shall deploy no less than one additional canine
			 enforcement team, capable of detecting narcotics, at each of the 5 busiest
			 northern ports of entry as determined by traffic volume, and at other ports of
			 entry as the Secretary determines appropriate.
				(b)Acquisition of
			 caninesIn acquiring canine assets required under subsection (a),
			 the Secretary shall, to the greatest extent possible, acquire canines that are
			 bred in the United States.
				(c)Reporting
			 requirementOne year after the deployment of additional canines
			 under subsection (a), the Secretary shall provide information to the
			 appropriate congressional committees analyzing the effectiveness of the canine
			 enforcement teams in enhancing operational control and reducing the unlawful
			 trafficking of drugs, or for other homeland security missions, with comparisons
			 to relevant statistics measuring similar activity in prior years.
				(d)Authorization of
			 appropriationsThere is authorized to be appropriated $1,000,000
			 to carry out this section.
				609.Unmanned vehicles
			 pilot program
				(a)In
			 generalNot later than six
			 months after the date of the enactment of this Act, the Commissioner, in
			 cooperation with the Under Secretary of Homeland Security for Science and
			 Technology, shall initiate a six-month pilot program to test the use of
			 autonomous unmanned vehicles.
				(b)LocationThe
			 pilot program shall, at a minimum, test the effectiveness of autonomous
			 unmanned vehicles to patrol—
					(1)the maritime environment
			 along the northern border; and
					(2)the land environment
			 along the southern border.
					(c)ReportNot
			 later than six months after the date of the completion of the pilot program,
			 the Under Secretary of Homeland Security for Science and Technology shall
			 submit to the appropriate congressional committees a report on the
			 effectiveness and scalability of the use of autonomous unmanned vehicles to
			 patrol the locations described in subsection (b).
				(d)Use of Available
			 FundingThe Secretary may use
			 funding already appropriated for the Innovative Technology Pilot Program to pay
			 for the pilot described in this section.
				(e)Rule of
			 constructionNothing in this
			 section shall be constructed as authorizing flight testing of autonomous
			 unmanned vehicles that are unmanned aerial vehicles in any area except for
			 segregated airspace.
				610.Report on unmanned
			 aerial vehicles
				(a)In
			 generalNot later than 270
			 days after the date of the enactment of this Act, the Comptroller General of
			 the United States shall submit to the appropriate congressional committees a
			 report that analyzes and compares the costs and missions of different aviation
			 assets, including unmanned aerial vehicles, utilized by U.S. Customs and Border
			 Protection and the Coast Guard, to assess the cost efficiencies and operational
			 advantages provided by unmanned aerial vehicles as compared to manned aerial
			 vehicles.
				(b)Required
			 dataThe report required under subsection (a) shall include a
			 detailed assessment of costs for operating each type of asset described in such
			 report, including—
					(1)fuel costs;
					(2)crew and staffing
			 costs;
					(3)maintenance costs;
					(4)communication and
			 satellite bandwidth costs;
					(5)costs associated with the
			 acquisition of each type of such asset; and
					(6)any other relevant costs
			 necessary to provide a holistic analysis and to identify potential cost
			 savings.
					611.Student visa security
			 improvement
				(a)Enhanced student visa
			 background checksSection 428(e) of the Homeland Security Act of
			 2002 (6 U.S.C. 236(e)) is amended by adding at the end the following new
			 paragraph:
					
						(9)Student
				visasIn administering the program under this subsection, the
				Secretary, not later than 180 days after the date of the enactment of the
				Student Visa Security Improvement
				Act, shall—
							(A)prescribe regulations to require employees
				assigned under paragraph (1) to review the applications of all applicants
				recommended by Department of State personnel for visas under subparagraph (F),
				(J), or (M) of section 101(a)(15) of the Immigration and Nationality Act (8
				U.S.C. 1101(a)(15)), and conduct in-person interviews where appropriate, prior
				to final adjudication, with special emphasis on determining whether applicants
				are inadmissible under section 212(a)(3)(B) of such Act (8 U.S.C.
				1182(a)(3)(B)) (relating to terrorist activities);
							(B)ensure that employees
				assigned under paragraph (1) conduct on-site reviews of any applications and
				supporting documentation for visas under subparagraph (F), (J), or (M) of
				section 101(a)(15) of the Immigration and Nationality Act (8 U.S.C.
				1101(a)(15)) that they deem appropriate prior to final adjudication; and
							(C)update, in consultation
				with the Secretary of State, the memorandum of understanding between the
				Department of Homeland Security and the Department of State regarding
				implementation of this section to clarify the roles and responsibilities of
				employees assigned under paragraph (1) specifically with regard to the duties
				prescribed by this
				paragraph.
							.
				(b)Student and exchange
			 visitor programSection 442 of the Homeland Security Act of 2002
			 (6 U.S.C. 252) is amended—
					(1)in subsection (a)—
						(A)by redesignating
			 paragraph (5) as paragraph (11); and
						(B)by inserting after
			 paragraph (4) the following new paragraph:
							
								(5)Student and Exchange
				Visitor ProgramIn administering the program under paragraph (4),
				the Secretary shall, not later than one year after the date of the enactment of
				the Student Visa Security Improvement
				Act—
									(A)prescribe regulations to
				require an institution or exchange visitor program sponsor participating in the
				Student and Exchange Visitor Program to ensure that each covered student or
				exchange visitor enrolled at the institution or attending the exchange visitor
				program—
										(i)is an active participant
				in the program for which the covered student or exchange visitor was issued a
				visa to enter the United States;
										(ii)is not unobserved for
				any period—
											(I)exceeding 30 days during
				any academic term or program in which the covered student or exchange visitor
				is enrolled; or
											(II)exceeding 60 days during
				any period not described in subclause (I); and
											(iii)is reported to the
				Department within 10 days of—
											(I)transferring to another
				institution or program;
											(II)changing academic
				majors; or
											(III)any other changes to
				information required to be maintained in the system described in paragraph
				(4);
											(B)notwithstanding
				subparagraph (A), require each covered student or exchange visitor to be
				observed at least once every 60 days; and
									(C)prescribe regulations defining what
				constitutes the commencement of participation of a covered student in a
				designated exchange visitor program (as defined in section 641(h) of the
				Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C.
				1372(h))).
									(6)Enhanced
				accessThe Secretary shall provide access to the Student and
				Exchange Visitor Information System (hereinafter in this subsection referred to
				as the SEVIS), or other equivalent or successor program or
				system, to appropriate employees of an institution or exchange visitor program
				sponsor participating in the Student and Exchange Visitor Program if—
									(A)at least two authorized
				users are identified at each participating institution or exchange visitor
				sponsor;
									(B)at least one additional
				authorized user is identified at each such institution or sponsor for every 200
				covered students or exchange visitors enrolled at the institution or sponsor;
				and
									(C)each authorized user is
				certified by the Secretary as having completed an appropriate training course
				provided by the Department for the program or system.
									(7)Program
				supportThe Secretary shall provide appropriate technical support
				options to facilitate use of the program or system described in paragraph (4)
				by authorized users.
								(8)SEVIS
				dataThe system described in paragraph (4) shall include—
									(A)verification that a
				covered student’s performance meets the minimum academic standards of the
				institution in which such student is enrolled; and
									(B)timely entry of any information required by
				paragraph (5) regarding covered students and exchange visitors enrolled at
				institutions or exchange program sponsors.
									(9)Savings
				clauseNothing in this section shall prohibit the Secretary or
				any institution or exchange program sponsor participating in the Student
				Exchange Visitor Program from requiring more frequent observations of covered
				students or exchange visitors.
								(10)DecertificationThe
				Secretary is authorized, without notice, to decertify any approved institution
				or exchange visitor program sponsor if such institution or exchange visitor
				program sponsor is engaged in egregious criminal activities or is a threat to
				national security.
								;
				and
						(2)by adding at the end the
			 following new subsection:
						
							(d)DefinitionsFor
				purposes of this section:
								(1)The term covered
				student means a student who is a nonimmigrant pursuant to subparagraph
				(F), (J), or (M) of section 101(a)(15) of the Immigration and Nationality Act
				(8 U.S.C. 1101(a)(15)).
								(2)The term
				observed means positively identified by physical or electronic
				means.
								(3)The term authorized
				user means an individual nominated by an institution participating in
				the Student and Exchange Visitor Program and confirmed by the Secretary as not
				appearing on any terrorist watch
				list.
								.
					(c)Comptroller General
			 reviewThe Comptroller General shall conduct a review of the fees
			 for the Student and Exchange Visitor Program of the Department of Homeland
			 Security. The Comptroller General shall include in such review data from fiscal
			 years 2007 through 2011 and shall consider fees collected by the Department and
			 all expenses associated with the review, issuance, maintenance, data
			 collection, and enforcement functions of the Student and Exchange Visitor
			 Program.
				612.Asia-Pacific
			 Economic Cooperation Business Travel Cards
				(a)In
			 generalThe Secretary of Homeland Security, in coordination with
			 the Secretary of State, may issue Asia-Pacific Economic Cooperation Business
			 Travel Cards (in this section referred to as ABT Cards) to any
			 eligible person, including—
					(1)business leaders;
			 and
					(2)United States Government
			 officials engaged in Asia-Pacific Economic Cooperation (APEC) business.
					(b)EligibilityTo be eligible for an ABT Card under this
			 section, an individual must be approved and in good standing in an
			 international trusted traveler program of the Department of Homeland Security,
			 including NEXUS, SENTRI, and Global Entry.
				(c)Integration with
			 existing travel programsThe
			 Secretary shall, to the extent practicable, integrate application procedures
			 for, and issuance, suspension, and revocation of, ABT Cards with other
			 appropriate international trusted traveler programs conducted by the
			 Department, including NEXUS, SENTRI, and Global Entry.
				(d)Cooperation with
			 private entitiesIn carrying out this section, the Secretary may
			 consult with appropriate private sector entities.
				(e)RegulationsThe
			 Secretary may prescribe such regulations as may be necessary to implement this
			 section.
				(f)Fees
					(1)In
			 generalThe Secretary may charge a fee for the issuance of ABT
			 Cards and any associated costs which shall be set at a level that will ensure
			 recovery of the full costs of providing and administering the ABT Cards.
					(2)Account for
			 collectionsThe Secretary may establish a fund for the collection
			 of fees under paragraph (1), which shall be made available to pay the costs
			 incurred to administer.
					(3)LimitationThe
			 Secretary shall ensure that the total amount of any fee available to be used
			 under paragraph (4) in any fiscal year does not exceed the costs associated
			 with carrying out this section in such fiscal year.
					(g)Termination of
			 programThe Secretary, in consultation with the Secretary of
			 State, may terminate activities under this section if the Secretary deems it in
			 the interest of the United States to do so.
				613.Border crossing
			 documentationThe Commissioner
			 of U.S. Customs and Border Protection shall carry out the NEXUS, SENTRI, Global
			 Entry, and ABT Card (as described in section 612) programs of U.S. Customs and
			 Border Protection.
			614.Internal review of
			 adequacy of U.S. Customs and Border Protection in busiest international
			 airportsThe Secretary, acting
			 through U.S. Customs and Border Protection, shall within 180 days after the
			 date of enactment of this Act conduct an internal review to ensure that there
			 enough U.S. Customs and Border Protection agents in each of the 10
			 international airports in the United States with the largest volume of
			 international travelers.
			615.Port security grant
			 programSection 70107(l) of
			 title 46, United States Code, is amended by striking 2013 and
			 inserting 2014.
			616.Port security grant
			 funding for mandated security personnelSection 70107(b)(1) of title 46, United
			 States Code, is amended by striking the period and inserting the following:
			 , including overtime and backfill costs incurred in support of other
			 expenditures authorized under this subsection, except that not more than 50
			 percent of amounts received by a grantee under this section for a fiscal year
			 may be used under this paragraph..
			617.Securing the TWIC
			 against use by unauthorized aliens
				(a)Process
					(1)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the Secretary shall establish a process to ensure, to the maximum
			 extent practicable, that aliens unlawfully present in the United States are
			 unable to obtain or use a Transportation Worker Identification Credential (in
			 this section referred to as TWIC).
					(2)ComponentsUnder
			 the process, the Secretary shall—
						(A)publish a list of
			 documents that will identify TWIC applicants and verify their immigration
			 statuses by requiring each applicant to produce a document or documents that
			 demonstrate—
							(i)identity; and
							(ii)proof of United States
			 citizenship or authorization to work in the United States; and
							(B)establish training
			 requirements to ensure that trusted agents at TWIC enrollment centers receive
			 training to identify fraudulent documents.
						(b)Expiration of
			 TWICsA TWIC expires 5 years after the date it is issued, except
			 that if an individual is in a lawful nonimmigrant status category—
					(1)the term of any TWIC
			 issued to the applicant shall not to exceed the expiration of the visa held by
			 the applicant; and
					(2)a TWIC issued to the
			 individual expires on the date of the expiration of such status,
			 notwithstanding the expiration date on the face of the TWIC.
					618.Small vessel threat
			 analysisNot later than 1 year
			 after the date of enactment of this Act, the Secretary shall submit to the
			 appropriate congressional committees a report analyzing the threat of,
			 vulnerability to, and consequence of an act of terrorism using a small vessel
			 to attack United States vessels, ports, or maritime interests.
			619.Customs and Border
			 Protection professionalism and transparencyTo increase professionalism and transparency
			 U.S. Customs and Border Protection shall—
				(1)publish live wait times
			 at all United States air ports of entry, as determined by calculating the time
			 elapsed between an individual’s entry into the U.S. Customs and Border
			 Protection inspection area and the individual’s clearance by a U.S. Customs and
			 Border Protection officer;
				(2)make information about
			 such wait times available to the public in real time through the U.S. Customs
			 and Border Protection Web site;
				(3)submit monthly reports to
			 Congress that include compilations of all such wait times and that ranking all
			 United States international airports by wait times; and
				(4)increase staffing at the
			 U.S. Customs and Border Protection INFO center to reduce wait times to under
			 ten minutes for travelers attempting to submit comments or speak with a
			 representative about their entry experience.
				620.Sense of Congress
			 regarding deployment of additional UAVIt is the sense of Congress that, due to
			 frequently changing weather conditions and strict air regulations, the
			 Secretary should deploy an additional unmanned aerial vehicle (UAV) over the
			 number of such UAVs that are so deployed as of the date of the enactment of
			 this Act, at a southwest border airfield between Department operations located
			 at Fort Huachuca in Sierra Vista, Arizona, and the Naval Air Station (NAS) in
			 Corpus Christi, Texas, in order to reduce the frequent weather-related lapses
			 in constant surveillance that weaken security along the international borders
			 of the United States and to allow U.S. Customs and Border Protection to work
			 with other Federal departments and agencies, such as the Air National Guard, to
			 operate such missions.
			621.Report on status of
			 unobligated balances in U.S. Customs and Border Protection Customs User Fee
			 AccountNot later than 90 days
			 after the date of the enactment of this Act, the Secretary shall submit to the
			 appropriate congressional committees a report regarding the status of
			 $640,000,000 in unobligated balances in the Customs User Fee Account, as
			 reported by the Government Accountability Office in report GAO–11–318SP. The
			 report required under this section shall include a final determination on the
			 total amount of unobligated balances available.
			622.Outbound
			 inspections
				(a)In
			 generalNot later than two years after the date of the enactment
			 of this Act, the Secretary shall ensure that U.S. Customs and Border Protection
			 has instituted an outbound inspections program at land ports of entry.
				(b)Program
			 componentsIn executing the outbound inspections program under
			 this section, the Secretary shall leverage existing resources and capabilities
			 within the Department to—
					(1)ensure that risk-based
			 outbound inspections are routinely conducted;
					(2)provide for such
			 inspections to be conducted in a safe and efficient manner;
					(3)direct appropriate
			 resources to areas that demonstrate a higher risk of outbound
			 violations;
					(4)include a strategy for
			 mitigating efforts by smuggling organizations to circumvent such inspections;
			 and
					(5)collect information
			 concerning aliens exiting the United States, pursuant to section 110 of the
			 Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C.
			 1365a).
					(c)Wait
			 timesThe Secretary shall ensure that outbound inspections
			 carried out under this section do not add significantly to wait times for
			 crossing the border.
				623.Deporting criminal
			 aliensThere is authorized to
			 be appropriated to U.S. Customs and Immigration Enforcement $1,600,000,000 for
			 each of fiscal years 2012 and 2013 to—
				(1)identify aliens
			 who—
					(A)have been convicted of a
			 crime; or
					(B)may pose a serious risk
			 to public safety or national security; and
					(2)remove from the United
			 States any aliens identified under paragraph (1) who may be deportable.
				624.Establishment of
			 Immigration and Customs Enforcement
				(a)In
			 generalSection 442 of the Homeland Security Act of 2002 (6
			 U.S.C. 252), as amended by section 611(b), is further amended to read as
			 follows:
					
						442.Establishment of
				Immigration and Customs Enforcement
							(a)EstablishmentThere
				is established within the Department an agency to be known as Immigration and
				Customs Enforcement.
							(b)FunctionsThe
				primary functions of the agency are the following:
								(1)To conduct criminal
				investigations relating to homeland security, particularly investigations
				relating to border security, customs, immigration, naturalization, trade,
				travel, and transportation security.
								(2)To enforce Federal
				immigration and naturalization laws, particularly those laws relating to
				arrest, detention, removal, employment verification, and fraud.
								(c)Director
								(1)In
				generalThe head of Immigration and Customs Enforcement shall be
				the Director of Immigration and Customs Enforcement. The Director shall—
									(A)be appointed by the
				President, by and with the advice and consent of the Senate;
									(B)exercise the duties and
				powers described in this section, prescribed by other law, or delegated by the
				Secretary; and
									(C)report directly to the
				Secretary.
									(2)CompensationThe
				Director shall be compensated at the rate of pay for level III of the Executive
				Schedule as provided in section 5314 of title 5, United States Code.
								(d)Duties and powers of
				the DirectorSubject to the supervision of the Secretary, the
				Director shall be responsible for the direction, management, and administration
				of the Immigration and Customs Enforcement, its employees, and its
				programs.
								(1)Criminal
				investigationThe Director shall have the power to investigate
				and, where appropriate, refer for prosecution, any criminal violation of
				Federal law relating to or involving—
									(A)border control and
				security (including ports of entry), including the prevention of the entry or
				residence of terrorists, criminals, and human rights violators;
									(B)customs, trade, import,
				or export control, including the illicit possession, movement of, or trade in
				goods, services, property, contraband, arms, items controlled or prohibited
				from export, pornography, intellectual property, or monetary
				instruments;
									(C)transnational money
				laundering or bulk cash smuggling;
									(D)immigration or
				naturalization;
									(E)alien gangs or criminal
				syndicates;
									(F)possession of a firearm
				or explosive by an alien;
									(G)the employment or abuse
				of an alien, including trafficking and peonage, labor violations, sexual
				exploitation, pornography, prostitution, and sex tourism;
									(H)identification, travel,
				or employment documents;
									(I)identity theft or misuse
				of social security account numbers or information when such theft relates to or
				affects border security, customs, immigration, naturalization, trade, travel,
				and transportation security;
									(J)travel and transportation
				security;
									(K)any other authorities
				previously held by the Commissioner of Customs, the Commissioner of the
				Immigration and Naturalization Service, and the Under Secretary for Border and
				Transportation Security; and
									(L)such other authorities of
				the Department as the Secretary may prescribe.
									(2)Civil immigration and
				naturalization enforcementThe Director shall have the power to
				enforce the civil immigration and naturalization laws of the United States,
				including the civil and administrative power to—
									(A)investigate, locate, and
				arrest any alien subject to exclusion, deportation, or removal from the United
				States;
									(B)remove any alien subject
				to exclusion, deportation, or removal from the United States through
				appropriate administrative removal proceedings;
									(C)detain an alien for
				purposes of exclusion, deportation, or removal, or as otherwise provided by
				law;
									(D)enforce Federal law
				relating to the unlawful employment of aliens and to immigration document
				fraud; and
									(E)exercise such other
				authorities relating to the enforcement of the immigration and naturalization
				laws that the Secretary may prescribe.
									(3)Enforcement
				policyThe Director shall—
									(A)establish and direct the
				policies of the Immigration and Customs Enforcement;
									(B)advise the Secretary and
				other senior officers of the Department on policy matters relating to
				Immigration and Customs Enforcement and its duties;
									(C)coordinate, on behalf of
				the Department, with Federal, State, tribal, and foreign agencies to promote
				the efficient—
										(i)investigation of criminal
				violations of the border security, customs, immigration, naturalization, trade,
				travel, and transportation laws of the United States; and
										(ii)civil enforcement of the
				immigration and naturalization laws of the United States.
										(4)General enforcement
				powersThe Director may authorize agents and officers of
				Immigration and Customs Enforcement to—
									(A)execute warrants issued
				under the laws of the United States;
									(B)carry firearms;
									(C)make arrests without
				warrant for any offense against the United States committed in their presence,
				or for any felony cognizable under the laws of the United States if they have
				reasonable grounds to believe that the person to be arrested has committed or
				is committing such felony;
									(D)offer and pay rewards for
				services and information leading to the apprehension of persons involved in the
				violation or potential violation of those provisions of law which Immigration
				and Customs Enforcement is authorized to enforce; and
									(E)issue civil detainers for
				purposes of immigration enforcement.
									(5)Additional duties and
				powers
									(A)In
				generalThe Director shall exercise any other powers prescribed
				by law and such ancillary powers as are necessary to carry out the duties and
				powers described in this section, including the relevant powers previously held
				by the Commissioner of Customs, the Commissioner of the Immigration and
				Naturalization Service, and the Under Secretary for Border and Transportation
				Security.
									(B)Inspection, seizure,
				and searchIn carrying out the duties prescribed in this section,
				the Director may exercise the inspection, seizure, and search authorities
				previously held by the Commissioner of Customs, the Commissioner of the
				Immigration and Naturalization Service, and the Under Secretary for Border and
				Transportation Security.
									(C)Immigration
				enforcementIn carrying out the immigration enforcement duties of
				this section, the Director shall have the authority to identify aliens in the
				criminal justice system who have been charged with or convicted of criminal
				offenses and are subject to removal.
									(D)Intellectual property
				protectionThe Director shall establish and administer a National
				Intellectual Property Rights Coordination Center to promote Federal and
				international investigation of intellectual property offenses.
									(E)LimitationNotwithstanding
				the authority in paragraph (1)(A) relating to terrorists, primary
				responsibility for investigating acts of terrorism shall rest with the Federal,
				State, and local law enforcement agencies with jurisdiction over the acts in
				question.
									(F)VestingAll
				functions of all officers, employees, and organizational units of Immigration
				and Customs Enforcement are vested in the Director.
									(G)DelegationExcept
				as otherwise prohibited by law, the Director may delegate any of the Director’s
				duties and powers to any employee or organizational unit of Immigration and
				Customs Enforcement.
									(6)Overseas
				officesIn coordination with the Department of State, the
				Director shall establish and staff liaison offices in appropriate foreign
				countries to support the international activities and relationships of
				Immigration and Customs Enforcement.
								(e)Additional agency
				officersIn addition to such officers as the Secretary or
				Director may provide, Immigration and Customs Enforcement shall have the
				following officers to assist the Director in the performance of the Director’s
				duties:
								(1)A Deputy Director, who
				shall assist the Director in the management of Immigration and Customs
				Enforcement and who shall act for the Director in the Director’s absence or
				disability.
								(2)A Chief Counsel, who
				shall provide the Director specialized legal advice and represent the Director
				in all administrative proceedings before the Executive Office for Immigration
				Review.
								(f)Other law enforcement
				agenciesNothing in this section shall be construed to limit the
				existing authority of any other Federal law enforcement
				agency.
							.
				(b)Clerical
			 amendmentThe table of
			 contents in section 1(b) of such Act is amended by striking the item relating
			 to section 442 and inserting the following:
					
						
							Sec. 442. Establishment of Immigration and
				Customs
				Enforcement.
						
						.
				(c)Conforming
			 amendmentSection 5314 of title 5, United States Code, is amended
			 by inserting Director of Immigration and Customs Enforcement. as
			 a new item after Director of the Bureau of Citizenship and Immigration
			 Services..
				(d)TransportationSection
			 1344(b)(6) of title 31, United States Code, is amended by striking the
			 Administrator of the Drug Enforcement Administration, and inserting
			 , the Administrator of the Drug Enforcement Administration, the Director
			 of Immigration and Customs Enforcement, and the Commissioner of Customs and
			 Border Protection,.
				(e)Continuation in
			 officeThe individual serving as Assistant Secretary for
			 Immigration and Customs Enforcement in the Department of Homeland Security on
			 the day before the date of the enactment of this Act may continue to serve as
			 the Director of Immigration and Customs Enforcement in the Department of
			 Homeland Security in accordance with section 442 of the Homeland Security Act
			 of 2002 (as amended by subsection (a) of this section) until the earlier
			 of—
					(1)the date on which such
			 individual is no longer eligible to serve as Director; or
					(2)the date on which a
			 person nominated by the President to be the Director is confirmed by the Senate
			 in accordance with such section 442.
					625.Report on drug
			 cartels
				(a)In
			 generalThe Secretary shall
			 submit to the appropriate congressional committees a report on the activities
			 of the entities identified in subsection (b) that are—
					(1)designated as foreign
			 terrorist organizations under section 219 of the Immigration and Nationality
			 Act (8 U.S.C. 1189); or
					(2)involved in international
			 terrorism (as such term is defined in section 2331 of title 18, United States
			 Code).
					(b)IdentificationThe
			 entities referred to in subsection (a) are the following:
					(1)The Arellano Feliz
			 Organization.
					(2)The Los Zetas
			 Cartel.
					(3)The Beltran Leyva
			 Organization
					(4)La Familia
			 Michoacana.
					(5)The Sinaloa
			 Cartel.
					(6)The Gulf Cartel/New
			 Federation.
					(7)The Juarez Cartel.
					626.Increase in unmanned
			 aerial vehicles
				(a)In
			 generalThe Secretary shall
			 increase by at least two the number of unmanned aerial vehicles for use along
			 the southwest border over the number of such vehicles in existence as of the
			 date of the enactment of this Act.
				(b)FundingTo
			 carry out this section, the Secretary shall use amounts appropriated or
			 otherwise made available to U.S. Customs and Border Protection.
				627.Border Area Security
			 Initiative
				(a)RedesignationOperation Stonegarden of the Department is
			 hereby redesignated as the Border Area Security Initiative.
				(b)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to the Secretary to carry out the Border Area
			 Security Initiative $54,890,000 for fiscal year 2012.
				(c)AllocationThe
			 Secretary shall ensure that 80.7 percent of the amounts authorized to be
			 appropriated pursuant to subsection (b) are allocated for activities along the
			 southern border.
				628.Foreign terrorist
			 organizationsNot later than
			 120 days after the date of the enactment of this Act, the Secretary, in
			 consultation with appropriate members of the intelligence community, shall
			 submit to the appropriate congressional committees a report, including
			 classified and unclassified sections, assessing the presence, activity,
			 capability, and information-sharing between Hezbollah, other Department of
			 State-designated foreign terrorist organizations, and Mexican drug traffic
			 organizations along the southern border of the United States.
			629.Border Condition
			 IndexIn developing the Border
			 Condition Index, the Secretary shall take into consideration the
			 following:
				(1)Flow estimates by Border
			 Patrol sector of aliens who are unlawfully present in the United States.
				(2)Interdiction efficiency
			 measuring, with respect to aliens who are unlawfully present in the United
			 States, the difference between apprehensions and known estimates of
			 nonapprehensions.
				(3)Recidivism data relating
			 to repeat apprehensions of aliens who are unlawfully present in the United
			 States.
				630.Sense of
			 Congress
				(a)FindingsCongress
			 finds the following:
					(1)The Secure Fence Act of 2006 defined
			 operational control as the prevention of all unlawful entries into the
			 United States and required the Secretary of Homeland Security to
			 construct reinforced fencing along not less than 700 miles of the
			 southwest border where fencing would be most practical and
			 effective.
					(2)A recent GAO report found that in fiscal
			 year 2011, U.S. Customs and Border Protection had 61,000 personnel, a budget
			 authority of $11.3 billion, and had constructed more than 600 miles of
			 fencing.
					(3)A May 2011 poll conducted by Rasmussen
			 Reports found that just 30 percent of likely United States voters believe that
			 the United States border with Mexico is even somewhat secure while 64 percent
			 believe that the border is not secure.
					(b)Sense of
			 CongressIt is the sense of Congress that the Secretary should
			 complete at least 700 miles of reinforced fencing along the southwest border
			 where it is geographically feasible to construct the fence.
				631.Issuance of visas at
			 designated diplomatic and consular posts
				(a)In
			 generalSubsection (i) of section 428 of the Homeland Security
			 Act of 2002 (6 U.S.C. 236) is amended to read as follows:
					
						(i)Visa issuance at
				designated consular posts and embassiesNotwithstanding any other
				provision of law, the Secretary—
							(1)shall conduct an on-site
				review of all visa applications and supporting documentation before
				adjudication at the 20 highest-risk visa issuing diplomatic and consular posts,
				as determined by the Secretary; and
							(2)is authorized to assign
				employees of the Department to each diplomatic and consular post at which visas
				are issued unless, in the Secretary’s sole and unreviewable discretion, the
				Secretary determines that such an assignment at a particular post would not
				promote national or homeland
				security.
							.
				(b)Expedited clearance and
			 placement of Department of Homeland Security personnel at diplomatic and
			 consular postsThe Secretary of State shall accommodate and
			 ensure that—
					(1)not later than one year
			 after the date of the enactment of this Act, Department personnel assigned by
			 the Secretary under section 428(i)(1) of the Homeland Security Act (as amended
			 by subsection (a) of this section) have been stationed at a diplomatic or
			 consular post such that the post is fully operational; and
					(2)not later than one year
			 after the date on which the Secretary designates an additional diplomatic or
			 consular post for personnel under section 428(i)(2) of the Homeland Security
			 Act (as amended by subsection (a) of this section), Department personnel
			 assigned to such diplomatic or consular post have been stationed at such post
			 such that such post is fully operational.
					632.Private-public
			 partnership for land port of entry project
				(a)In
			 generalSubject to subsection
			 (b), the Secretary may enter into a private-public partnership to accept
			 funding or a donation of real or personal property or services from any private
			 sector entity or any State, county, or other municipal entity for the purpose
			 of the construction of a designated project at a designated land border port of
			 entry, to be approved by the Secretary, designed to reduce wait times at such
			 port of entry.
				(b)ConsultationTo enter into a partnership described in
			 subsection (a), the Secretary shall consult with the private sector entity or
			 State, county, or other municipal entity referred to in such subsection that is
			 providing the funding or donation at issue and provide such entity with a
			 description of the designated project to be undertaken.
				(c)NontransferrableAny funding or donation received by the
			 Secretary pursuant to subsection (a) may be used only for the designated
			 project that was subject of the consultation carried out in accordance with
			 subsection (b), unless the private sector entity or State, county, or other
			 municipal entity at issue consents to an alternate use of such funding or
			 donation.
				(d)Return of
			 fundingIf the Secretary of
			 Homeland Security does not undertake the designated project described in
			 subsection (a) and the private sector entity or State, county, or other
			 municipal entity that provided the funding or donation for such project does
			 not consent to an alternate use for such funding or donation, the Secretary
			 shall return to such entity such funding or donation.
				(e)Rule of
			 constructionNothing in this section may be construed as
			 modifying the authorities of the Department of Homeland Security.
				(f)Authority To agree to
			 amendments to the border environment cooperation
			 agreementSection 545 of the North American Free Trade Agreement
			 Implementation Act (22 U.S.C. 290m–4) is amended—
					(1)in paragraph (1), by
			 striking and at the end;
					(2)in paragraph (2), by
			 striking the period at the end and inserting ; and; and
					(3)by adding at the end the
			 following new paragraph:
						
							(3)change the purposes and functions of the
				Bank, including changes that would allow the Bank to finance infrastructure
				projects in the border region that promote growth in trade and commerce between
				the United States and Mexico, support sustainable economic development, reduce
				poverty, foster job creation, and promote social development in the
				region.
							.
					633.Report to Congress on
			 Immigration Advisory ProgramNot later than 90 days after the date of the
			 enactment of this Act, the Secretary shall submit to the appropriate
			 congressional committees a report regarding—
				(1)the top 20 highest-risk
			 foreign airports that are last points of departure to the United States;
				(2)the current status of
			 U.S. Customs and Border Protection’s Immigration Advisory Program at such
			 airports; and
				(3)the number of Immigration
			 Advisory Program personnel required to carry out operations in any location
			 where such personnel are not currently present.
				634.Coast Guard deployable
			 special forces assetsIn order
			 to assure readiness and meet training needs for the Coast Guard’s enhanced
			 deployable specialized forces, the Secretary shall establish and maintain at
			 each Maritime Security Response Team location a minimum of one dedicated medium
			 range air responder that is capable of offshore operations and can provide
			 shore-based aviation surveillance capability and transport.
			635.Implementation of
			 US-VISIT biometric exitNot
			 later than 180 days after the date of the enactment of this Act, the Secretary
			 shall submit to the appropriate congressional committees a plan to implement,
			 not later than two years after such date of enactment, a biometric exit
			 capability at airports under the US-VISIT program, in accordance with the
			 Enhanced Security and Visa Entry Reform Act of 2002 (Public Law 107–73). If the
			 Secretary determines that development of such a system is not feasible, the
			 Secretary shall, not later than 180 days after the date of the enactment of
			 this Act, submit to the appropriate congressional committees a plan for
			 implementing, not later than two years after such date of enactment, an
			 alternative program to provide the same level of security.
			636.Coordination with the
			 Transportation Security Administration on Risk-Based Screening of Aviation
			 Passengers
				(a)In
			 generalThe Commissioner of
			 U.S. Customs and Border Protection shall work with the Assistant Secretary of
			 Homeland Security (Transportation Security Administration) to designate persons
			 enrolled in trusted passengers programs operated by U.S. Customs and Border
			 Protection as trusted passengers in programs established pursuant to section
			 109(a)(3) of the Aviation Transportation Security Act (Public Law 107–71; 115
			 Stat. 613; 49 U.S.C. 114 note), as long as such passengers meet the standards
			 and requirements set by the Assistant Secretary.
				(b)Report to
			 CongressNot later than 180 days after the date of the enactment
			 of this Act, the Commissioner shall submit to the Committee on Homeland
			 Security of the House of Representatives, the Committee on Homeland Security
			 and Government Affairs of the Senate, and the Committee on Commerce, Science,
			 and Transportation of the Senate, a report on progress in implementing
			 subsection (a), including—
					(1)any obstacles to
			 cross-enrolling U.S. Customs and Border Protection trusted passengers in
			 trusted passenger programs established by the Transportation Security
			 Administration; and
					(2)the rate of enrollment of
			 persons enrolled in trusted passengers programs operated by U.S. Customs and
			 Border Protection as trusted passengers in programs operated by the
			 Transportation Security Administration.
					637.Enhanced customer
			 service standards and professionalism training
				(a)Plans
			 requiredThe Secretary shall
			 ensure that a comprehensive plan for each of the U.S. Customs and Border
			 Protection, the Transportation Security Administration, and U.S. Immigration
			 and Customs Enforcement is developed and implemented to improve, based on
			 publicly communicated metrics, professionalism, and customer service.
				(b)Plan
			 componentThe plan for each agency shall include each of the
			 following:
					(1)An initial report on the
			 metrics the agency proposes to use to measure customer service.
					(2)An initial report on the
			 metrics the agency will use to measure professionalism.
					(3)The implementation of a
			 system to improve customer service by soliciting customer comments combining in
			 person, phone, and online solutions.
					(4)A requirement that the agency submit to
			 Congress quarterly reports on the agency’s performance against the customer
			 service metrics referred to in paragraph (1).
					(5)The establishment of
			 customer service best practices based on such metrics.
					(6)The establishment of
			 professionalism best practices based on the metrics referred to in paragraph
			 (2).
					(c)Annual reports to
			 CongressAt least once each
			 year, the Secretary shall submit to Congress a report on each agency for which
			 a plan is required under this section. Each such report shall include—
					(1)an assessment of the
			 agency’s customer service performance based on the metrics referred to in
			 subsection (b)(1);
					(2)detailed description of
			 customer service improvements demanded by customers;
					(3)customer service
			 improvements demanded by Department metrics, the costs associated with those
			 improvements;
					(4)the security and
			 efficiency benefits derived from such improvements;
					(5)an assessment of the
			 agency’s professionalism performance based on the metrics referred to in
			 subsection (b)(1);
					(6)a description of any
			 improvements in the agency’s professionalism;
					(7)the costs associated with
			 such improvements; and
					(8)the security and
			 efficiency benefits derived from such improvements.
					(d)OversightThe
			 Department’s Office of Civil Rights and Civil Liberties shall have oversight
			 of—
					(1)the customer service and
			 professionalism efforts at each agency for which a plan is required under this
			 section to ensure that comments are collected, analyzed, and responded to in a
			 timely manner; and
					(2)the development of
			 monthly reports detailing the number and types of comments submitted by the
			 public, which shall be made available to the public through the Department’s
			 Web site.
					VIIScience and
			 Technology
			ADirectorate of Science and
			 Technology
				701.Directorate of Science
			 and Technology strategic plan
					(a)In
			 generalTitle III of the Homeland Security Act of 2002 (6 U.S.C.
			 181 et seq.) is amended by adding at the end the following new section:
						
							318.Strategic
				plan
								(a)Requirement for
				strategyThe Under Secretary for Science and Technology shall
				develop, and update as necessary, a strategy to guide the activities of the
				Directorate of Science and Technology. The strategy shall be risk-based and
				aligned with other strategic guidance provided by—
									(1)the National Strategy for
				Homeland Security;
									(2)the Quadrennial Homeland
				Security Review;
									(3)the Capabilities and
				Requirements Council established under section 709; and
									(4)other relevant strategic
				planning documents, as determined by the Under Secretary.
									(b)ContentsThe
				strategy required by subsection (a) shall be prepared in accordance with
				applicable Federal requirements and guidelines, and shall include the
				following:
									(1)Long-term strategic
				goals, objectives, and metrics of the Directorate.
									(2)Analysis of how the
				research programs of the Directorate support achievement of those strategic
				goals and objectives.
									(3)A description of how the
				activities and programs of the Directorate meet the requirements or homeland
				security capability gaps identified by customers within and outside of the
				Department, including the first responder community.
									(4)The role of the
				Department’s risk analysis activities and programs of the Directorate.
									(5)A technology transition
				strategy for the programs of the Directorate.
									(6)A description of the
				policies of the Directorate on the management, organization, and personnel of
				the Directorate.
									(7)Short- and long-term strategic goals, and
				objectives for significantly increasing the number of designations and
				certificates issued under subtitle G of title VIII, as well as identification
				of the specific metrics to be used to determine whether a designation or a
				certificate will be awarded.
									(c)Submission of plan to
				congressThe Secretary shall submit to the appropriate
				congressional committees the strategy developed under subsection (a) and any
				update to the
				strategy.
								.
					(b)DeadlineThe
			 Under Secretary for Science and Technology shall develop and submit to the
			 appropriate congressional committees the initial strategy required under the
			 amendment made by subsection (a) by not later than 1 year after the date of
			 enactment of this Act.
					(c)Clerical
			 amendmentThe table of contents in section 1(b) is amended by
			 adding at the end of the items relating to title III the following new
			 item:
						
							
								Sec. 318. Strategic
				plan.
							
							.
					702.5-year research and
			 development plan
					(a)In
			 generalTitle III of the
			 Homeland Security Act of 2002 (6 U.S.C. 181 et seq.) is further amended by
			 adding at the end the following new section:
						
							319.5-year research and
				development plan
								(a)In
				generalThe Under Secretary for Science and Technology shall
				develop, and revise at least every 5 years, a 5-year research and development
				plan for the activities of the Directorate of Science and Technology.
								(b)ContentsThe
				5-year research and development plan developed under subsection (a)
				shall—
									(1)define the Directorate’s
				research, development, testing, and evaluation activities, priorities,
				performance metrics, and key milestones and deliverables for the 5-fiscal-year
				period from 2013 through 2017, and for each 5-fiscal-year period
				thereafter;
									(2)link the activities
				identified in paragraph (1) to the goals and objectives described in the
				strategic plan developed under section 318, the research requirements
				established in section 320, and the operational capability needs as determined
				by the Capabilities and Requirements Council established under section
				709;
									(3)describe, for each
				activity of the strategic plan, the planned annual funding levels for the
				period covered by the plan; and
									(4)indicate joint
				investments with other Federal partners where applicable.
									(c)Scope of the
				planThe Under Secretary shall ensure that each plan developed
				under subsection (a)—
									(1)reflects input from a
				wide range of stakeholders; and
									(2)takes into account how
				research and development by other Federal, State, private sector, and nonprofit
				institutions contributes to the achievement of the priorities identified in the
				plan, and avoids unnecessary duplication with these efforts.
									(d)ReportsAt
				the time the President submits each annual budget request, the Under Secretary
				shall provide a report to the appropriate congressional committees on the
				status and results to date of implementation of the current 5-year research and
				development plan, including—
									(1)a summary of the research
				and development activities for the previous fiscal year in each topic
				area;
									(2)the annual expenditures
				in each topic area;
									(3)an assessment of progress
				of the research and development activities based on the performance metrics and
				milestones set forth in the plan; and
									(4)any changes to the
				plan.
									.
					(b)DeadlineThe
			 Under Secretary for Science and Technology shall develop and submit to the
			 appropriate congressional committees the first 5-year homeland security
			 research and development plan required under subsection (a), for fiscal years
			 2013 through 2017, by not later than 1 year after the date of enactment of this
			 Act.
					(c)Clerical
			 amendmentThe table of contents in section 1(b) is further
			 amended by adding at the end of the items relating to title III the following
			 new item:
						
							
								Sec. 319. 5-year research and development
				plan.
							
							.
					703.Identification and
			 prioritization of research and development requirements
					(a)In
			 generalTitle III (6 U.S.C. 181 et seq.) is further amended by
			 adding at the end the following new section:
						
							320.Identification and
				prioritization of research and development requirements
								(a)In
				generalThe Under Secretary for Science and Technology shall
				establish and implement a process to identify, prioritize, fund, and task the
				basic and applied homeland security research and development activities of the
				Directorate of Science and Technology.
								(b)ProcessThe
				process established under subsection (a) shall—
									(1)account for Departmentwide priorities as
				defined by the Capabilities and Requirements Council established under section
				709;
									(2)be responsive to near-,
				mid-, and long-term needs, including unanticipated needs to address emerging
				threats;
									(3)utilize gap analysis and
				risk assessment tools where available and applicable;
									(4)include protocols to
				assess—
										(A)off-the-shelf technology
				to determine if an identified homeland security capability gap can be addressed
				through the acquisition process instead of commencing research and development
				of technology to address that capability gap; and
										(B)research and development
				activities pursued by other executive agencies, to determine if technology can
				be leveraged to address an identified homeland security capability gap;
										(5)provide for documented
				and validated research and development requirements;
									(6)establish roles and
				responsibilities for the Under Secretary for Science and Technology, the Under
				Secretary for Policy, the Under Secretary for Management, and the heads of
				operational components of the Department;
									(7)strengthen first
				responder participation in identifying and prioritizing homeland security
				technological gaps, including by—
										(A)soliciting feedback from
				appropriate national associations and advisory groups representing the first
				responder community and first responders within the components of the
				Department; and
										(B)establishing and
				promoting a publicly accessible portal to allow the first responder community
				to help the Directorate develop homeland security research and development
				goals;
										(8)institute a mechanism to
				publicize the Department’s funded and unfunded homeland security technology
				priorities for the purpose of informing the Federal, State, and local
				governments, first responders, and the private sector;
									(9)establish considerations
				to be used by the Directorate in selecting appropriate research entities,
				including the national laboratories, federally funded research and development
				centers, university-based centers, and the private sector, to carry out
				research and development requirements; and
									(10)include any other
				criteria or measures the Secretary considers necessary for the identification
				and prioritization of research
				requirements.
									.
					(b)DeadlineThe
			 Under Secretary for Science and Technology shall establish and begin
			 implementing the process required by the amendment made by subsection (a) by
			 not later than 180 days after the date of enactment of this Act.
					(c)Clerical
			 amendmentThe table of contents in section 1(b) is further
			 amended by adding at the end of the items relating to title III the following
			 new item:
						
							
								Sec. 320. Identification and prioritization of
				research and development
				requirements.
							
							.
					704.Research and
			 development progress
					(a)In
			 generalTitle III (6 U.S.C. 181 et seq.) is further amended by
			 adding at the end the following new section:
						
							321.Monitoring
				progress
								(a)In
				generalThe Under Secretary for Science and Technology shall
				monitor the progress of the research, development, testing, and evaluation
				activities undertaken by the Directorate of Science and Technology, and shall
				provide, at a minimum on a biannual basis, regular updates on that progress to
				relevant customers of those activities.
								(b)Requirements of
				progress updatesIn order to provide the progress updates
				required under subsection (a), the Under Secretary shall develop a system
				that—
									(1)monitors progress toward
				project milestones identified by the Under Secretary;
									(2)maps progress toward
				deliverables identified in the 5-year plan required under section 319;
									(3)generates up-to-date
				reports to customers that transparently disclose the status and progress of
				research, development, testing, and evaluation efforts of the
				Directorate;
									(4)evaluates the extent to
				which a technology or service produced as a result of the Directorate’s
				programs has addressed homeland security capability gaps and requirements as
				determined by the Capabilities and Requirements Council established under
				section 709; and
									(5)allows the Under
				Secretary to report the number of products and services developed by the
				Directorate that have been transitioned into acquisition programs and resulted
				in successfully fielded technologies.
									(c)Evaluation
				methods
									(1)External input,
				consultation, and reviewThe Under Secretary shall implement
				procedures to engage outside experts in assisting in the evaluation of the
				progress of research and development programs or activities of the Directorate,
				including through—
										(A)consultation with experts, including
				scientists and practitioners, to gather independent expert peer opinion and
				advice on a project or on specific issues or analyses conducted by the
				Directorate; and
										(B)periodic, independent,
				external review to assess the quality and relevance of the Directorate’s
				programs and projects.
										(2)Customer
				feedbackThe Under Secretary shall establish a formal process to
				collect feedback from customers of the Directorate on the performance of the
				Directorate, that includes—
										(A)appropriate methodologies
				through which customers can assess the quality and usefulness of technology and
				services delivered by the Directorate;
										(B)development of metrics
				for measuring customer satisfaction and the usefulness of any technology or
				service provided by the Directorate; and
										(C)standards for
				high-quality customer
				service.
										.
					(b)Clerical
			 amendmentThe table of contents in section 1(b) is further
			 amended by adding at the end of the items relating to title III the following
			 new item:
						
							
								Sec. 321. Monitoring
				progress.
							
							.
					705.Acquisition and
			 operations support
					(a)Responsibilities and
			 authorities of the under secretarySection 302 (6 U.S.C. 183) is
			 amended by striking and after the semicolon at the end of
			 paragraph (13), by striking the period at the end of paragraph (14) and
			 inserting ; and, and by adding at the end the following new
			 paragraph:
						
							(15)providing science-based,
				analytic capability and capacity across the Department to—
								(A)support technological
				assessments of major acquisition programs throughout the acquisition
				lifecycle;
								(B)help define appropriate technological
				requirements and perform feasibility analysis;
								(C)assist in evaluating new
				and emerging technologies against capability gaps;
								(D)support evaluation of
				alternatives; and
								(E)improve the use of
				technology
				Departmentwide.
								.
					(b)Technology readiness
			 assessment processSection 308 (6 U.S.C. 188) is amended by
			 adding at the end the following new subsection:
						
							(d)Technology readiness
				assessment process
								(1)In
				generalThe Under Secretary for Science and Technology shall
				establish a formal, systematic, metrics-based process to comprehensively
				evaluate technology maturity and reduce technical risks, that includes—
									(A)an independent assessment
				of the performance, maturity, suitability, and supportability of a technology
				and associated risks;
									(B)technology readiness
				evaluations to establish technology readiness levels as a measure of the
				maturity of the technology; and
									(C)provision of a report
				containing the findings and conclusions of each assessment conducted under the
				process provided, to the appropriate customers and personnel of the
				Department.
									(2)Application
									(A)In
				generalExcept as provided in subparagraph (B), the process shall
				be applied to—
										(i)technology developed by
				the Directorate; and
										(ii)technology being
				procured or considered by any component of the Department as part of a major
				acquisition program.
										(B)LimitationThe
				Under Secretary shall not apply the process to—
										(i)radiological or nuclear
				detection and countermeasure technologies developed or procured by the
				Department; and
										(ii)procurement of
				information
				technology.
										.
					706.Operational Test and
			 Evaluation
					(a)In
			 generalTitle VII (6 U.S.C.
			 341 et seq.) is further amended by adding at the end of the following new
			 section:
						
							713.Operational test and
				evaluation
								(a)EstablishmentThere
				is established within the Department a Director of Operational Test and
				Evaluation.
								(b)Responsibilities,
				authorities, and functionsThe Director of Operational Test and
				Evaluation—
									(1)shall advise the
				Secretary, the Under Secretary for Management, the Under Secretary for Science
				and Technology, and the heads of other relevant components of the Department
				regarding all activities related to operational test and evaluation in the
				Department; and
									(2)shall—
										(A)prescribe operational
				test and evaluation policies and procedures for the Department, which shall
				include policies to ensure that operational testing is done at facilities that
				already have relevant and appropriate safety and material certifications to the
				extent such facilities are available;
										(B)ensure the effectiveness,
				reliability, and suitability of operational testing and evaluation activities
				planned and conducted by or on behalf of components of the Department in major
				acquisition programs of the Department;
										(C)review and approve all
				operational test plans and evaluation procedures for major acquisition programs
				of the Department;
										(D)provide the Department
				with independent and objective assessments of the adequacy of operational
				testing and evaluation activities conducted by or on behalf of the Department
				for major acquisition programs of the Department; and
										(E)coordinate operational
				testing conducted jointly by more than one component of the Department.
										(c)Access to
				informationThe Director of Operational Test and
				Evaluation—
									(1)shall have prompt and
				full access to test and evaluation and acquisition documents, data, and test
				results of the Department that the Director considers necessary in order to
				carry out the duties under this section; and
									(2)may designate observers
				to be present during the preparation for and the conducting of any operational
				test and evaluation within the Department.
									(d)LimitationThe
				Director is not required to carry out operational
				testing.
								.
					(b)Clerical
			 amendmentThe table of contents in section 1(b) is further
			 amended by adding at the end of the items relating to such title the
			 following:
						
							
								Sec. 713. Operational test and
				evaluation.
							
							.
					707.Availability of
			 testing facilities and equipment
					(a)In
			 generalTitle III (6 U.S.C. 181 et seq.) is further amended by
			 adding at the end the following new section:
						
							322.Availability of
				testing facilities and equipment
								(a)In
				generalThe Under Secretary for Science and Technology may make
				available to any person, for an appropriate fee, the services of any testing
				facility owned by the Federal Government and operated by the Directorate for
				Science and Technology for the testing of materials, equipment, models,
				computer software, and other items designed to advance the homeland security
				mission.
								(b)Interference with
				Federal programsThe Under Secretary shall ensure that the
				testing at such facilities of materials, equipment, models, computer software,
				or other items not owned by the Federal Government do not cause personnel or
				other resources of the Federal Government to be diverted from scheduled Federal
				Government tests or otherwise interfere with Federal Government mission
				requirements.
								(c)Confidentiality of test
				resultsThe results of tests performed by a person with services
				made available under subsection (a) and any associated data provided by the
				person for the conduct of the tests—
									(1)are trade secrets and
				commercial or financial information that is privileged or confidential within
				the meaning of section 552(b)(4) of title 5, United States Code; and
									(2)may not be disclosed
				outside the Federal Government without the consent of the person for which the
				tests are performed.
									(d)FeesThe
				fee for using the services of a facility under subsection (a) may not exceed
				the amount necessary to recoup the direct and indirect costs involved, such as
				direct costs of utilities, contractor support, and salaries of personnel, that
				are incurred by the Federal Government to provide for the testing.
								(e)Use of
				feesAny fee collected under subsection (a) shall be credited to
				the appropriations or other funds of the Directorate of Science and Technology
				and shall be used to directly support the research and development activities
				of the
				Department.
								.
					(b)Clerical
			 amendmentThe table of contents in section 1(b) is further
			 amended by adding at the end of the items relating to title III the following
			 new item:
						
							
								Sec. 322. Availability of testing facilities
				and
				equipment.
							
							.
					708.Bioforensics
			 capabilities
					(a)In
			 generalTitle III (6 U.S.C. 181 et seq.) is further amended by
			 adding at the end the following new section:
						
							323.Bioforensics
				capabilities
								(a)Bioforensics analysis
				centerThere is authorized in the Department a bioforensics
				analysis center to provide support for law enforcement and intelligence-related
				investigations and actions to—
									(1)provide definitive
				bioforensics analysis in support of the executive agencies with primary
				responsibilities for preventing, deterring, responding to, attributing, and
				recovering from biological attacks; and
									(2)undertake other related
				bioforensics activities.
									(b)Payment for
				servicesThe center shall charge and retain fees to reimburse the
				cost of any service provided to an executive agency that requested such
				service.
								(c)Detailee
				programSubject to the availability of appropriations, the
				Secretary may implement a program under which executive agencies as considered
				appropriate by the Secretary provide personnel, on a reimburseable basis, to
				the center for the purpose of—
									(1)providing training and
				other educational benefits for such stakeholders to help them to better
				understand the policies, procedures, and laws governing national bioforensics
				activities; and
									(2)bolstering the
				capabilities and information sharing activities of the bioforensics analysis
				center authorized under subsection (a) with national biosecurity and biodefense
				stakeholders.
									.
					(b)Clerical
			 amendmentThe table of contents in section 1(b) is further
			 amended by adding at the end of the items relating to title III the following
			 new item:
						
							
								Sec. 323. Bioforensics
				capabilities.
							
							.
					709.Homeland Security
			 Science and Technology Fellows Program
					(a)In
			 generalTitle III of the Homeland Security Act of 2002 (6 U.S.C.
			 181 et seq.) is further amended by adding at the end the following new
			 section:
						
							324.Homeland Security
				Science and Technology Fellows Program
								(a)EstablishmentThe
				Secretary, acting through the Under Secretary for Science and Technology, shall
				establish a fellows program, to be known as the Homeland Security Science and
				Technology Fellows Program, under which the Under Secretary shall facilitate
				the temporary placement of scientists in relevant scientific or technological
				fields for up to 2 years in components of the Department with a need for
				scientific and technological expertise.
								(b)Utilization of
				fellows
									(1)In
				generalUnder the Program, the Under Secretary may employ
				fellows—
										(A)for the use of the
				Directorate of Science and Technology; or
										(B)for the use of a
				Department component outside such Directorate, under an agreement with the head
				of such a component under which the component will reimburse the Directorate
				for the costs of such employment.
										(2)ResponsibilitiesUnder
				such an agreement—
										(A)the Under Secretary
				shall—
											(i)solicit and accept
				applications from individuals who are currently enrolled in or who are
				graduates of postgraduate programs in scientific and engineering fields related
				to the promotion of securing the homeland, including—
												(I)biological, chemical,
				physical, behavioral, social, health, medical, and computational
				sciences;
												(II)geosciences;
												(III)all fields of
				engineering; and
												(IV)such other disciplines
				as are determined relevant by the Secretary;
												(ii)screen applicant
				candidates and interview them as appropriate to ensure that they possess the
				appropriate level of scientific and engineering expertise and
				qualifications;
											(iii)provide a list of
				qualified applicants to the heads of Department components seeking to utilize
				qualified fellows;
											(iv)subject to the availability of
				appropriations, pay financial compensation to such fellows;
											(v)coordinate with the Chief
				Security Officer to facilitate and expedite provision of security clearances to
				fellows, as appropriate; and
											(vi)otherwise administer all
				aspects of the employment of fellows with the Department; and
											(B)the head of the component
				utilizing a fellow shall—
											(i)select the fellow from
				the list of qualified applicants provided by the Under Secretary;
											(ii)reimburse the Under
				Secretary for the costs of employing the fellow selected, including
				administrative costs; and
											(iii)be responsible for the
				day-to-day management of the fellow.
											(c)Applications from
				nonprofit organizationsThe
				Under Secretary may accept an application under subsection (b)(2)(A) that is
				submitted by a nonprofit organization on behalf of individuals whom such
				nonprofit organization has determined may be qualified applicants under the
				program.
								.
					(b)Clerical
			 amendmentThe table of contents in section 1(b) of such Act is
			 further amended by adding at the end of the items relating to title III the
			 following new item:
						
							
								Sec. 324. Homeland Security Science and
				Technology Fellows
				Program.
							
							.
					710.Homeland Security
			 Science and Technology Advisory CommitteeSection 311 of the Homeland Security Act of
			 2002 (6 U.S.C. 191) is amended—
					(1)by striking subsection
			 (a) and inserting the following:
						
							(a)EstablishmentThere
				is established within the Directorate of Science and Technology a Science and
				Technology Advisory Committee (in this section referred to as the
				Advisory Committee). The Advisory Committee shall meet no fewer
				than 2 times each year and make recommendations with respect to the activities
				of the Under Secretary for Science and Technology, including—
								(1)identifying research and
				development areas of potential importance to the security of the Nation; and
								(2)providing advice in
				developing and updating the strategic plan under section 318 and the 5-year
				homeland security research and development plan under section
				319.
								;
				and
					(2)in subsection (j), by
			 striking December 31, 2008 and inserting 7 years after
			 the date of enactment of the Department of
			 Homeland Security Authorization Act for Fiscal Year
			 2012.
					711.Federally funded
			 research and development centersSection 305 (6 U.S.C. 184) is
			 amended—
					(1)by inserting (a)
			 Establishment.— before the first sentence;
			 and
					(2)by adding at the end the
			 following new subsections:
						
							(b)Conflicts of
				interestThe Secretary shall review and revise, as appropriate,
				the policies of the Department relating to personnel conflicts of interest to
				ensure that such policies specifically address employees of federally funded
				research and development centers established under this section who are in a
				position to make or materially influence research findings or agency
				decisionmaking.
							(c)Annual
				reportsEach federally funded research and development center
				established under this section shall transmit to the Secretary and appropriate
				congressional committees an annual report describing the activities of the
				center in support of the
				Department.
							.
					712.Criteria for
			 designation as a university-based center for homeland securitySection 308(b)(2)(B) (6 U.S.C.
			 188(b)(2)(B)) is amended—
					(1)in the matter preceding
			 clause (i), by striking in— and inserting in one or more
			 of the following:;
					(2)in clause (iii), by
			 inserting before the period at the end the following: , including
			 medical readiness training and research, and community resiliency for public
			 health and healthcare critical infrastructure; and
					(3)in clause (iv), by
			 striking and nuclear and inserting nuclear, and
			 explosive.
					713.Authority for flexible
			 personnel management at the Science and Technology Directorate
					(a)In
			 generalSubtitle E of title
			 VIII of the Homeland Security Act of 2002 (6 U.S.C. 411 et seq.) is further
			 amended by adding at the end the following:
						
							847.Authority for flexible
				personnel management at the Science and Technology Directorate
								(a)In
				generalTo the extent
				necessary to ensure that the Department has the personnel required to carry out
				the mission of the Science and Technology Directorate, the Secretary
				may—
									(1)make appointments to
				scientific or engineering positions within such Directorate that require an
				advanced degree without regard to the provisions of title 5, United States
				Code, governing appointments in the competitive service, other than sections
				3303 and 3328 of such title; and
									(2)fix the pay of any
				personnel appointed under paragraph (1) without regard to the provisions of
				chapter 51 and subchapter III of chapter 53 of such title relating to
				classification and General Schedule pay rates.
									(b)Limitation
									(1)In
				generalNot more than 5
				percent of the occupied positions within the Directorate of Science and
				Technology may at any time consist of positions occupied by personnel appointed
				under this section.
									(2)Counting
				ruleFor purposes of applying the limitation set forth in
				paragraph (1), determinations under this subsection shall be made on a
				full-time equivalent basis.
									(c)TerminationThe
				authority to make appointments under this section shall cease to be available
				after January 1,
				2017.
								.
					(b)Clerical
			 amendmentThe table of contents in section 1(b) of the Homeland
			 Security Act of 2002 (6 U.S.C. 101(b)) is further amended by adding at the end
			 of the items relating to such subtitle the following:
						
							
								Sec. 847. Authority for flexible personnel
				management at the Science and Technology
				Directorate.
							
							.
					714.Independent testing
			 and evaluation of homeland security detection technologiesSection 308 (6 U.S.C. 188) is further
			 amended by adding at the end the following new subsection:
					
						(e)test and evaluation
				program for commercially available chemical and biological detection
				equipment
							(1)In
				generalThe Secretary shall implement a test and evaluation
				program for commercially available chemical and biological detection
				equipment.
							(2)FunctionsThe
				program established under paragraph (1) shall—
								(A)evaluate, against
				national consensus standards and homeland security specific technical
				capability standards or performance metrics adopted by the Department to the
				greatest extent practicable, the capability of commercially available chemical
				and biological detection equipment to detect high risk biological agents and
				toxins and chemical agents and meet homeland security mission
				requirements;
								(B)facilitate the
				accreditation or Department acceptance of laboratories to be used for the
				testing and evaluation under subparagraph (A);
								(C)standardize test and
				reporting protocols and procedures to be used by the laboratories under
				accredited under subparagraph (B);
								(D)provide for cost-sharing
				with technology manufacturers whereby manufacturers may pay for the testing and
				evaluation under subparagraph (A) by the laboratories accredited under
				subparagraph (B);
								(E)inform and enable
				expedited consideration of compliant technology for designation or
				certification under subtitle G of title VIII;
								(F)inform Federal, State,
				local, tribal, and territorial government procurement and grant decisions,
				including detection equipment placed on the authorized equipment list;
				and
								(G)provide, with permission
				from the manufacturer, results of the testing and evaluation under subparagraph
				(A) and operationally relevant technical information on detection equipment to
				Department components, and other Federal, State, local, tribal, and territorial
				governments and first responders, including unclassified information through
				the Responder Knowledge
				Base.
								.
				715.Northern border
			 unmanned aerial vehicle pilot project
					(a)Research and
			 developmentThe Under Secretary for Science and Technology, in
			 conjunction with the Commissioner of U.S. Customs and Border Protection, shall
			 research and develop technologies to allow routine operation of medium-sized
			 unmanned aerial vehicles, including autonomously piloted drones, within the
			 national airspace for border and maritime security missions without any
			 degradation of existing levels of security-related surveillance or of safety
			 for all national airspace system users.
					(b)Pilot
			 projectNo later than 180 days after the date of enactment of
			 this Act, the Secretary shall commence a pilot project in segregated airspace
			 along the northern border to conduct experiments and collect data in order to
			 accelerate the safe integration of medium-sized unmanned aircraft systems into
			 the national airspace system.
					BDomestic Nuclear
			 Detection Office
				721.Radiological and
			 nuclear detection and countermeasures research, development, testing, and
			 evaluation
					(a)In
			 GeneralTitle XIX of the Homeland Security Act of 2002 (6 U.S.C.
			 591 et seq.) is amended by adding at the end the following new sections:
						
							1908.Radiological and
				nuclear detection and countermeasures research, development, testing, and
				evaluationIn carrying out
				radiological and nuclear research, development, testing and evaluation
				activities required under section 1902, the Director for the Domestic Nuclear
				Detection Office shall—
								(1)have authorities and
				carry out responsibilities consistent with those established under sections
				302, 305, 308, 309, 320, and 321 for all radiological and nuclear research,
				development, testing, and evaluation programs of the Department; and
								(2)utilize an appropriate
				iterative combination of physical tests and computer modeling to provide an
				analytical basis for assessing detector performance of major radiological and
				nuclear detection acquisition programs of the Department.
								1909.Awareness of the
				Global Nuclear Detection Architecture
								(a)In
				generalIn carrying out the responsibilities under paragraphs
				(3), (5), (8), and (9) of section 1902(a), the Director shall maintain
				awareness of the Global Nuclear Detection Architecture (in this section
				referred to as GNDA) and its assets, including availability of
				equipment and trained personnel, types of equipment, equipment detection events
				and data, relevant intelligence information, and other information as
				needed.
								(b)Data
				exchangeTo support the activities under subsection (a), the
				Director and heads of agencies in the GNDA shall ensure that widely accepted,
				consensus-based data exchange standards are applied to detection and
				communications systems incorporated into the GNDA, to the extent
				practicable.
								.
					(b)Clerical
			 amendmentThe table of contents in section 1(b) is amended by
			 adding at the end of the items relating to such title the following:
						
							
								Sec. 1908. Radiological and nuclear detection
				and countermeasures research, development, testing, and evaluation.
								Sec. 1909. Awareness of the Global Nuclear
				Detection
				Architecture.
							
							.
					722.Domestic
			 implementation of the global nuclear detection architecture
					(a)In
			 generalTitle XIX of the Homeland Security Act of 2002 (6 U.S.C.
			 591 et seq.) is further amended by adding at the end the following:
						
							1910.Domestic
				implementation of the global nuclear detection architecture
								(a)In
				generalIn carrying out the
				responsibilities of the office under section 1902(a)(4)(A), the Director shall
				provide support for planning, organization and sustainment, equipment,
				training, exercises, and operational assessments, to State, local, and tribal
				entities to assist in implementing preventive radiological and nuclear
				detection capabilities.
								(b)Domestic interior
				programs
									(1)Securing the
				citiesThe Director for Domestic Nuclear Detection shall
				establish and maintain a program to enhance, through State, local, tribal, and
				private entities, the Nation’s ability to detect and prevent a radiological or
				nuclear attack in high-risk United States cities, as determined by the
				Secretary.
									(2)Surge
				capabilitiesThe Director shall coordinate development of a surge
				capability for radiological and nuclear detection systems that can be deployed
				within the United States rapidly in response to intelligence or warnings that
				includes procurement of appropriate technology, training, exercises,
				operational assessments, maintenance, and support.
									(3)IntegrationThe
				programs under subsections (a) and (b) shall be integrated into the global
				nuclear detection architecture and inform architecture studies, technology
				gaps, and research activities of the Domestic Nuclear Detection
				Office.
									.
					(b)Conforming
			 amendmentThe table of contents in section 1(b) is further
			 amended by adding at the end of the items relating to such title the
			 following:
						
							
								Sec. 1910. Domestic implementation of the
				global nuclear detection
				architecture.
							
							.
					723.Radiation portal
			 monitor alternativesThe
			 Director of the Domestic Nuclear Detection Office shall analyze and report to
			 the appropriate congressional committees by not later than 90 days after the
			 date of enactment of this Act on existing and developmental alternatives that
			 could provide an enhanced capability to currently deployed radiation portal
			 monitors, the criteria to measure the operational effectiveness of those
			 alternatives, and the expected timeframe and costs to fully develop and deploy
			 those alternatives.
				724.Contracting and
			 grantmaking authoritiesSection 1906 of the Homeland Security Act of
			 2002 (6 U.S.C. 596) is amended by striking paragraphs (6) and (7)
			 of each place it appears.
				725.Domestic nuclear
			 detection implementation plan
					(a)In
			 generalThe Secretary shall develop a 5-year plan of investments
			 necessary to implement the Department of Homeland Security’s responsibilities
			 under the domestic component of the global nuclear detection
			 architecture.
					(b)ContentsThe
			 5-year plan developed under subsection (a) shall—
						(1)define the roles and
			 responsibilities of each component of the Department in support of the domestic
			 detection architecture, including any existing or planned programs to prescreen
			 cargo or conveyances overseas;
						(2)identify and describe the
			 specific investments being made or planned by the Department components for the
			 5-year fiscal period to support the domestic architecture and the security of
			 sea, land, and air pathways into the United States;
						(3)describe the investments
			 necessary to address known vulnerabilities and gaps, including associated costs
			 and timeframes;
						(4)explain how the
			 Department’s research and development funding is furthering the implementation
			 of the domestic nuclear detection architecture, including specific investments
			 planned for the 5-year fiscal period; and
						(5)explain the process used
			 to define, analyze, and enhance the future domestic component of the global
			 nuclear detection architecture.
						(c)DeadlineThe
			 Secretary shall submit to the appropriate congressional committees the plan
			 required under subsection (a) by not later than 180 days after the date of
			 enactment of this Act.
					726.Science and technology
			 fellows program outreachWithin 90 days of enactment of this Act, the
			 Secretary of Homeland Security shall implement outreach to enhance awareness
			 and increase participation of qualified students at institutes of higher
			 education, including minority serving institutions such as historically black
			 colleges and universities, hispanic serving institutions, and tribal colleges
			 and universities, in the Department of Homeland Security’s Science and
			 Technology Directorate Fellows program.
				727.Buy American
			 requirement for information technologyThe Secretary shall contract for procurement
			 of information technology products or services only with a United States-owned
			 corporation or other entity, unless within 15 days after entering into a
			 contract with a non-United States-owned corporation or other entity the
			 Secretary provides to the Committee on Homeland Security of the House of
			 Representatives—
					(1)notification of the
			 contract, including the name of the corporation or entity, the value of the
			 contract, the nature of the product or services to be procured, and information
			 regarding contract provisions that will be used to ensure security of United
			 States data; and
					(2)certification that no
			 comparable product or service was available from a United States-owned
			 corporation or other entity at a comparable cost.
					728.University-based
			 centersThere is authorized to
			 be appropriated $36,600,000 for fiscal year 2012 to the Secretary to carry out
			 the university-based centers program of the Department.
				729.Review of
			 university-based centers
					(a)GAO Study of
			 University-Based CentersNot later than 120 days after the date
			 of enactment of this Act, the Comptroller General of the United States shall
			 initiate a study to assess the university-based centers for homeland security
			 program authorized by section 308(b)(2) of the Homeland Security Act of 2002 (6
			 U.S.C. 188(b)(2)), and provide recommendations to the appropriate congressional
			 committees for appropriate improvements.
					(b)Subject
			 mattersThe study under subsection (a) shall include the
			 following:
						(1)A review of the
			 Department’s efforts to identify key areas of study needed to support the
			 homeland security mission, and criteria that the Department utilized to
			 determine those key areas for which the Department should maintain, establish,
			 or eliminate university-based centers.
						(2)A review of the method by
			 which university-based centers, federally funded research and development
			 centers, and Department of Energy national laboratories receive tasking from
			 the Department, including a review of how university-based research is
			 identified, prioritized, and funded.
						(3)A review of selection
			 criteria for designating university-based centers and a weighting of such
			 criteria.
						(4)An examination of best
			 practices from other agencies efforts to organize and use university-based
			 research to support their missions.
						(5)A review of the
			 Department’s criteria and metrics to measure demonstrable progress achieved by
			 university-based centers in fulfilling Department taskings, and mechanisms for
			 delivering and disseminating the research results of designated
			 university-based centers within the Department and to other Federal, State, and
			 local agencies.
						(6)An examination of the
			 means by which academic institutions that are not designated or associated with
			 the designated university-based centers can optimally contribute to the
			 research mission of the Directorate.
						(7)An assessment of the
			 interrelationship between the different university-based centers.
						(8)A review of any other
			 essential elements of the programs determined in the conduct of the
			 study.
						(c)Moratorium on new
			 university-based centersThe Secretary may not designate any new
			 university-based centers to research new areas in homeland security prior to
			 the completion of the Comptroller General’s review.
					VIIIImmunity for reports
			 of suspected terrorist activity or suspicious behavior and response
			801.Short
			 titleThis title may be cited
			 as the See Something, Say Something
			 Act of 2011.
			802.Amendment to the
			 Homeland Security Act of 2002
				(a)In
			 generalSubtitle H of title
			 VIII of the Homeland Security Act of 2002 (6 U.S.C. 451 et seq.) is further
			 amended by adding at the end the following:
					
						890C.Immunity for reports
				of suspected terrorist activity or suspicious behavior and response
							(a)Immunity for reports of
				suspected terrorist activity or suspicious behavior and response
								(1)In
				generalAny person who, in good faith and based on objectively
				reasonable suspicion, makes, or causes to be made, a voluntary report of
				covered activity to an authorized official shall be immune from civil liability
				under Federal, State, and local law for such report.
								(2)False
				reportsParagraph (1) shall not apply to any report that the
				person knew to be false or was made with reckless disregard for the truth at
				the time that the person made that report.
								(b)Immunity for
				response
								(1)In
				generalAny authorized official who observes, or receives a
				report of, covered activity and takes reasonable action in good faith to
				respond to such activity shall have qualified immunity from civil liability for
				such action, consistent with applicable law in the relevant jurisdiction. An
				authorized official as defined by section (d)(1)(A) not entitled to assert the
				defense of qualified immunity shall nonetheless be immune from civil liability
				under Federal, State, and local law if such authorized official takes
				reasonable action, in good faith, to respond to the reported activity.
								(2)Savings
				clauseNothing in this subsection shall—
									(A)affect the ability of any
				authorized official to assert any defense, privilege, or immunity that would
				otherwise be available; and
									(B)be construed as affecting
				any such defense, privilege, or immunity.
									(c)Attorney fees and
				costsAny authorized official or other person found to be immune
				from civil liability under this section shall be entitled to recover from the
				plaintiff all reasonable costs and attorney fees.
							(d)DefinitionsIn
				this section:
								(1)Authorized
				officialThe term authorized official means—
									(A)any officer, employee, or
				agent of the Federal government with responsibility for preventing, protecting
				against, disrupting, or responding to a covered activity;
				or
									(B)any Federal, State, or
				local law enforcement officer.
									(2)Covered
				activity
									(A)In
				generalSubject to
				subparagraph (B), the term covered activity means any suspicious
				transaction, activity, or occurrence indicating that an individual may be
				engaging, or preparing to engage, in a violation of law relating to an act of
				terrorism (as that term is defined in section 3077 of title 18, United States
				Code).
									(B)Maritime-related
				actsThe term includes any act of terrorism directed against a
				vessel, facility (as that term is defined in section 70101 of title 46, United
				States Code), port, or waterway, whether or not a passenger is threatened,
				indicating that an individual may be engaging, or preparing to engage, in a
				violation of law relating to—
										(i)a threat to a vessel,
				facility (as so defined), port, or waterway; or
										(ii)an act of terrorism
				against a vessel, facility (as so defined), port, or
				waterway.
										.
				(b)Amendment to the table
			 of contentsThe table of contents for the Homeland Security Act
			 of 2002 is further amended by adding at the end of the items relating to such
			 subtitle the following:
					
						
							Sec. 890C. Immunity for reports of suspected
				terrorist activity or suspicious behavior and
				response.
						
						.
				IXMiscellaneous
			901.Redesignation and
			 movement of miscellaneous provisions
				(a)In
			 generalThe Homeland Security Act of 2002 (6 U.S.C. 101 et seq.)
			 is further amended—
					(1)by redesignating subtitle
			 H of title VIII (relating to miscellaneous provisions) as title XXIII of such
			 Act;
					(2)by transferring such
			 title to appear at the end of the Act;
					(3)by amending the heading
			 for such title to read as follows:
						
							XXIIIMiscellaneous
				Provisions
							;
				and
					(4)by striking sections 889
			 and 890 (consisting of amendments to existing law, which have executed), and
			 redesignating the other sections of such title as section 2301 through 2321,
			 respectively.
					(b)Conforming
			 amendmentsSuch Act is further amended—
					(1)in section 506(b) (6
			 U.S.C. 316(b)), by striking Section 872 and inserting
			 Section 2302;
					(2)in section 508(a) (6
			 U.S.C. 318(a)), by striking section 871 and inserting
			 section 2301;
					(3)in section 508(d)(1) (6
			 U.S.C. 318(d)), by striking section 871(a) and inserting
			 section 2301(a);
					(4)in section 702(b)(2) (6
			 U.S.C. 432(b)(2)), by striking section 874(b)(2) each place it
			 appears and inserting section 2304(b)(2);
					(5)in section 702(b)(2)(E)
			 (6 U.S.C. 432(b)(2)), by striking section 874 and inserting
			 section 2304;
					(6)in section 702(b)(4)(A)
			 (6 U.S.C. 432(b)(4)(A)), by striking section 872(a) and
			 inserting section 2302(a);
					(7)in section 702(b)(4)(B)
			 (6 U.S.C. 432(b)(4)(B)), by striking Section 872(b) and
			 inserting Section 2302(b);
					(8)in section 707(a)(4) (6
			 U.S.C. 347(a)(4)), by striking section 874 and inserting
			 section 2304; and
					(9)in section
			 843(b)(1)(B)(i) (6 U.S.C. 413(b)(1)(B)(i)), by striking section
			 878 and inserting section 2308.
					(c)Clerical
			 amendmentsThe table of contents in section 1(b) of the Homeland
			 Security Act of 2002 (6 U.S.C. 101 et seq.) is amended—
					(1)by striking the items
			 relating to subtitle H of title VIII; and
					(2)by adding at the end the
			 following new items:
						
							
								Title XXIII—Miscellaneous
				provisions
								Sec. 2301. Advisory committees.
								Sec. 2302. Reorganization.
								Sec. 2303. Use of appropriated
				funds.
								Sec. 2304. Future-years homeland security
				program.
								Sec. 2305. Miscellaneous
				authorities.
								Sec. 2306. Military activities.
								Sec. 2307. Regulatory authority and
				preemption.
								Sec. 2308. Office of Counternarcotics
				Enforcement.
								Sec. 2309. Office of International
				Affairs.
								Sec. 2310. Prohibition of the Terrorism
				Information and Prevention System.
								Sec. 2311. Review of pay and benefit
				plans.
								Sec. 2312. Office for National Capital Region
				Coordination.
								Sec. 2313. Requirement to comply with laws
				protecting equal employment opportunity and providing whistleblower
				protections.
								Sec. 2314. Federal Law Enforcement Training
				Center.
								Sec. 2315. Joint Interagency Task
				Force.
								Sec. 2316. Sense of Congress reaffirming the
				continued importance and applicability of the Posse Comitatus Act.
								Sec. 2317. Coordination with the Department of
				Health and Human Services under the Public Health Service Act.
								Sec. 2318. Preserving Coast Guard mission
				performance.
								Sec. 2319. Treatment of charitable trusts for
				members of the Armed Forces of the United States and other governmental
				organizations.
								Sec. 2320. Buy American requirement;
				exceptions.
								Sec. 2321. Immunity for reports of suspected
				terrorist activity or suspicious behavior and
				response.
							
							.
					902.Guidance to and
			 coordination with local educational and school districtsTo enhance domestic preparedness for and
			 collective response to terrorism, natural disasters, and public health
			 emergencies, the Secretary shall provide guidance to and coordinate with local
			 educational and school districts that are at a high risk of acts of terrorism,
			 natural disasters, or public heath emergencies.
			903.Federal law
			 enforcement training opportunities for local law enforcement personnel with
			 responsibilities for securing portsThe Secretary shall endeavor to make
			 available Federal law enforcement training opportunities, including through the
			 Federal Law Enforcement Training Center, to local law enforcement personnel
			 with responsibilities for securing ports.
			904.Security gaps at
			 drinking water and wastewater treatment facilities
				(a)In
			 generalTo enhance domestic
			 preparedness for an act of terrorism, the Secretary shall enter into a
			 memorandum of understanding with the Administrator of the Environmental
			 Protection Agency to establish a plan to address security gaps at drinking
			 water treatment facilities and wastewater treatment facilities.
				(b)ContentsThe memorandum shall include a plan to
			 provide to operators of such facilities—
					(1)guidance that is substantially similar to
			 the Chemical Facility Anti-Terrorism Standards Interim Final Rule issued by the
			 Department (6 C.F.R. Part 27), as amended by the appendix to such standards
			 published by the Department (72 Fed. Reg. 65396); and
					(2)technical assistance to enhance security at
			 such facilities in accordance with such guidance.
					905.Guidance and
			 coordination for outreach to people with disabilities during
			 emergenciesTo enhance
			 domestic preparedness for and collective response to terrorism, natural
			 disasters, and public health emergencies, the Secretary shall provide guidance
			 to and coordinate with appropriate individuals, officials, and organizations in
			 implementing plans for outreach to people with disabilities during emergencies.
			906.TWIC process
			 reform
				(a)Sense of
			 CongressTo avoid further
			 imposing unnecessary and costly regulatory burdens on United States workers and
			 businesses, it is the sense of Congress that it is urgent that the
			 Transportation Worker Identification Credential (TWIC) application process be
			 reformed by not later than the end of 2012, when hundreds of thousands of
			 current TWIC holders will begin to face the requirement to renew their
			 TWICs.
				(b)TWIC application
			 reformNot later than 90 days after the date of the enactment of
			 this Act, the Secretary shall reform the process for the enrollment,
			 activation, issuance, and renewal of a TWIC to require, in total, not more than
			 one in-person visit to a designated enrollment center except in cases in which
			 there are extenuating circumstances, as determined by the Secretary, requiring
			 more than one such in-person visit.
				907.Report on progress
			 toward conducting security vulnerability assessments at airports in the United
			 States
				(a)FindingsThe
			 Congress finds the following:
					(1)According to a July 2011
			 interview with the Government Accountability Office, the Transportation
			 Security Authority (TSA) admitted to not having conducted security
			 vulnerability assessments at 83 percent of airports in the United States. This
			 figure increased from 87 percent in 2009, but shows little progress on the
			 matter and leaves airport perimeters throughout the United States vulnerable to
			 security breaches.
					(2)TSA identified security
			 vulnerability assessments, along with professional judgment, as TSA’s primary
			 mechanism for assessing airport security vulnerabilities in accordance with
			 National Infrastructure Protection Plan requirements.
					(3)The Federal Government
			 reports that between 1996 and November 2010, there have been 86 stowaways
			 involving 76 flights, of which 68 were fatal and 18 survived.
					(4)In November 2011,
			 Delvonte Tisdale stowed away on a commercial jet at the Charlotte-Douglas
			 International Airport in Charlotte, North Carolina, and fell out of the
			 aircraft as it neared Boston’s Logan Airport. To this day, no comprehensive
			 reasoning has been provided as to how Mr. Tisdale was able to stow away in the
			 wheel well of the aircraft.
					(b)Report
					(1)No later than 180 days
			 after the date of enactment of this Act, the Secretary shall issue a report to
			 Congress and the appropriate congressional committees, detailing TSA’s progress
			 toward conducting security vulnerability assessments at 100 percent of airports
			 in the United States. The report shall detail the reasoning behind why TSA has
			 currently conducted these assessments at only 17 percent of airports nationwide
			 and how it will bring this figure up to 100 percent in the next two
			 years.
					(2)The report shall include
			 steps taken to increase perimeter security since the incident involving
			 Delvonte Tisdale in November 2010.
					(3)The report shall include
			 a thorough explanation of the conclusions reached by TSA during the Tisdale
			 investigation.
					908.Regulation of the sale
			 and transfer of ammonium nitrateSection 899B (6 U.S.C. 488a) is
			 amended—
				(1)in subsection (a), by
			 inserting of ownership rights after sale and
			 transfer and inserting and transfer of possession to entities
			 that provide application services for ammonium nitrate after
			 ammonium nitrate facility;
				(2)by redesignating
			 subsections (f) through (i) as subsections (g) through (j), respectively;
			 and
				(3)by inserting after
			 subsection (e) the following new subsection (f):
					
						(f)Exemption for
				Transportation ProvidersThe
				Secretary shall exempt from this subtitle persons engaged in transportation
				activities covered by chapter 51 or section 114(d) of title 49, United States
				Code, who, in the determination of the Secretary, do no pose a security threat
				to homeland security based on existing security
				programs.
						.
				909.Sense of Congress on
			 inclusion of the Western Hemisphere in the 2012 National Strategy for
			 Counterterrorism’s Area of Focus
				(a)FindingsCongress finds the following:
					(1)A 2009 Department of State Country Report
			 on Terrorism found that Hezbollah is the most technically capable terrorist
			 group in the world with thousands of supporters, several thousand members, and
			 a few hundred terrorist operatives.
					(2)Officials from the
			 Iranian Islamic Revolutionary Guard Corps’ (IRGC) Qods Force have been working
			 in concert with Iran’s chief global terrorist proxy, Lebanese Hezbollah, since
			 the 1990s, and they have developed networks in the Western Hemisphere that
			 encompass more than 80 operatives in at least 12 countries throughout the
			 region.
					(3)Hezbollah’s chief
			 sponsors, Iran and Syria, have been forging relationships with the governments
			 in Latin America to achieve state cover and effective immunity for their
			 activities, and Hezbollah has established a working relationship with the
			 Revolutionary Armed Forces of Colombia (FARC) in arms and drug
			 trafficking.
					(4)Hezbollah has
			 demonstrated its ability to cooperate with Mexican drug cartels to utilize
			 smuggling techniques and routes in order to bring drugs and people into the
			 United States. Sophisticated narco-tunneling resembling the types used by
			 Hezbollah in Lebanon have been found along the United States-Mexican border,
			 and arrested Mexican gang members entering the United States with Farsi tattoos
			 also support a Hezbollah influence.
					(b)Sense of
			 CongressIt is the sense of
			 Congress there exists a significant cause for concern and for further
			 investigation of potential counterterrorism threats to the United States from
			 Iran’s growing presence and influence in the Western Hemisphere. The Secretary
			 of Homeland Security, in coordination with other related agencies, should
			 include the Western Hemisphere in the 2012 National Strategy for
			 Counterterrorism’s Area of Focus, with specific attention on the
			 counterterrorism threat to the homeland emanating from Iran’s growing presence
			 and influence in the Western Hemisphere.
				
	
		December 21, 2012
		The Committees on Energy and Commerce,
		  Science, Space, and
		  Technology, and Transportation and Infrastructure
		  discharged; committed to the Committee of the Whole House on the State of the
		  Union and ordered to be printed
	
